Exhibit 10.17

CLASS D UNIT AND UNIT PURCHASE AGREEMENT

BY AND AMONG

LINN ENERGY, LLC

AND

THE PURCHASERS NAMED HEREIN


--------------------------------------------------------------------------------


CLASS D UNIT AND UNIT PURCHASE AGREEMENT

CLASS D UNIT AND UNIT PURCHASE AGREEMENT, dated as of June 29, 2007 (this
“Agreement”), by and among LINN ENERGY, LLC, a Delaware limited liability
company (“Linn Energy”), and each of the purchasers named in Schedule 2.01 to
this Agreement (each such purchaser a “Purchaser” and, collectively, the
“Purchasers”).

WHEREAS, simultaneously with the execution of this Agreement, Linn Energy is
entering into a definitive purchase agreement to acquire indirectly all of
Dominion’s right, title and interest in and to certain oil and gas properties
and related assets described in the Dominion Acquisition Agreement upon the
terms and conditions and for the consideration set forth in the Dominion
Acquisition Agreement (the “Dominion Acquisition”);

WHEREAS, Linn Energy desires to finance a portion of the Dominion Acquisition
through the sale of an aggregate of $1,500,000,380.60 of Class D Units and Units
and the Purchasers desire to purchase severally an aggregate of
$1,500,000,380.60 of Units and Class D Units from Linn Energy, each in
accordance with the provisions of this Agreement;

WHEREAS, it is a condition to the obligations of the Purchasers and Linn Energy
under this Agreement that the Dominion Acquisition be consummated;

WHEREAS, Linn Energy has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement; and

WHEREAS, the Voting Agreement in the form attached as Exhibit D (the “Unitholder
Voting Agreement”) has been executed by Michael C. Linn, Kolja Rockov, Mark A.
Ellis, Lisa D. Anderson, Charlene A. Ripley and Roland P. Keddie pursuant to
which each such unitholder of Linn Energy has unconditionally and irrevocably
agreed to vote all of the Units owned by it in favor of the conversion of
Class D Units into Units as contemplated by Section 5.01 of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Linn Energy and each of the Purchasers, severally
and not jointly, hereby agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01.          DEFINITIONS.  AS USED IN THIS AGREEMENT, AND UNLESS THE
CONTEXT REQUIRES A DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE MEANINGS
INDICATED:

“8-K Filing” shall have the meaning specified in Section 5.06.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.


--------------------------------------------------------------------------------


“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Unitholder Voting Agreement, the Class D Amendment, the Dominion
Acquisition Agreement, the Escrow Agreement and any and all other agreements or
instruments executed and delivered by the Parties to evidence the execution,
delivery and performance of this Agreement, and any amendments, supplements,
continuations or modifications thereto.

“Board of Directors” means the board of directors of Linn Energy.

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in Houston, Texas or New York, New York.

“Buy-In” shall have the meaning specified in Section 8.08.

“Buy-In Price” shall have the meaning specified in Section 8.08.

“Class D Amendment” shall have the meaning specified in Section 2.01(a).

“Class D Unit Price” shall have the meaning specified in Section 2.01(c).

“Class D Units” means the Class D Units of Linn Energy, as established by the
Class D Amendment.

“Closing” shall have the meaning specified in Section 2.02.

“Closing Date” shall have the meaning specified in Section 2.02.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Schedule 2.01 to this Agreement under the heading “Gross Proceeds to
Issuer”.

“Delaware LLC Act” shall have the meaning specified in Section 3.02(a).

“Dominion” means Dominion Resources, Inc., a Virginia corporation.

“Dominion Acquisition” shall have the meaning specified in the recitals.

2


--------------------------------------------------------------------------------


“Dominion Acquisition Agreement” means that certain Mid-Continent Onshore
Package Purchase Agreement dated June 29, 2007, by and between Dominion
Exploration & Production, Inc., a corporation organized under the Laws of
Delaware, Dominion Oklahoma Texas Exploration & Production, Inc., a corporation
organized under the Laws of Delaware, LDNG Texas Holdings, LLC, a limited
liability company organized under the laws of Oklahoma, and DEPI Texas Holdings,
LLC, a limited liability company organized under the laws of Delaware, and Linn
Energy, which is attached hereto as Exhibit H.

“Dominion Closing Date” means the date on which the Dominion Acquisition is
consummated.

“Escrow Agreement” means the escrow agreement to be entered into no less than
seven (7) days prior to the Closing Date (or such other period of time
reasonably acceptable to the Purchasers) among Linn Energy, the Purchasers named
therein and an escrow agent, which shall contain reasonable and customary terms
to be approved by Linn Energy and such Purchasers.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property.  Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Linn Energy,
its Subsidiaries or any of their Property or any of the Purchasers.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Limited Liability Company Agreement” shall have the meaning specified in
Section 2.01(a).

“Linn Energy” shall have the meaning specified in the introductory paragraph.

3


--------------------------------------------------------------------------------


“Linn Energy Financial Statements” shall have the meaning specified in Section
3.03.

“Linn Energy Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of Linn Energy and its Subsidiaries, taken as a whole,
measured against those assets, liabilities, financial condition, business,
operations, prospects or affairs reflected in the Linn Energy SEC Documents,
other than those occurring as a result of general economic or financial
conditions or other developments that are not unique to and do not have a
material disproportionate impact on Linn Energy and its Subsidiaries but also
affect other Persons who participate in or are engaged in the lines of business
of which Linn Energy and its Subsidiaries participate or are engaged, (ii) the
ability of Linn Energy and its Subsidiaries, taken as a whole, to carry out
their business as of the date of this Agreement or to meet their obligations
under the Basic Documents on a timely basis or (iii) the ability of Linn Energy
to consummate the transactions under any Basic Document.

“Linn Energy Financial Statements” shall have the meaning specified in
Section 3.03.

“Linn Energy Related Parties” shall have the meaning specified in Section 7.02.

“Linn Energy SEC Documents” shall have the meaning specified in Section 3.03.

“Lock-Up Date” means sixty (60) days following the date that a registration
statement under the Securities Act is declared effective by the Commission to
permit resale of the Units sold in the June 1, 2007 private placement.

“Party” or “Parties” means Linn Energy and the Purchasers, individually or
collectively, as the case may be.

“Permitted Amount” shall have the meaning specified in Section 2.01(a).

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Placement Agent Fees” means the fees that Linn Energy is obligated to pay to
Lehman Brothers Inc., Citigroup Global Markets Inc. and RBC Capital Markets
Corporation upon the closing of the transactions contemplated by this Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means the aggregate of each Purchaser’s Commitment Amount set
forth opposite the Purchaser’s name on Schedule 2.01 to this Agreement under the
heading “Gross Proceeds to Issuer”.

“Purchased Class D Units” means the Class D Units to be issued and sold to the
Purchasers pursuant to this Agreement.

4


--------------------------------------------------------------------------------


“Purchased Units” means the Units to be issued and sold to the Purchasers
pursuant to this Agreement.

“Purchaser” shall have the meaning specified in the introductory paragraph.

“Purchaser Material Adverse Effect” means any material and adverse effect on (i)
the ability of a Purchaser to meet its obligations under the Basic Documents on
a timely basis or (ii) the ability of a Purchaser to consummate the transactions
under any Basic Document.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Purchasers” shall have the meaning specified in the introductory paragraph.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, among Linn Energy and the Purchasers.

“Representatives” of any Person means the officers, managers, directors,
employees, agents and other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” means, as to any Person, any corporation or other entity of which a
majority of the outstanding equity interest having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
or other entity (irrespective of whether or not at the time any equity interest
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries.

“Terminating Breach” shall have the meaning specified in Section 8.12(a)(ii).

“Transfer Agent” means Computershare Trust Company, N.A. in its capacity as
transfer agent for the Units.

“Unit Price” shall have the meaning specified in Section 2.01(c).

“Unitholder Voting Agreement” shall have the meaning specified in the recitals.

“Unitholders” means the Unitholders of Linn Energy (within the meaning of the
Limited Liability Company Agreement).

5


--------------------------------------------------------------------------------


“Units” means the Units of Linn Energy representing limited liability company
interests.


SECTION 1.02.          ACCOUNTING PROCEDURES AND INTERPRETATION.  UNLESS
OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, ALL DETERMINATIONS WITH RESPECT TO ACCOUNTING MATTERS UNDER THIS
AGREEMENT SHALL BE MADE, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND
REPORTS AS TO FINANCIAL MATTERS REQUIRED TO BE FURNISHED TO THE PURCHASERS UNDER
THIS AGREEMENT SHALL BE PREPARED, IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT, IN THE CASE OF UNAUDITED
STATEMENTS, AS PERMITTED BY FORM 10-Q PROMULGATED BY THE COMMISSION) AND IN
COMPLIANCE AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND WITH THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO.


ARTICLE II


SALE AND PURCHASE


SECTION 2.01.          SALE AND PURCHASE.  CONTEMPORANEOUSLY WITH THE
CONSUMMATION OF THE DOMINION ACQUISITION AND SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, AT THE CLOSING, LINN ENERGY HEREBY AGREES TO ISSUE AND SELL
TO EACH PURCHASER, AND EACH PURCHASER HEREBY AGREES, SEVERALLY AND NOT JOINTLY,
TO PURCHASE FROM LINN ENERGY, THE DOLLAR AMOUNT OF PURCHASED UNITS AND PURCHASED
CLASS D UNITS, RESPECTIVELY, SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.01
HERETO.  EACH PURCHASER AGREES TO PAY LINN ENERGY THE UNIT PRICE FOR EACH
PURCHASED UNIT AND THE CLASS D UNIT PRICE FOR EACH PURCHASED CLASS D UNIT, IN
EACH CASE AS SET FORTH IN SECTION 2.01(C).  THE RESPECTIVE OBLIGATIONS OF EACH
PURCHASER UNDER THIS AGREEMENT ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF
ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE
PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER PURCHASER UNDER THIS AGREEMENT.  THE
FAILURE OR WAIVER OF PERFORMANCE UNDER THIS AGREEMENT BY ANY PURCHASER, OR ON
ITS BEHALF, DOES NOT EXCUSE PERFORMANCE BY ANY OTHER PURCHASER.  NOTHING
CONTAINED HEREIN OR IN ANY OTHER BASIC DOCUMENT, AND NO ACTION TAKEN BY ANY
PURCHASER PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY ANY
BASIC DOCUMENT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE OTHER
BASIC DOCUMENTS, EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND
ENFORCE ITS RIGHTS, INCLUDING THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF
THE OTHER BASIC DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER
TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.


(A)           UNITS.  THE NUMBER OF PURCHASED UNITS TO BE ISSUED AND SOLD TO
EACH PURCHASER SHALL BE EQUAL TO THE QUOTIENT DETERMINED BY DIVIDING (I) THE
AMOUNT FOR SUCH PURCHASER UNDER THE COLUMN ENTITLED “UNITS” ON SCHEDULE 2.01 BY
(II) THE UNIT PRICE (AS DEFINED IN SECTION 2.01(C) BELOW), WHICH QUOTIENT SHALL
BE ROUNDED, IF NECESSARY, DOWN TO THE NEAREST WHOLE NUMBER; PROVIDED, HOWEVER,
THAT EACH PURCHASER (I) ACKNOWLEDGES THAT IN NO EVENT SHALL LINN ENERGY ISSUE TO
THE PURCHASERS AN AGGREGATE NUMBER OF UNITS IN EXCESS OF 19.9% OF LINN ENERGY’S
OUTSTANDING UNITS IMMEDIATELY PRIOR TO SUCH ISSUANCE (THE “PERMITTED AMOUNT”)
AND (II) AGREES TO DECREASE THE AGGREGATE NUMBER OF UNITS AND INCREASE THE
AGGREGATE NUMBER OF CLASS D UNITS TO THE EXTENT REQUIRED TO CAUSE THE NUMBER OF
UNITS ISSUED TO BE LESS THAN THE PERMITTED AMOUNT.  THE PURCHASED UNITS SHALL
HAVE THOSE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS GOVERNING THE UNITS
AS SET FORTH IN THE SECOND AMENDED AND RESTATED LIMITED

6


--------------------------------------------------------------------------------



LIABILITY COMPANY AGREEMENT OF LINN ENERGY, DATED AS OF JANUARY 19, 2006 (THE
“LIMITED LIABILITY COMPANY AGREEMENT”), AS AMENDED BY AN AMENDMENT TO THE
LIMITED LIABILITY COMPANY AGREEMENT, IN ALL MATERIAL RESPECTS IN THE FORM OF
EXHIBIT A TO THIS AGREEMENT, WHICH LINN ENERGY WILL CAUSE TO BE ADOPTED
IMMEDIATELY PRIOR TO THE ISSUANCE AND SALE OF CLASS D UNITS CONTEMPLATED BY THIS
AGREEMENT (THE “CLASS D AMENDMENT”).  REFERENCES HEREIN TO THE LIMITED LIABILITY
COMPANY AGREEMENT SHALL INCLUDE OR EXCLUDE THE CLASS D AMENDMENT AS THE CONTEXT
REQUIRES.


(B)           CLASS D UNITS.  THE NUMBER OF PURCHASED CLASS D UNITS TO BE ISSUED
AND SOLD TO EACH PURCHASER SHALL BE EQUAL TO THE QUOTIENT DETERMINED BY DIVIDING
(I) THE AMOUNT FOR SUCH PURCHASER UNDER THE COLUMN ENTITLED “CLASS D UNITS” ON
SCHEDULE 2.01 (INCLUDING ANY INCREASE IN SUCH NUMBER OF CLASS D UNITS AS A
RESULT OF THE PROVISO CONTAINED IN SECTION 2.01(A)) BY (II) THE CLASS D UNIT
PRICE (AS DEFINED IN SECTION 2.01(C) BELOW), WHICH QUOTIENT SHALL BE ROUNDED, IF
NECESSARY, DOWN TO THE NEAREST WHOLE NUMBER.  THE PURCHASED CLASS D UNITS SHALL
HAVE THOSE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS GOVERNING THE CLASS
D UNITS, WHICH SHALL BE REFLECTED IN THE LIMITED LIABILITY COMPANY AGREEMENT, AS
AMENDED BY THE CLASS D AMENDMENT.


(C)           CONSIDERATION.  THE AMOUNT PER UNIT EACH PURCHASER WILL PAY TO
LINN ENERGY TO PURCHASE THE PURCHASED UNITS (THE “UNIT PRICE”) SHALL BE $32. 
THE AMOUNT PER CLASS D UNIT EACH PURCHASER WILL PAY TO LINN ENERGY TO PURCHASE
THE PURCHASED CLASS D UNITS (THE “CLASS D UNIT PRICE”) SHALL BE $30.97.


(D)           FUNDING INTO ESCROW. EACH PURCHASER SHALL DEPOSIT ITS COMMITMENT
AMOUNT INTO AN ESCROW ACCOUNT ESTABLISHED UNDER THE ESCROW AGREEMENT NO LATER
THAN TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE. ON THE CLOSING DATE, UPON
RECEIPT OF SATISFACTORY EVIDENCE THAT THE CONDITIONS SET FORTH IN ARTICLE VI
HAVE BEEN SATISFIED OR WAIVED, PURSUANT TO SECTION 2.02, EACH SUCH PURCHASER
SHALL DELIVER NOTICE TO THE ESCROW AGENT (AS SUCH TERM IS DEFINED IN THE ESCROW
AGREEMENT) TO PROMPTLY AND TIMELY RELEASE THE FUNDS ESCROWED UNDER THE ESCROW
AGREEMENT TO LINN ENERGY.


SECTION 2.02.          CLOSING.  THE EXECUTION AND DELIVERY OF THE BASIC
DOCUMENTS (OTHER THAN THIS AGREEMENT), THE DELIVERY OF CERTIFICATES REPRESENTING
THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS, THE RELEASE OF THE FUNDS
ESCROWED UNDER THE ESCROW AGREEMENT BY EACH PURCHASER PURSUANT TO THE TERMS OF
THE ESCROW AGREEMENT, AND THE EXECUTION AND DELIVERY OF ALL OTHER INSTRUMENTS,
AGREEMENTS AND OTHER DOCUMENTS REQUIRED BY THIS AGREEMENT (THE “CLOSING”) SHALL
TAKE PLACE ON A DATE (THE “CLOSING DATE”) CONCURRENT WITH THE DOMINION CLOSING
DATE, BUT ON OR PRIOR TO NOVEMBER 1, 2007, PROVIDED THAT LINN ENERGY SHALL HAVE
GIVEN EACH PURCHASER FIVE (5) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS SHALL BE
AGREEABLE TO THE PARTIES) PRIOR NOTICE OF SUCH DESIGNATED CLOSING DATE, AT THE
OFFICES OF VINSON & ELKINS L.L.P., 1001 FANNIN STREET, SUITE 2500, HOUSTON,
TEXAS 77002.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF LINN ENERGY

Linn Energy represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:

7


--------------------------------------------------------------------------------



SECTION 3.01.          CORPORATE EXISTENCE.  LINN ENERGY: (I) IS A LIMITED
LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE; (II) HAS ALL REQUISITE LIMITED LIABILITY
COMPANY POWER, AND HAS ALL MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS,
CONSENTS AND APPROVALS, NECESSARY TO OWN ITS PROPERTIES AND CARRY ON ITS
BUSINESS AS ITS BUSINESS IS NOW BEING CONDUCTED AS DESCRIBED IN THE LINN ENERGY
SEC DOCUMENTS, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH LICENSES, AUTHORIZATIONS,
CONSENTS AND APPROVALS WOULD NOT REASONABLY BE EXPECTED TO HAVE A LINN ENERGY
MATERIAL ADVERSE EFFECT; AND (III) IS QUALIFIED TO DO BUSINESS IN ALL
JURISDICTIONS IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATIONS NECESSARY, EXCEPT WHERE FAILURE SO TO QUALIFY WOULD NOT
REASONABLY BE EXPECTED TO HAVE A LINN ENERGY MATERIAL ADVERSE EFFECT.


SECTION 3.02.          CAPITALIZATION AND VALID ISSUANCE OF PURCHASED CLASS D
UNITS AND PURCHASED UNITS.


(A)           AS OF THE DATE OF THIS AGREEMENT, AND PRIOR TO THE ISSUANCE AND
SALE OF THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS, THE ISSUED AND
OUTSTANDING MEMBERSHIP INTERESTS OF LINN ENERGY CONSIST OF 65,605,765 UNITS. 
ALL OF THE OUTSTANDING UNITS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN
ACCORDANCE WITH APPLICABLE LAW AND THE LIMITED LIABILITY COMPANY AGREEMENT AND
ARE FULLY PAID (TO THE EXTENT REQUIRED UNDER THE LIMITED LIABILITY COMPANY
AGREEMENT) AND NON-ASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY MAY BE AFFECTED
BY SECTION 18-607 OF THE DELAWARE LIMITED LIABILITY COMPANY ACT (THE “DELAWARE
LLC ACT”).


(B)           OTHER THAN LINN ENERGY’S EXISTING (I) LONG-TERM INCENTIVE PLAN AND
(II) MEMORANDUM OF UNDERSTANDING REGARDING COMPENSATION ARRANGEMENTS FOR MEMBERS
OF ITS BOARD OF DIRECTORS, LINN ENERGY HAS NO EQUITY COMPENSATION PLANS THAT
CONTEMPLATE THE ISSUANCE OF UNITS (OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR UNITS).  LINN ENERGY HAS NO OUTSTANDING INDEBTEDNESS HAVING THE
RIGHT TO VOTE (OR CONVERTIBLE INTO OR EXCHANGEABLE FOR SECURITIES HAVING THE
RIGHT TO VOTE) ON ANY MATTERS ON WHICH THE UNITHOLDERS MAY VOTE.  EXCEPT AS SET
FORTH IN THE FIRST SENTENCE OF THIS SECTION 3.02(B), AS CONTEMPLATED BY THIS
AGREEMENT OR AS ARE CONTAINED IN THE LIMITED LIABILITY COMPANY AGREEMENT, THERE
ARE NO OUTSTANDING OR AUTHORIZED (I) OPTIONS, WARRANTS, PREEMPTIVE RIGHTS,
SUBSCRIPTIONS, CALLS OR OTHER RIGHTS, CONVERTIBLE SECURITIES, AGREEMENTS, CLAIMS
OR COMMITMENTS OF ANY CHARACTER OBLIGATING LINN ENERGY OR ANY OF ITS
SUBSIDIARIES TO ISSUE, TRANSFER OR SELL ANY LIMITED LIABILITY COMPANY INTERESTS
OR OTHER EQUITY INTERESTS IN LINN ENERGY OR ANY OF ITS SUBSIDIARIES OR
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH LIMITED LIABILITY COMPANY
INTERESTS OR OTHER EQUITY INTERESTS, (II) OBLIGATIONS OF LINN ENERGY OR ANY OF
ITS SUBSIDIARIES TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY LIMITED
LIABILITY COMPANY INTERESTS OR OTHER EQUITY INTERESTS IN LINN ENERGY OR ANY OF
ITS SUBSIDIARIES OR ANY SUCH SECURITIES OR AGREEMENTS LISTED IN CLAUSE (I) OF
THIS SENTENCE OR (III) VOTING TRUSTS OR SIMILAR AGREEMENTS TO WHICH LINN ENERGY
OR ANY OF ITS SUBSIDIARIES IS A PARTY WITH RESPECT TO THE VOTING OF THE EQUITY
INTERESTS OF LINN ENERGY OR ANY OF ITS SUBSIDIARIES.


(C)           (I) ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF
LINN ENERGY’S SUBSIDIARIES ARE OWNED, DIRECTLY OR INDIRECTLY, BY LINN ENERGY
FREE AND CLEAR OF ANY LIENS (EXCEPT FOR SUCH RESTRICTIONS AS MAY EXIST UNDER
APPLICABLE LAW AND EXCEPT FOR SUCH LIENS AS MAY BE IMPOSED UNDER LINN ENERGY’S
OR LINN ENERGY’S SUBSIDIARIES’ CREDIT FACILITIES FILED AS EXHIBITS TO THE LINN
ENERGY SEC DOCUMENTS), AND ALL SUCH OWNERSHIP INTERESTS HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID (TO THE EXTENT REQUIRED BY THE
ORGANIZATIONAL

8


--------------------------------------------------------------------------------



DOCUMENTS OF LINN ENERGY’S SUBSIDIARIES, AS APPLICABLE) AND NON-ASSESSABLE
(EXCEPT AS NON-ASSESSABILITY MAY BE AFFECTED BY SECTION 18-607 OF THE DELAWARE
LLC ACT OR THE ORGANIZATIONAL DOCUMENTS OF LINN ENERGY’S SUBSIDIARIES, AS
APPLICABLE) AND FREE OF PREEMPTIVE RIGHTS, WITH NO PERSONAL LIABILITY ATTACHING
TO THE OWNERSHIP THEREOF, AND (II) EXCEPT AS DISCLOSED IN THE LINN ENERGY SEC
DOCUMENTS, NEITHER LINN ENERGY NOR ANY OF ITS SUBSIDIARIES OWNS ANY SHARES OF
CAPITAL STOCK OR OTHER SECURITIES OF, OR INTEREST IN, ANY OTHER PERSON, OR IS
OBLIGATED TO MAKE ANY CAPITAL CONTRIBUTION TO OR OTHER INVESTMENT IN ANY OTHER
PERSON.


(D)           THE OFFER AND SALE OF THE PURCHASED CLASS D UNITS AND THE
PURCHASED UNITS AND THE MEMBERSHIP INTERESTS REPRESENTED THEREBY WILL BE DULY
AUTHORIZED BY LINN ENERGY PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT
PRIOR TO THE CLOSING AND, WHEN ISSUED AND DELIVERED TO THE PURCHASERS AGAINST
PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE VALIDLY
ISSUED, FULLY PAID (TO THE EXTENT REQUIRED BY THE LIMITED LIABILITY COMPANY
AGREEMENT) AND NON-ASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY MAY BE AFFECTED
BY SECTION 18-607 OF THE DELAWARE LLC ACT) AND WILL BE FREE OF ANY AND ALL LIENS
AND RESTRICTIONS ON TRANSFER, OTHER THAN RESTRICTIONS ON TRANSFER UNDER THE
LIMITED LIABILITY COMPANY AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND
APPLICABLE STATE AND FEDERAL SECURITIES LAWS AND OTHER THAN SUCH LIENS AS ARE
CREATED BY THE PURCHASERS.


(E)           THE UNITS ISSUABLE UPON CONVERSION OF THE CLASS D UNITS, AND THE
MEMBERSHIP INTERESTS REPRESENTED THEREBY, UPON ISSUANCE IN ACCORDANCE WITH THE
TERMS OF THE CLASS D UNITS AS REFLECTED IN THE CLASS D AMENDMENT, AND UPON
RECEIPT OF THE REQUIRED UNITHOLDER APPROVAL, WILL BE DULY AUTHORIZED BY LINN
ENERGY PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT, AND WILL BE VALIDLY
ISSUED, FULLY PAID (TO THE EXTENT REQUIRED BY APPLICABLE LAW AND THE LIMITED
LIABILITY COMPANY AGREEMENT) AND NON-ASSESSABLE (EXCEPT AS SUCH
NON-ASSESSABILITY MAY BE AFFECTED BY SECTION 18-607 OF THE DELAWARE LLC ACT) AND
WILL BE FREE OF ANY AND ALL LIENS AND RESTRICTIONS ON TRANSFER, OTHER THAN
RESTRICTIONS ON TRANSFER UNDER THE LIMITED LIABILITY COMPANY AGREEMENT AND UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS AND OTHER THAN SUCH LIENS AS ARE
CREATED BY THE PURCHASERS.


(F)            THE PURCHASED UNITS WILL BE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE RULES OF THE NASDAQ GLOBAL MARKET.  PRIOR TO THE CLOSING DATE, LINN
ENERGY WILL SUBMIT TO THE NASDAQ GLOBAL MARKET A NOTIFICATION FORM: LISTING OF
ADDITIONAL UNITS WITH RESPECT TO THE PURCHASED UNITS AND THE UNITS UNDERLYING
THE PURCHASED CLASS D UNITS.  LINN ENERGY’S CURRENTLY OUTSTANDING UNITS ARE
QUOTED ON THE NASDAQ GLOBAL MARKET AND LINN ENERGY HAS NOT RECEIVED ANY NOTICE
OF DELISTING.


(G)           THE PURCHASED UNITS SHALL HAVE THOSE RIGHTS, PREFERENCES,
PRIVILEGES AND RESTRICTIONS GOVERNING THE UNITS AS SET FORTH IN THE LIMITED
LIABILITY COMPANY AGREEMENT, AS AMENDED BY THE CLASS D AMENDMENT.  A TRUE AND
CORRECT COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED THROUGH THE
DATE HEREOF (BUT EXCLUDING THE CLASS D AMENDMENT), HAS BEEN FILED BY LINN ENERGY
WITH THE COMMISSION ON JANUARY 19, 2006 AS EXHIBIT 3.1 TO LINN ENERGY’S CURRENT
REPORT ON FORM 8-K, AS AMENDED BY AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF LINN ENERGY, LLC FILED WITH THE
COMMISSION ON OCTOBER 25, 2006 AS EXHIBIT 4.1 TO LINN ENERGY’S CURRENT REPORT ON
FORM 8-K AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF LINN ENERGY, LLC FILED WITH THE COMMISSION ON FEBRUARY 5,
2007 AS EXHIBIT 4.1 TO LINN

9


--------------------------------------------------------------------------------



ENERGY’S CURRENT REPORT ON FORM 8-K.  THE PURCHASED CLASS D UNITS SHALL HAVE
THOSE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS GOVERNING THE CLASS D
UNITS, WHICH SHALL BE REFLECTED IN THE LIMITED LIABILITY COMPANY AGREEMENT, AS
AMENDED BY THE CLASS D AMENDMENT.


SECTION 3.03.          LINN ENERGY SEC DOCUMENTS.  LINN ENERGY HAS FILED WITH
THE COMMISSION ALL FORMS, REGISTRATION STATEMENTS, REPORTS, SCHEDULES AND
STATEMENTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT OR THE SECURITIES
ACT (ALL SUCH DOCUMENTS FILED ON OR PRIOR TO THE DATE OF THIS AGREEMENT,
COLLECTIVELY, THE “LINN ENERGY SEC DOCUMENTS”).  THE LINN ENERGY SEC DOCUMENTS,
INCLUDING ANY AUDITED OR UNAUDITED FINANCIAL STATEMENTS AND ANY NOTES THERETO OR
SCHEDULES INCLUDED THEREIN (THE “LINN ENERGY FINANCIAL STATEMENTS”), AT THE TIME
FILED (IN THE CASE OF REGISTRATION STATEMENTS, SOLELY ON THE DATES OF
EFFECTIVENESS) (EXCEPT TO THE EXTENT CORRECTED BY A SUBSEQUENTLY FILED LINN
ENERGY SEC DOCUMENT FILED PRIOR TO THE DATE OF THIS AGREEMENT) (I) DID NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, (II) COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
REQUIREMENTS OF THE EXCHANGE ACT AND THE SECURITIES ACT, AS THE CASE MAY BE,
(III) COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND WITH THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO, (IV) WERE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE
NOTES THERETO OR, IN THE CASE OF UNAUDITED STATEMENTS, AS PERMITTED BY FORM 10-Q
OF THE COMMISSION) AND (V) FAIRLY PRESENT (SUBJECT IN THE CASE OF UNAUDITED
STATEMENTS TO NORMAL, RECURRING AND YEAR-END AUDIT ADJUSTMENTS) IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL POSITION AND STATUS OF THE BUSINESS OF LINN
ENERGY AS OF THE DATES THEREOF AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS
AND CASH FLOWS FOR THE PERIODS THEN ENDED.  KPMG LLP IS AN INDEPENDENT
REGISTERED PUBLIC ACCOUNTING FIRM WITH RESPECT TO LINN ENERGY AND HAS NOT
RESIGNED OR BEEN DISMISSED AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF LINN
ENERGY AS A RESULT OF OR IN CONNECTION WITH ANY DISAGREEMENT WITH LINN ENERGY ON
ANY MATTER OF ACCOUNTING PRINCIPLES OR PRACTICES, FINANCIAL STATEMENT DISCLOSURE
OR AUDITING SCOPE OR PROCEDURES.


SECTION 3.04.          NO MATERIAL ADVERSE CHANGE.  EXCEPT AS SET FORTH IN OR
CONTEMPLATED BY THE LINN ENERGY SEC DOCUMENTS, AND EXCEPT FOR THE PROPOSED
DOMINION ACQUISITION, WHICH HAS BEEN DISCLOSED TO, AND DISCUSSED WITH, EACH OF
THE PURCHASERS, SINCE DECEMBER 31, 2006, LINN ENERGY AND ITS SUBSIDIARIES HAVE
CONDUCTED THEIR BUSINESS IN THE ORDINARY COURSE, CONSISTENT WITH PAST PRACTICE,
AND THERE HAS BEEN NO (I) CHANGE THAT HAS HAD OR WOULD REASONABLY BE EXPECTED TO
HAVE A LINN ENERGY MATERIAL ADVERSE EFFECT (II) ACQUISITION OR DISPOSITION OF
ANY MATERIAL ASSET BY LINN ENERGY OR ANY OF ITS SUBSIDIARIES OR ANY CONTRACT OR
ARRANGEMENT THEREFOR, OTHERWISE THAN FOR FAIR VALUE IN THE ORDINARY COURSE OF
BUSINESS, (III) MATERIAL CHANGE IN LINN ENERGY’S ACCOUNTING PRINCIPLES,
PRACTICES OR METHODS OR (IV) INCURRENCE OF MATERIAL INDEBTEDNESS (OTHER THAN THE
INCURRENCE OF SUCH INDEBTEDNESS AS IS CONTEMPLATED IN CONNECTION WITH THE
DOMINION ACQUISITION).


SECTION 3.05.          LITIGATION.  EXCEPT AS SET FORTH IN THE LINN ENERGY SEC
DOCUMENTS, THERE IS NO ACTION PENDING OR, TO THE KNOWLEDGE OF LINN ENERGY,
CONTEMPLATED OR THREATENED AGAINST LINN ENERGY OR ANY OF ITS SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS OR PROPERTIES, WHICH (INDIVIDUALLY OR IN
THE AGGREGATE) REASONABLY WOULD BE EXPECTED TO HAVE A LINN ENERGY MATERIAL
ADVERSE EFFECT, OR WHICH CHALLENGES THE VALIDITY OF THIS AGREEMENT.

10


--------------------------------------------------------------------------------



SECTION 3.06.          NO BREACH.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
LINN ENERGY OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY AND ALL OTHER
AGREEMENTS AND INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE BASIC DOCUMENTS, AND COMPLIANCE BY LINN ENERGY WITH THE TERMS AND PROVISIONS
HEREOF AND THEREOF, DO NOT AND WILL NOT (A) VIOLATE ANY PROVISION OF ANY LAW,
GOVERNMENTAL PERMIT, DETERMINATION OR AWARD HAVING APPLICABILITY TO LINN ENERGY
OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, (B) CONFLICT
WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF THE CERTIFICATE OF FORMATION
OF LINN ENERGY OR THE LIMITED LIABILITY COMPANY AGREEMENT OR ANY ORGANIZATIONAL
DOCUMENTS OF ANY OF LINN ENERGY’S SUBSIDIARIES, (C) REQUIRE ANY CONSENT,
APPROVAL OR NOTICE UNDER OR RESULT IN A VIOLATION OR BREACH OF OR CONSTITUTE
(WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO
ANY RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION) UNDER (I) ANY NOTE,
BOND, MORTGAGE, LICENSE, OR LOAN OR CREDIT AGREEMENT TO WHICH LINN ENERGY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH LINN ENERGY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES MAY BE BOUND OR (II) ANY
OTHER AGREEMENT, INSTRUMENT OR OBLIGATION, OR (D) RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTIES
NOW OWNED OR HEREAFTER ACQUIRED BY LINN ENERGY OR ANY OF ITS SUBSIDIARIES,
EXCEPT IN THE CASES OF CLAUSES (A) AND (C) WHERE SUCH VIOLATION, DEFAULT,
BREACH, TERMINATION, CANCELLATION, FAILURE TO RECEIVE CONSENT OR APPROVAL, OR
ACCELERATION WITH RESPECT TO THE FOREGOING PROVISIONS OF THIS SECTION 3.06 WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A LINN
ENERGY MATERIAL ADVERSE EFFECT.


SECTION 3.07.          AUTHORITY.  LINN ENERGY HAS ALL NECESSARY LIMITED
LIABILITY COMPANY POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THE BASIC DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED THEREBY; THE EXECUTION, DELIVERY AND PERFORMANCE
BY LINN ENERGY OF EACH OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON ITS PART; AND THE BASIC DOCUMENTS CONSTITUTE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF LINN ENERGY, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY OR BY GENERAL PRINCIPLES OF EQUITY.  EXCEPT AS CONTEMPLATED BY THIS
AGREEMENT, NO APPROVAL BY THE UNITHOLDERS IS REQUIRED AS A RESULT OF LINN
ENERGY’S ISSUANCE AND SALE OF THE PURCHASED CLASS D UNITS OR THE PURCHASED
UNITS.


SECTION 3.08.          APPROVALS.  EXCEPT AS CONTEMPLATED BY THIS AGREEMENT OR
AS REQUIRED BY THE COMMISSION IN CONNECTION WITH LINN ENERGY’S OBLIGATIONS UNDER
THE REGISTRATION RIGHTS AGREEMENT, NO AUTHORIZATION, CONSENT, APPROVAL, WAIVER,
LICENSE, QUALIFICATION OR WRITTEN EXEMPTION FROM, NOR ANY FILING, DECLARATION,
QUALIFICATION OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
LINN ENERGY OF ANY OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY, EXCEPT WHERE
THE FAILURE TO RECEIVE SUCH AUTHORIZATION, CONSENT, APPROVAL, WAIVER, LICENSE,
QUALIFICATION OR WRITTEN EXEMPTION OR TO MAKE SUCH FILING, DECLARATION,
QUALIFICATION OR REGISTRATION WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A LINN ENERGY MATERIAL ADVERSE EFFECT.


SECTION 3.09.          MLP STATUS.  LINN ENERGY MET FOR THE TAXABLE YEAR ENDED
DECEMBER 31, 2006, AND LINN ENERGY EXPECTS TO MEET FOR THE TAXABLE YEAR ENDING
DECEMBER 31, 2007, THE GROSS INCOME REQUIREMENTS OF SECTION 7704(C)(2) OF THE
CODE, AND ACCORDINGLY LINN ENERGY IS NOT, AND

11


--------------------------------------------------------------------------------



DOES NOT REASONABLY EXPECT TO BE, TAXED AS A CORPORATION FOR U.S. FEDERAL INCOME
TAX PURPOSES OR FOR APPLICABLE TAX PURPOSES.  LINN ENERGY INDICATED IN THE FORM
K-1 FOR THE YEAR ENDED DECEMBER 31, 2006, THAT ITS UNITHOLDERS MAY BE SUBJECT TO
STATE INCOME TAXES IN THE FOLLOWING JURISDICTIONS: CALIFORNIA, NEW YORK,
OKLAHOMA, PENNSYLVANIA, TEXAS, VIRGINIA AND WEST VIRGINIA.


SECTION 3.10.          INVESTMENT COMPANY STATUS.  LINN ENERGY IS NOT AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


SECTION 3.11.          OFFERING.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES OF THE PURCHASERS CONTAINED IN THIS AGREEMENT, THE SALE AND
ISSUANCE OF THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS PURSUANT TO THIS
AGREEMENT ARE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
AND NEITHER LINN ENERGY NOR ANY AUTHORIZED REPRESENTATIVE ACTING ON ITS BEHALF
HAS TAKEN OR WILL TAKE ANY ACTION HEREAFTER THAT WOULD CAUSE THE LOSS OF SUCH
EXEMPTION.


SECTION 3.12.          CERTAIN FEES.  EXCEPT FOR THE PLACEMENT AGENT FEES, NO
FEES OR COMMISSIONS WILL BE PAYABLE BY LINN ENERGY TO BROKERS, FINDERS OR
INVESTMENT BANKERS WITH RESPECT TO THE SALE OF ANY OF THE PURCHASED CLASS D
UNITS OR THE PURCHASED UNITS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE PURCHASERS SHALL NOT BE LIABLE FOR ANY SUCH
FEES OR COMMISSIONS.  LINN ENERGY AGREES THAT IT WILL INDEMNIFY AND HOLD
HARMLESS EACH OF THE PURCHASERS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS OR
LIABILITIES FOR BROKER’S, FINDER’S, PLACEMENT OR OTHER SIMILAR FEES OR
COMMISSIONS INCURRED BY LINN ENERGY OR ALLEGED TO HAVE BEEN INCURRED BY LINN
ENERGY IN CONNECTION WITH THE SALE OF PURCHASED CLASS D UNITS OR PURCHASED UNITS
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 3.13.          NO SIDE AGREEMENTS.  EXCEPT FOR THE CONFIDENTIALITY
AGREEMENTS ENTERED INTO BY AND BETWEEN EACH OF THE PURCHASERS AND LINN ENERGY,
THERE ARE NO OTHER AGREEMENTS BY, AMONG OR BETWEEN LINN ENERGY OR ITS
AFFILIATES, ON THE ONE HAND, AND ANY OF THE PURCHASERS OR THEIR AFFILIATES, ON
THE OTHER HAND, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY NOR
PROMISES OR INDUCEMENTS FOR FUTURE TRANSACTIONS BETWEEN OR AMONG ANY OF SUCH
PARTIES.


SECTION 3.14.          CLASS D UNIT VOTE.  THE AFFIRMATIVE VOTE OF A MAJORITY OF
THE TOTAL VOTES CAST BY THE HOLDERS OF UNITS (WITH THE EXCEPTION OF THE
PURCHASED UNITS, WHICH ARE NOT ENTITLED TO VOTE ACCORDING TO THE RULES OF THE
NASDAQ GLOBAL MARKET) IS THE ONLY APPROVAL REQUIRED TO APPROVE THE CONVERSION OF
CLASS D UNITS INTO UNITS.  AS OF THE DATE OF THIS AGREEMENT AND BASED ON LINN
ENERGY’S RECORDS OR THIRD PARTY RECORDS, THE PERSONS LISTED ON SCHEDULE 3.14 TO
THIS AGREEMENT ARE THE BENEFICIAL OWNERS OF THE UNITS SET FORTH OPPOSITE SUCH
PERSON’S NAME ON SCHEDULE 3.14 TO THIS AGREEMENT.


SECTION 3.15.          UNITHOLDER VOTING AGREEMENT.  LINN ENERGY HAS,
CONTEMPORANEOUSLY WITH ENTERING INTO THIS AGREEMENT, ENTERED INTO THE UNITHOLDER
VOTING AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT D.


SECTION 3.16.          INTERNAL ACCOUNTING CONTROLS.  EXCEPT AS DISCLOSED IN THE
LINN ENERGY SEC DOCUMENTS, LINN ENERGY AND ITS SUBSIDIARIES MAINTAIN A SYSTEM OF
INTERNAL ACCOUNTING

12


--------------------------------------------------------------------------------



CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE
EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS,
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III)
ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


SECTION 3.17.          PREEMPTIVE RIGHTS OR REGISTRATION RIGHTS.  EXCEPT (I) AS
SET FORTH IN THE LIMITED LIABILITY COMPANY AGREEMENT, (II) AS SET FORTH IN THE
OTHER ORGANIZATIONAL DOCUMENTS OF LINN ENERGY AND ITS SUBSIDIARIES, (III) AS
PROVIDED IN THE BASIC DOCUMENTS OR (IV) FOR EXISTING AWARDS UNDER LINN ENERGY’S
LONG-TERM INCENTIVE PLAN AND MEMORANDUM OF UNDERSTANDING REGARDING COMPENSATION
ARRANGEMENTS, THERE ARE NO PREEMPTIVE RIGHTS OR OTHER RIGHTS TO SUBSCRIBE FOR OR
TO PURCHASE, NOR ANY RESTRICTION UPON THE VOTING OR TRANSFER OF, ANY CAPITAL
STOCK OR LIMITED LIABILITY COMPANY OR MEMBERSHIP INTERESTS OF LINN ENERGY OR ANY
OF ITS SUBSIDIARIES, IN EACH CASE PURSUANT TO ANY OTHER AGREEMENT OR INSTRUMENT
TO WHICH ANY OF SUCH PERSONS IS A PARTY OR BY WHICH ANY ONE OF THEM MAY BE
BOUND.  NEITHER THE EXECUTION OF THIS AGREEMENT NOR THE ISSUANCE OF THE
PURCHASED CLASS D UNITS OR THE PURCHASED UNITS AS CONTEMPLATED BY THIS AGREEMENT
OR THE CONVERSION OF THE CLASS D UNITS INTO UNITS GIVES RISE TO ANY RIGHTS FOR
OR RELATING TO THE REGISTRATION OF ANY SECURITIES OF LINN ENERGY, OTHER THAN
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT.


SECTION 3.18.          INSURANCE.  LINN ENERGY AND ITS SUBSIDIARIES ARE INSURED
AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS LINN ENERGY BELIEVES IN ITS
SOLE DISCRETION TO BE PRUDENT FOR ITS BUSINESSES.  LINN ENERGY DOES NOT HAVE ANY
REASON TO BELIEVE THAT IT OR ANY SUBSIDIARY WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS.


SECTION 3.19.          ACKNOWLEDGMENT REGARDING PURCHASE OF PURCHASED UNITS AND
PURCHASED CLASS D UNITS.  LINN ENERGY ACKNOWLEDGES AND AGREES THAT (I) EACH OF
THE PURCHASERS IS PARTICIPATING IN THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER BASIC DOCUMENTS AT LINN ENERGY’S REQUEST AND LINN ENERGY
HAS CONCLUDED THAT SUCH PARTICIPATION IS IN LINN ENERGY’S BEST INTEREST AND IS
CONSISTENT WITH LINN ENERGY’S OBJECTIVES AND (II) EACH OF THE PURCHASERS IS
ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER.  LINN ENERGY FURTHER
ACKNOWLEDGES THAT NO PURCHASER IS ACTING OR HAS ACTED AS AN ADVISOR, AGENT OR
FIDUCIARY OF LINN ENERGY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS
AGREEMENT OR THE OTHER BASIC DOCUMENTS AND ANY ADVICE GIVEN BY ANY PURCHASER OR
ANY OF ITS RESPECTIVE REPRESENTATIVES IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER BASIC DOCUMENTS IS MERELY INCIDENTAL TO THE PURCHASERS’ PURCHASE OF
PURCHASED UNITS AND PURCHASED CLASS D UNITS.  LINN ENERGY FURTHER REPRESENTS TO
EACH PURCHASER THAT LINN ENERGY’S DECISION TO ENTER INTO THIS AGREEMENT HAS BEEN
BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY BY LINN ENERGY AND ITS REPRESENTATIVES.

13


--------------------------------------------------------------------------------



ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to Linn
Energy with respect to itself, on and as of the date of this Agreement and on
and as of the Closing Date, as follows:


SECTION 4.01.          VALID EXISTENCE.  SUCH PURCHASER (I) IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS RESPECTIVE
JURISDICTION OF ORGANIZATION AND (II) HAS ALL REQUISITE POWER, AND HAS ALL
MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS,
NECESSARY TO OWN ITS PROPERTIES AND CARRY ON ITS BUSINESS AS ITS BUSINESS IS NOW
BEING CONDUCTED, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT HAVE AND WOULD NOT REASONABLY
BE EXPECTED TO HAVE A PURCHASER MATERIAL ADVERSE EFFECT.


SECTION 4.02.          NO BREACH.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH PURCHASER OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY AND ALL OTHER
AGREEMENTS AND INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE BASIC DOCUMENTS TO WHICH IT IS A PARTY, AND COMPLIANCE BY SUCH PURCHASER
WITH THE TERMS AND PROVISIONS HEREOF AND THEREOF AND THE PURCHASE OF THE
PURCHASED CLASS D UNITS AND THE PURCHASED UNITS BY SUCH PURCHASER DO NOT AND
WILL NOT (A) VIOLATE ANY PROVISION OF ANY LAW, GOVERNMENTAL PERMIT,
DETERMINATION OR AWARD HAVING APPLICABILITY TO SUCH PURCHASER OR ANY OF ITS
PROPERTIES, (B) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF SUCH PURCHASER OR (C) REQUIRE ANY CONSENT (OTHER
THAN STANDARD INTERNAL CONSENTS), APPROVAL OR NOTICE UNDER OR RESULT IN A
VIOLATION OR BREACH OF OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF
TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION) UNDER (I) ANY NOTE, BOND, MORTGAGE, LICENSE, OR LOAN OR CREDIT
AGREEMENT TO WHICH SUCH PURCHASER IS A PARTY OR BY WHICH SUCH PURCHASER OR ANY
OF ITS PROPERTIES MAY BE BOUND OR (II) ANY OTHER SUCH AGREEMENT, INSTRUMENT OR
OBLIGATION, EXCEPT IN THE CASE OF CLAUSES (A) AND (C) WHERE SUCH VIOLATION,
DEFAULT, BREACH, TERMINATION, CANCELLATION, FAILURE TO RECEIVE CONSENT OR
APPROVAL, OR ACCELERATION WITH RESPECT TO THE FOREGOING PROVISIONS OF THIS
SECTION 4.02 WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A PURCHASER MATERIAL ADVERSE EFFECT.


SECTION 4.03.          INVESTMENT.  THE PURCHASED CLASS D UNITS AND THE
PURCHASED UNITS ARE BEING ACQUIRED FOR SUCH PURCHASER’S OWN ACCOUNT, OR THE
ACCOUNTS OF CLIENTS FOR WHOM SUCH PURCHASER EXERCISES DISCRETIONARY INVESTMENT
AUTHORITY (ALL OF WHOM SUCH PURCHASER REPRESENTS AND WARRANTS ARE “ACCREDITED
INVESTORS” WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED BY THE
COMMISSION PURSUANT TO THE SECURITIES ACT), NOT AS A NOMINEE OR AGENT, AND WITH
NO PRESENT INTENTION OF DISTRIBUTING THE PURCHASED CLASS D UNITS OR THE
PURCHASED UNITS OR ANY PART THEREOF, AND SUCH PURCHASER HAS NO PRESENT INTENTION
OF SELLING OR GRANTING ANY PARTICIPATION IN OR OTHERWISE DISTRIBUTING THE SAME
IN ANY TRANSACTION IN VIOLATION OF THE SECURITIES LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE, WITHOUT PREJUDICE, HOWEVER, TO SUCH PURCHASER’S RIGHT AT
ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE PURCHASED
CLASS D UNITS OR THE PURCHASED UNITS UNDER A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNDER AN EXEMPTION FROM
SUCH REGISTRATION AVAILABLE THEREUNDER (INCLUDING, IF AVAILABLE, RULE 144
PROMULGATED THEREUNDER).  IF SUCH PURCHASER SHOULD IN THE FUTURE DECIDE TO
DISPOSE OF ANY OF THE PURCHASED CLASS D UNITS OR THE PURCHASED UNITS,

14


--------------------------------------------------------------------------------



SUCH PURCHASER UNDERSTANDS AND AGREES (A) THAT IT MAY DO SO ONLY (I) IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW, AS THEN
IN EFFECT, OR PURSUANT TO AN EXEMPTION THEREFROM OR (II) IN THE MANNER
CONTEMPLATED BY ANY REGISTRATION STATEMENT PURSUANT TO WHICH SUCH SECURITIES ARE
BEING OFFERED, AND (B) THAT STOP-TRANSFER INSTRUCTIONS TO THAT EFFECT WILL BE IN
EFFECT WITH RESPECT TO SUCH SECURITIES.  NOTWITHSTANDING THE FOREGOING, EACH
PURCHASER MAY AT ANY TIME ENTER INTO ONE OR MORE TOTAL RETURN SWAPS WITH RESPECT
TO SUCH PURCHASER’S PURCHASED CLASS D UNITS OR PURCHASED UNITS OR TRANSFER ITS
UNITS TO A SWAP COUNTERPARTY PROVIDED THAT SUCH TRANSACTIONS ARE EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT.  NOTWITHSTANDING THE FOREGOING, WITH
RESPECT TO GOLDMAN, SACHS & CO., THE RESTRICTIONS CONTAINED IN THIS SECTION 4.03
SHALL ONLY APPLY TO THE GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY
CONFIGURED, AND SHALL NOT RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR
DIVISION OF GOLDMAN, SACHS & CO. OR ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN
SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY CONFIGURED.  FOR THE AVOIDANCE OF
DOUBT, WITH RESPECT TO MORGAN STANLEY & CO. INCORPORATED, THE RESTRICTIONS
CONTAINED IN THIS SECTION 4.03 SHALL ONLY APPLY TO MSDW STRATEGIC INVESTMENTS
INC., AS CURRENTLY CONFIGURED, AND SHALL NOT RESTRICT OR LIMIT THE ACTIVITIES OF
ANY AREA OR DIVISION OF MORGAN STANLEY & CO. INCORPORATED OR ANY OF ITS
AFFILIATES, OTHER THAN MSDW STRATEGIC INVESTMENTS, INC., AS CURRENTLY
CONFIGURED.


SECTION 4.04.          NATURE OF PURCHASER.  SUCH PURCHASER REPRESENTS AND
WARRANTS TO, AND COVENANTS AND AGREES WITH, LINN ENERGY THAT (A) IT IS AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED
BY THE COMMISSION PURSUANT TO THE SECURITIES ACT AND (B) BY REASON OF ITS
BUSINESS AND FINANCIAL EXPERIENCE IT HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE PURCHASED CLASS D
UNITS AND THE PURCHASED UNITS, IS ABLE TO BEAR THE ECONOMIC RISK OF SUCH
INVESTMENT AND, AT THE PRESENT TIME, WOULD BE ABLE TO AFFORD A COMPLETE LOSS OF
SUCH INVESTMENT.


SECTION 4.05.          RECEIPT OF INFORMATION; AUTHORIZATION.  SUCH PURCHASER
ACKNOWLEDGES THAT IT HAS (A) HAD ACCESS TO THE LINN ENERGY SEC DOCUMENTS, (B)
HAD ACCESS TO INFORMATION REGARDING THE DOMINION ACQUISITION AND ITS POTENTIAL
EFFECT ON LINN ENERGY’S OPERATIONS AND FINANCIAL RESULTS AND (C) BEEN PROVIDED A
REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM
REPRESENTATIVES OF LINN ENERGY REGARDING SUCH MATTERS.


SECTION 4.06.          RESTRICTED SECURITIES.  SUCH PURCHASER UNDERSTANDS THAT
THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS IT IS PURCHASING ARE
CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE FEDERAL SECURITIES LAWS
INASMUCH AS THEY ARE BEING ACQUIRED FROM LINN ENERGY IN A TRANSACTION NOT
INVOLVING A PUBLIC OFFERING AND THAT UNDER SUCH LAWS AND APPLICABLE REGULATIONS
SUCH SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE SECURITIES ACT ONLY
IN CERTAIN LIMITED CIRCUMSTANCES.  IN THIS CONNECTION, PURCHASER REPRESENTS THAT
IT IS KNOWLEDGEABLE WITH RESPECT TO RULE 144 OF THE COMMISSION PROMULGATED UNDER
THE SECURITIES ACT.


SECTION 4.07.          CERTAIN FEES.  NO FEES OR COMMISSIONS WILL BE PAYABLE BY
SUCH PURCHASER TO BROKERS, FINDERS OR INVESTMENT BANKERS WITH RESPECT TO THE
SALE OF ANY OF THE PURCHASED CLASS D UNITS OR THE PURCHASED UNITS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  LINN ENERGY
WILL NOT BE LIABLE FOR ANY SUCH FEES OR COMMISSIONS.  SUCH PURCHASER AGREES,
SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, THAT IT WILL INDEMNIFY AND
HOLD HARMLESS LINN ENERGY FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS OR
LIABILITIES FOR BROKER’S,

15


--------------------------------------------------------------------------------



FINDER’S, PLACEMENT OR OTHER SIMILAR FEES OR COMMISSIONS INCURRED BY SUCH
PURCHASER OR ALLEGED TO HAVE BEEN INCURRED BY SUCH PURCHASER IN CONNECTION WITH
THE PURCHASE OF PURCHASED CLASS D UNITS OR PURCHASED UNITS OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 4.08.          LEGEND.  IT IS UNDERSTOOD THAT THE CERTIFICATES
EVIDENCING THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS AND THE
CERTIFICATES EVIDENCING THE UNITS ISSUABLE UPON CONVERSION OF THE PURCHASED
CLASS D UNITS INITIALLY WILL BEAR THE FOLLOWING LEGEND: “THESE SECURITIES HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN
THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE
144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER
SUCH ACT.”


SECTION 4.09.          NO SIDE AGREEMENTS.  EXCEPT FOR THE CONFIDENTIALITY
AGREEMENTS ENTERED INTO BY AND BETWEEN SUCH PURCHASER AND LINN ENERGY, THERE ARE
NO OTHER AGREEMENTS BY, AMONG OR BETWEEN LINN ENERGY OR ITS AFFILIATES, ON THE
ONE HAND, AND SUCH PURCHASER OR ITS AFFILIATES, ON THE OTHER HAND, WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED HEREBY NOR PROMISES OR INDUCEMENTS FOR FUTURE
TRANSACTIONS BETWEEN OR AMONG ANY OF SUCH PARTIES.  NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO GOLDMAN, SACHS & CO., THE REPRESENTATION MADE IN THIS
SECTION 4.09 IS MADE ONLY BY THE GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP, AS
CURRENTLY CONFIGURED, AND DOES NOT APPLY TO GOLDMAN, SACHS & CO. OR ANY OF ITS
AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY
CONFIGURED.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO LEHMAN BROTHERS
INC., THE REPRESENTATION MADE IN THIS SECTION 4.09 IS MADE ONLY BY LEHMAN
BROTHERS MLP OPPORTUNITY FUND L.P., AS CURRENTLY CONFIGURED, AND DOES NOT APPLY
TO LEHMAN BROTHERS INC. OR ANY OF ITS AFFILIATES, OTHER THAN LEHMAN BROTHERS MLP
OPPORTUNITY FUND L.P., AS CURRENTLY CONFIGURED.  NOTWITHSTANDING THE FOREGOING,
WITH RESPECT TO MORGAN STANLEY & CO. INCORPORATED, THE RESTRICTIONS CONTAINED IN
THIS SECTION 4.09 SHALL ONLY APPLY TO MSDW STRATEGIC INVESTMENTS, INC., AS
CURRENTLY CONFIGURED, AND SHALL NOT RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA
OR DIVISION OF MORGAN STANLEY & CO. INCORPORATED OR ANY OF ITS AFFILIATES, OTHER
THAN MSDW STRATEGIC INVESTMENTS, INC., AS CURRENTLY CONFIGURED.


SECTION 4.10.          SHORT SELLING.  SUCH PURCHASER REPRESENTS THAT IT HAS NOT
ENTERED INTO ANY SHORT SALES OF THE UNITS OWNED BY IT BETWEEN THE TIME IT FIRST
BEGAN DISCUSSIONS WITH LINN ENERGY OR THE PLACEMENT AGENTS ABOUT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE DATE HEREOF (IT BEING
UNDERSTOOD THAT THE ENTERING INTO A TOTAL RETURN SWAP THAT IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT SHOULD NOT BE CONSIDERED A SHORT SALE OF
UNITS); PROVIDED,  WITH RESPECT TO GOLDMAN, SACHS & CO., THE RESTRICTIONS
CONTAINED IN THIS SECTION 4.10 SHALL ONLY APPLY TO THE GOLDMAN SACHS PRINCIPAL
STRATEGIES GROUP, AS CURRENTLY CONFIGURED, AND SHALL NOT RESTRICT OR LIMIT THE
ACTIVITIES OF ANY AREA OR DIVISION OF GOLDMAN, SACHS & CO. OR ANY OF ITS
AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY
CONFIGURED, AND PROVIDED FURTHER THAT WITH RESPECT TO CITIGROUP GLOBAL MARKETS
INC., THE RESTRICTIONS CONTAINED IN THIS SECTION 4.10 SHALL ONLY APPLY TO THE
CITIGROUP EQUITY PROPRIETARY INVESTMENTS TRADING GROUP, AS CURRENTLY CONFIGURED,
AND SHALL NOT RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION

16


--------------------------------------------------------------------------------



OF CITIGROUP GLOBAL MARKETS INC. OR ANY OF ITS AFFILIATES, OTHER THAN THE
CITIGROUP EQUITY PROPRIETARY INVESTMENTS TRADING GROUP, AS CURRENTLY CONFIGURED.


ARTICLE V


COVENANTS

Section 5.01.               Shareholder Vote With Respect to Conversion.

(a)           Linn Energy shall, in accordance with applicable Law and the
Limited Liability Company Agreement, take all action necessary to convene a
meeting of its Unitholders to consider and vote upon the conversion of the Class
D Units into Units as soon as practicable, but in any event not later than 120
days from the Closing Date.  Subject to fiduciary duties under applicable Law,
the Board of Directors shall, in connection with such meeting, recommend
approval of the conversion of the Class D Units into Units and shall take all
other lawful action to solicit the approval of the conversion of the Class D
Units into Units by the Unitholders, except that Linn Energy may, but shall not
be required to, hire any proxy solicitation firm in connection with such
meeting.

(b)           If the conversion of the Class D Units into Units is not approved
by the Unitholders at the meeting contemplated by Section 5.01(a), upon written
notice from the Purchasers holding a majority of the Class D Units, Linn Energy
shall be obligated to convene another meeting of its Unitholders on the terms
set forth in Section 5.01(a) (except that such meeting shall take place no later
than 90 days after the meeting contemplated by Section 5.01(a)), and the Board
of Directors shall again be obligated to take the actions set forth in Section
5.01(a) with respect to such meeting.  If the approval of Linn Energy’s
Unitholders is not obtained at this second meeting of Unitholders, then Linn
Energy shall be obligated to include the conversion of Class D Units into Units
as a proposal to be voted upon at no more than two (2) subsequent meetings of
its Unitholders within 90 days after the preceding meeting, and its Board of
Directors shall remain obligated to take the actions set forth in Section
5.01(a) with respect to each such meeting.


SECTION 5.02.          SUBSEQUENT PUBLIC OFFERINGS.  WITHOUT THE WRITTEN CONSENT
OF THE HOLDERS OF A MAJORITY OF THE PURCHASED CLASS D UNITS AND THE PURCHASED
UNITS, TAKEN AS A WHOLE, FROM THE DATE OF THIS AGREEMENT UNTIL THE LOCK-UP DATE,
LINN ENERGY SHALL NOT, AND SHALL CAUSE ITS DIRECTORS, OFFICERS AND AFFILIATES
NOT TO, GRANT, ISSUE OR SELL ANY UNITS OR CLASS D UNITS OR OTHER EQUITY OR
VOTING SECURITIES OF LINN ENERGY, ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE THEREFOR OR TAKE ANY OTHER ACTION THAT MAY RESULT IN THE ISSUANCE
OF ANY OF THE FOREGOING, OTHER THAN (I) THE ISSUANCE OF THE PURCHASED CLASS D
UNITS AND THE PURCHASED UNITS, (II) THE ISSUANCE OF AWARDS (AS DEFINED IN LINN
ENERGY’S LONG-TERM INCENTIVE PLAN) OR THE ISSUANCE OF UNITS UPON THE EXERCISE OF
OPTIONS TO PURCHASE UNITS GRANTED PURSUANT TO LINN ENERGY’S EXISTING (A)
LONG-TERM INCENTIVE PLAN OR (B) MEMORANDUM OF UNDERSTANDING REGARDING
COMPENSATION ARRANGEMENTS FOR MEMBERS OF ITS BOARD OF DIRECTORS, (III) THE
ISSUANCE OR SALE OF UP TO AN AGGREGATE OF 30 MILLION UNITS ISSUED OR SOLD IN A
REGISTERED PUBLIC OFFERING TO FINANCE FUTURE ACQUISITIONS THAT ARE ACCRETIVE TO
CASH FLOW PER UNIT (OR THE REPAYMENT OF INDEBTEDNESS INCURRED IN CONNECTION WITH
SUCH ACCRETIVE ACQUISITIONS) AT A PRICE NO LESS THAN 110% OF THE UNIT PRICE OR
CLASS D UNIT PRICE, AS THE CASE MAY BE, OR IN A PRIVATE OFFERING TO FINANCE
FUTURE ACQUISITIONS THAT ARE ACCRETIVE TO CASH FLOW PER UNIT (OR THE REPAYMENT
OF INDEBTEDNESS INCURRED IN CONNECTION WITH

17


--------------------------------------------------------------------------------


such accretive acquisitions) at a price no less than 105% of the Unit Price or
Class D Unit Price, as the case may be and (iv) the issuance of up to 30 million
Units as purchase price consideration in connection with future acquisitions
that are accretive to cash flow per Unit.  Notwithstanding the foregoing, Linn
Energy shall not, and shall cause its directors, officers and Affiliates not to,
sell, offer for sale or solicit offers to buy any security (as defined in the
Securities Act) that would be integrated with the sale of the Purchased Class D
Units or the Purchased Units in a manner that would require the registration
under the Securities Act of the sale of the Purchased Class D Units or the
Purchased Units to the Purchasers.


SECTION 5.03.          VOTE FOR CONVERSION OF CLASS D UNITS.  AT ANY MEETING
(INCLUDING ADJOURNMENTS OR POSTPONEMENTS THEREOF) OF LINN ENERGY’S UNITHOLDERS
HELD TO CONSIDER APPROVAL OF THE CONVERSION OF THE CLASS D UNITS INTO UNITS
(INCLUDING THE SPECIAL MEETING OF UNITHOLDERS CONTEMPLATED BY SECTION 5.01),
EACH OF THE PURCHASERS AGREES TO VOTE ALL OF ITS UNITS, WITH THE EXCEPTION OF
THE PURCHASED UNITS, WHICH ARE NOT ENTITLED TO VOTE ACCORDING TO THE RULES OF
THE NASDAQ GLOBAL MARKET, IN FAVOR OF THE CONVERSION OF THE CLASS D UNITS INTO
UNITS.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO GOLDMAN, SACHS & CO., THE
RESTRICTIONS CONTAINED IN THIS SECTION 5.03 SHALL ONLY APPLY TO THE GOLDMAN
SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY CONFIGURED, AND SHALL NOT
RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION OF GOLDMAN, SACHS & CO.
OR ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP,
AS CURRENTLY CONFIGURED.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO MORGAN
STANLEY & CO. INCORPORATED, THE RESTRICTIONS CONTAINED IN THIS SECTION 5.03
SHALL ONLY APPLY TO MSDW STRATEGIC INVESTMENT, INC., AS CURRENTLY CONFIGURED,
AND SHALL NOT RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION OF MORGAN
STANLEY & CO. INCORPORATED OR ANY OF ITS AFFILIATES, OTHER THAN MSDW STRATEGIC
INVESTMENT, INC., AS CURRENTLY CONFIGURED.


SECTION 5.04.          PURCHASER LOCK-UP.  WITHOUT THE PRIOR WRITTEN CONSENT OF
LINN ENERGY, EACH PURCHASER AGREES THAT FROM AND AFTER THE CLOSING IT WILL NOT
SELL ANY OF ITS PURCHASED CLASS D UNITS OR PURCHASED UNITS PRIOR TO THE LOCK-UP
DATE; PROVIDED, HOWEVER, THAT EACH PURCHASER MAY: (I) ENTER INTO ONE OR MORE
TOTAL RETURN SWAPS OR SIMILAR TRANSACTIONS OR TRANSFER ITS PURCHASED CLASS D
UNITS AND PURCHASED UNITS TO A SWAP COUNTERPARTY AT ANY TIME; OR (II) TRANSFER
ITS PURCHASED CLASS D UNITS OR PURCHASED UNITS TO AN AFFILIATE OF SUCH PURCHASER
OR TO ANY OTHER PURCHASER OR AN AFFILIATE OF SUCH OTHER PURCHASER PROVIDED THAT
SUCH AFFILIATE OR SWAP COUNTERPARTY AGREES TO THE RESTRICTIONS IN THIS SECTION
5.04.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO GOLDMAN, SACHS & CO., THE
RESTRICTIONS CONTAINED IN THIS SECTION 5.04 SHALL ONLY APPLY TO THE GOLDMAN
SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY CONFIGURED, AND SHALL NOT
RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION OF GOLDMAN, SACHS & CO.
OR ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP,
AS CURRENTLY CONFIGURED.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO MORGAN
STANLEY & CO. INCORPORATED, THE RESTRICTIONS CONTAINED IN THIS SECTION 5.04
SHALL ONLY APPLY TO MSDW STRATEGIC INVESTMENTS, INC., AS CURRENTLY CONFIGURED,
AND SHALL NOT RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR DIVISION OF MORGAN
STANLEY & CO. INCORPORATED OR ANY OF ITS AFFILIATES, OTHER THAN MSDW STRATEGIC
INVESTMENTS, INC., AS CURRENTLY CONFIGURED.


SECTION 5.05.          TAKING OF NECESSARY ACTION.  EACH OF THE PARTIES HERETO
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS PROMPTLY TO TAKE OR CAUSE TO BE
TAKEN ALL ACTION AND PROMPTLY TO DO OR CAUSE TO BE DONE ALL THINGS NECESSARY,
PROPER OR ADVISABLE UNDER APPLICABLE LAW AND REGULATIONS TO CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

18


--------------------------------------------------------------------------------



WITHOUT LIMITING THE FOREGOING, LINN ENERGY AND EACH PURCHASER WILL, AND LINN
ENERGY SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, USE ITS COMMERCIALLY REASONABLE
EFFORTS TO MAKE ALL FILINGS AND OBTAIN ALL CONSENTS OF GOVERNMENTAL AUTHORITIES
THAT MAY BE NECESSARY OR, IN THE REASONABLE OPINION OF THE PURCHASERS OR LINN
ENERGY, AS THE CASE MAY BE, ADVISABLE FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER BASIC DOCUMENTS.


SECTION 5.06.          NON-DISCLOSURE; INTERIM PUBLIC FILINGS.  LINN ENERGY
SHALL, ON OR BEFORE 8:30 A.M., NEW YORK TIME, ON THE FIRST BUSINESS DAY
FOLLOWING EXECUTION OF THIS AGREEMENT, ISSUE A PRESS RELEASE ACCEPTABLE TO THE
PURCHASERS DISCLOSING ALL MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED
HEREBY, BUT EXCLUDING THE MATERIAL TERMS OF THE BASIC DOCUMENTS.  BEFORE 8:30
A.M., NEW YORK TIME, ON THE FIRST BUSINESS DAY FOLLOWING THE CLOSING DATE, LINN
ENERGY SHALL FILE A CURRENT REPORT ON FORM 8-K WITH THE COMMISSION (THE “8-K
FILING”) DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER BASIC DOCUMENTS AND INCLUDING AS EXHIBITS TO SUCH 8-K FILING THIS
AGREEMENT AND THE OTHER BASIC DOCUMENTS, IN THE FORM REQUIRED BY THE EXCHANGE
ACT.  THEREAFTER, LINN ENERGY SHALL TIMELY FILE ANY FILINGS AND NOTICES REQUIRED
BY THE COMMISSION OR APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND PROVIDE COPIES THEREOF TO THE PURCHASERS PROMPTLY AFTER
FILING.  EXCEPT WITH RESPECT TO THE 8-K FILING AND THE PRESS RELEASE REFERENCED
ABOVE (A COPY OF WHICH WILL BE PROVIDED TO THE PURCHASERS FOR THEIR REVIEW AS
EARLY AS PRACTICABLE PRIOR TO ITS FILING), LINN ENERGY SHALL, AT LEAST TWO (2)
BUSINESS DAYS PRIOR TO THE FILING OR DISSEMINATION OF ANY DISCLOSURE REQUIRED BY
THIS SECTION 5.06, PROVIDE A COPY THEREOF TO THE PURCHASERS FOR THEIR REVIEW. 
LINN ENERGY AND THE PURCHASERS SHALL CONSULT WITH EACH OTHER IN ISSUING ANY
PRESS RELEASES OR OTHERWISE MAKING PUBLIC STATEMENTS OR FILINGS AND OTHER
COMMUNICATIONS WITH THE COMMISSION OR ANY REGULATORY AGENCY OR THE NASDAQ GLOBAL
MARKET (OR OTHER EXCHANGE ON WHICH SECURITIES OF LINN ENERGY ARE LISTED OR
TRADED) WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER PARTY
SHALL ISSUE ANY SUCH PRESS RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT,
FILING OR OTHER COMMUNICATION WITHOUT THE PRIOR CONSENT OF THE OTHER, EXCEPT IF
SUCH DISCLOSURE IS REQUIRED BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL
PROMPTLY PROVIDE THE OTHER PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT,
FILING OR OTHER COMMUNICATION.  NOTWITHSTANDING THE FOREGOING, LINN ENERGY SHALL
NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY
PURCHASER IN ANY PRESS RELEASE, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PURCHASER EXCEPT TO THE EXTENT THE NAMES OF THE PURCHASERS ARE INCLUDED IN THIS
AGREEMENT AS FILED AS AN EXHIBIT TO THE 8-K FILING AND THE PRESS RELEASE
REFERRED TO IN THE FIRST SENTENCE ABOVE.  LINN ENERGY SHALL NOT, AND SHALL CAUSE
EACH OF ITS RESPECTIVE REPRESENTATIVES NOT TO, PROVIDE ANY PURCHASER WITH ANY
MATERIAL NON-PUBLIC INFORMATION REGARDING LINN ENERGY FROM AND AFTER THE
ISSUANCE OF THE ABOVE-REFERENCED PRESS RELEASE WITHOUT THE EXPRESS WRITTEN
CONSENT OF SUCH PURCHASER.


SECTION 5.07.          USE OF PROCEEDS.  LINN ENERGY SHALL USE THE COLLECTIVE
PROCEEDS FROM THE SALE OF THE PURCHASED CLASS D UNITS AND THE PURCHASED UNITS TO
PARTIALLY FINANCE THE DOMINION ACQUISITION.


SECTION 5.08.          CLASS D AMENDMENT.  LINN ENERGY SHALL CAUSE THE CLASS D
AMENDMENT TO BE ADOPTED IMMEDIATELY PRIOR TO THE ISSUANCE AND SALE OF THE CLASS
D UNITS CONTEMPLATED BY THIS AGREEMENT.

19


--------------------------------------------------------------------------------



SECTION 5.09.          TAX INFORMATION.  LINN ENERGY SHALL COOPERATE WITH THE
PURCHASERS AND PROVIDE THE PURCHASERS WITH ANY REASONABLY REQUESTED TAX
INFORMATION RELATED TO THEIR OWNERSHIP OF THE PURCHASED UNITS AND THE PURCHASED
CLASS D UNITS.


SECTION 5.10.          SHORT SELLING ACKNOWLEDGEMENT AND AGREEMENT.  EACH
PURCHASER UNDERSTANDS AND ACKNOWLEDGES, SEVERALLY AND NOT JOINTLY WITH ANY OTHER
PURCHASER, THAT THE COMMISSION CURRENTLY TAKES THE POSITION THAT COVERAGE OF
SHORT SALES OF SECURITIES “AGAINST THE BOX” PRIOR TO THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT IS A VIOLATION OF SECTION 5 OF THE SECURITIES ACT.  EACH
PURCHASER AGREES, SEVERALLY AND NOT JOINTLY, THAT IT WILL NOT ENGAGE IN ANY
SHORT SALES THAT RESULT IN THE DISPOSITION OF THE UNITS ACQUIRED HEREUNDER BY
THE PURCHASER UNTIL SUCH TIME AS THE REGISTRATION STATEMENT (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) IS DECLARED EFFECTIVE (IT BEING UNDERSTOOD THAT
THE ENTERING INTO OF A TOTAL RETURN SWAP THAT IS EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT SHOULD NOT BE CONSIDERED A SHORT SALE OF UNITS).  NO
PURCHASER MAKES ANY REPRESENTATION, WARRANTY OR COVENANT HEREBY THAT IT WILL NOT
ENGAGE IN SHORT SALES IN THE SECURITIES OF LINN ENERGY OTHERWISE OWNED BY SUCH
PURCHASER OR BORROWED FROM A BROKER AFTER THE DATE THE PRESS RELEASE
CONTEMPLATED BY THIS AGREEMENT IS ISSUED BY LINN ENERGY; PROVIDED, WITH RESPECT
TO GOLDMAN, SACHS & CO., THE RESTRICTIONS CONTAINED IN THIS SECTION 5.10 SHALL
ONLY APPLY TO THE GOLDMAN SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY
CONFIGURED, AND SHALL NOT RESTRICT OR LIMIT THE ACTIVITIES OF ANY AREA OR
DIVISION OF GOLDMAN, SACHS & CO. OR ANY OF ITS AFFILIATES, OTHER THAN GOLDMAN
SACHS PRINCIPAL STRATEGIES GROUP, AS CURRENTLY CONFIGURED.


ARTICLE VI


CLOSING CONDITIONS


SECTION 6.01.               CONDITIONS TO THE CLOSING.


(A)           MUTUAL CONDITIONS.  THE RESPECTIVE OBLIGATION OF EACH PARTY TO
CONSUMMATE THE PURCHASE AND ISSUANCE AND SALE OF THE PURCHASED UNITS AND THE
PURCHASED CLASS D UNITS SHALL BE SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE
CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE
WAIVED BY A PARTICULAR PARTY ON BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN
PART, TO THE EXTENT PERMITTED BY APPLICABLE LAW):

(I)            NO LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, AND NO ACTION
SHALL HAVE BEEN TAKEN, BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
WHICH TEMPORARILY, PRELIMINARILY OR PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR
OTHERWISE PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR MAKES THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL;

(II)           THERE SHALL NOT BE PENDING ANY ACTION BY ANY GOVERNMENTAL
AUTHORITY SEEKING TO RESTRAIN, PRECLUDE, ENJOIN OR PROHIBIT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; AND

(III)          LINN ENERGY SHALL HAVE CONSUMMATED THE DOMINION ACQUISITION
SUBSTANTIALLY ON THE TERMS SET FORTH OR CONTEMPLATED IN THE DOMINION ACQUISITION
AGREEMENT EXECUTED ON THE DATE HEREOF.


(B)           EACH PURCHASER’S CONDITIONS.  THE RESPECTIVE OBLIGATION OF EACH
PURCHASER TO CONSUMMATE THE PURCHASE OF ITS PURCHASED UNITS AND PURCHASED CLASS
D UNITS SHALL BE SUBJECT

20


--------------------------------------------------------------------------------



TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED BY A PARTICULAR PURCHASER ON
BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY
APPLICABLE LAW):

(I)            LINN ENERGY SHALL HAVE PERFORMED AND COMPLIED WITH THE COVENANTS
AND AGREEMENTS CONTAINED IN THIS AGREEMENT IN ALL MATERIAL RESPECTS THAT ARE
REQUIRED TO BE PERFORMED AND COMPLIED WITH BY LINN ENERGY ON OR PRIOR TO THE
CLOSING DATE;

(II)           THE REPRESENTATIONS AND WARRANTIES OF LINN ENERGY CONTAINED IN
THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR LINN ENERGY MATERIAL ADVERSE
EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL
OTHER REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A SPECIFIC
DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);

(III)          SINCE THE DATE OF THIS AGREEMENT, NO LINN ENERGY MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED AND BE CONTINUING;

(IV)          LINN ENERGY SHALL HAVE ADOPTED THE CLASS D AMENDMENT IN ALL
MATERIAL RESPECTS IN THE FORM ATTACHED AS EXHIBIT A TO THIS AGREEMENT;

(V)           LINN ENERGY SHALL HAVE SUBMITTED TO THE NASDAQ GLOBAL MARKET A
NOTIFICATION FORM: LISTING OF ADDITIONAL UNITS WITH RESPECT TO THE PURCHASED
UNITS AND THE UNITS UNDERLYING THE PURCHASED CLASS D UNITS AND NO NOTICE OF
DELISTING FROM THE NASDAQ GLOBAL MARKET SHALL HAVE BEEN RECEIVED BY LINN ENERGY
WITH RESPECT TO THE UNITS;

(VI)          LINN ENERGY SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO
THE PURCHASERS AT THE CLOSING, LINN ENERGY’S CLOSING DELIVERIES DESCRIBED IN
SECTION 6.02 OF THIS AGREEMENT;

(VII)         THE UNITHOLDER VOTING AGREEMENT SHALL BE IN FULL FORCE AND EFFECT;
AND

(VIII)        A MINIMUM OF $850 MILLION HAS BEEN DELIVERED TO THE ESCROW ACCOUNT
(AS SUCH TERM IS DEFINED IN THE ESCROW AGREEMENT) BY THE PURCHASERS AND NOT
WITHDRAWN AND AT LEAST SUCH MINIMUM AMOUNT HAS BEEN RELEASED TO LINN ENERGY FROM
THE ESCROW ACCOUNT ON THE CLOSING DATE.


(C)           LINN ENERGY’S CONDITIONS.  THE OBLIGATION OF LINN ENERGY TO
CONSUMMATE THE SALE OF THE PURCHASED UNITS TO EACH OF THE PURCHASERS SHALL BE
SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING
CONDITIONS WITH RESPECT TO EACH PURCHASER INDIVIDUALLY AND NOT THE PURCHASERS
JOINTLY (WHICH MAY BE WAIVED BY LINN ENERGY IN WRITING, IN WHOLE OR IN PART, TO
THE EXTENT PERMITTED BY APPLICABLE LAW):

(I)            EACH PURCHASER SHALL HAVE PERFORMED AND COMPLIED WITH THE
COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT IN ALL MATERIAL RESPECTS
THAT ARE REQUIRED TO BE PERFORMED AND COMPLIED WITH BY THAT PURCHASER ON OR
PRIOR TO THE CLOSING DATE;

21


--------------------------------------------------------------------------------


(II)           THE FUNDS ESCROWED PURSUANT TO THE ESCROW AGREEMENT SHALL HAVE
BEEN RELEASED TO LINN ENERGY;

(III)          THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER CONTAINED IN
THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR PURCHASER MATERIAL ADVERSE
EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL
OTHER REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A SPECIFIC
DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);

(IV)          SINCE THE DATE OF THIS AGREEMENT, NO PURCHASER MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED AND BE CONTINUING; AND

(V)           EACH PURCHASER SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO
LINN ENERGY AT THE CLOSING, SUCH PURCHASER’S CLOSING DELIVERIES DESCRIBED IN
SECTION 6.03 OF THIS AGREEMENT.


SECTION 6.02.               LINN ENERGY DELIVERIES.  AT THE CLOSING, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, LINN ENERGY WILL DELIVER, OR CAUSE
TO BE DELIVERED, TO EACH PURCHASER:


(A)           THE PURCHASED UNITS AND THE PURCHASED CLASS D UNITS BY DELIVERING
CERTIFICATES (BEARING THE LEGEND SET FORTH IN SECTION 4.08) EVIDENCING SUCH
PURCHASED UNITS AND SUCH PURCHASED CLASS D UNITS AT THE CLOSING, ALL FREE AND
CLEAR OF ANY LIENS, ENCUMBRANCES OR INTERESTS OF ANY OTHER PARTY;


(B)           THE OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT E;


(C)           OPINIONS ADDRESSED TO THE PURCHASERS FROM OUTSIDE LEGAL COUNSEL TO
LINN ENERGY AND FROM THE GENERAL COUNSEL OF LINN ENERGY, EACH DATED THE CLOSING
DATE, SUBSTANTIALLY SIMILAR IN SUBSTANCE TO THE FORM OF OPINIONS ATTACHED TO
THIS AGREEMENT AS EXHIBIT B;


(D)           THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT C, WHICH SHALL HAVE BEEN DULY EXECUTED BY
LINN ENERGY;


(E)           A CERTIFICATE OF THE SECRETARY OF LINN ENERGY DATED AS OF THE
CLOSING DATE SUBSTANTIALLY IN THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT G;


(F)            A CERTIFICATE DATED AS OF A RECENT DATE OF THE SECRETARY OF STATE
OF THE STATE OF DELAWARE WITH RESPECT TO THE DUE ORGANIZATION AND GOOD STANDING
IN THE STATE OF DELAWARE OF LINN ENERGY; AND


(G)           A RECEIPT, DATED THE CLOSING DATE, EXECUTED BY LINN ENERGY AND
DELIVERED TO EACH PURCHASER CERTIFYING THAT LINN ENERGY HAS RECEIVED THE
PURCHASE PRICE WITH RESPECT TO THE PURCHASED CLASS D UNITS AND THE PURCHASED
UNITS ISSUED AND SOLD TO ALL PURCHASERS.

22


--------------------------------------------------------------------------------



SECTION 6.03.               PURCHASER DELIVERIES.  AT THE CLOSING, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, EACH PURCHASER WILL DELIVER, OR
CAUSE TO BE DELIVERED, TO LINN ENERGY:


(A)           NOTICE TO THE ESCROW AGENT INSTRUCTING THE ESCROW AGENT TO RELEASE
THE FUNDS ESCROWED PURSUANT TO THE ESCROW AGREEMENT IN RESPECT OF SUCH PURCHASER
TO LINN ENERGY;


(B)           THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT C, WHICH SHALL HAVE BEEN DULY EXECUTED BY
SUCH PURCHASER; AND


(C)           AN OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT F.


ARTICLE VII


INDEMNIFICATION, COSTS AND EXPENSES


SECTION 7.01.               INDEMNIFICATION BY LINN ENERGY.  LINN ENERGY AGREES
TO INDEMNIFY EACH PURCHASER AND ITS REPRESENTATIVES (COLLECTIVELY, “PURCHASER
RELATED PARTIES”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
ACTIONS, SUITS, PROCEEDINGS (INCLUDING ANY INVESTIGATIONS, LITIGATION OR
INQUIRIES), DEMANDS AND CAUSES OF ACTION, AND, IN CONNECTION THEREWITH, AND
PROMPTLY UPON DEMAND, PAY AND REIMBURSE EACH OF THEM FOR ALL COSTS, LOSSES,
LIABILITIES, DAMAGES OR EXPENSES OF ANY KIND OR NATURE WHATSOEVER, INCLUDING THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER REASONABLE EXPENSES
INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY
SUCH MATTER THAT MAY BE INCURRED BY THEM OR ASSERTED AGAINST OR INVOLVE ANY OF
THEM AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR
PROPOSED USE BY LINN ENERGY OF THE PROCEEDS OF ANY SALE OF THE PURCHASED CLASS D
UNITS OR THE PURCHASED UNITS OR (II) THE BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS OF LINN ENERGY CONTAINED HEREIN; PROVIDED THAT SUCH
CLAIM FOR INDEMNIFICATION RELATING TO A BREACH OF A REPRESENTATION OR WARRANTY
IS MADE PRIOR TO THE EXPIRATION OF SUCH REPRESENTATION OR WARRANTY.


SECTION 7.02.               INDEMNIFICATION BY PURCHASERS.  EACH PURCHASER
AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY LINN ENERGY AND ITS
REPRESENTATIVES (COLLECTIVELY, “LINN ENERGY RELATED PARTIES”) FROM, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL ACTIONS, SUITS, PROCEEDINGS
(INCLUDING ANY INVESTIGATIONS, LITIGATION OR INQUIRIES), DEMANDS AND CAUSES OF
ACTION, AND, IN CONNECTION THEREWITH, AND PROMPTLY UPON DEMAND, PAY AND
REIMBURSE EACH OF THEM FOR ALL COSTS, LOSSES, LIABILITIES, DAMAGES OR EXPENSES
OF ANY KIND OR NATURE WHATSOEVER, INCLUDING THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL AND ALL OTHER REASONABLE EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH MATTER
THAT MAY BE INCURRED BY THEM OR ASSERTED AGAINST OR INVOLVE ANY OF THEM AS A
RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO THE BREACH OF ANY OF THE
COVENANTS OF SUCH PURCHASER CONTAINED HEREIN.


SECTION 7.03.               INDEMNIFICATION PROCEDURE.  PROMPTLY AFTER ANY LINN
ENERGY RELATED PARTY OR PURCHASER RELATED PARTY (HEREINAFTER, THE “INDEMNIFIED
PARTY”) HAS RECEIVED NOTICE OF ANY INDEMNIFIABLE CLAIM HEREUNDER, OR THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING BY A THIRD PARTY, WHICH THE INDEMNIFIED
PARTY BELIEVES IN GOOD FAITH IS AN INDEMNIFIABLE CLAIM UNDER THIS AGREEMENT, THE
INDEMNIFIED PARTY SHALL GIVE THE INDEMNITOR HEREUNDER (THE “INDEMNIFYING PARTY”)
WRITTEN NOTICE OF SUCH CLAIM OR THE COMMENCEMENT OF SUCH ACTION OR PROCEEDING,
BUT FAILURE TO SO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE THE
INDEMNIFYING PARTY FROM ANY

23


--------------------------------------------------------------------------------



LIABILITY IT MAY HAVE TO SUCH INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT
THAT THE INDEMNIFYING PARTY IS MATERIALLY PREJUDICED BY SUCH FAILURE.  SUCH
NOTICE SHALL STATE THE NATURE AND THE BASIS OF SUCH CLAIM TO THE EXTENT THEN
KNOWN.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO DEFEND AND SETTLE, AT ITS
OWN EXPENSE AND BY ITS OWN COUNSEL WHO SHALL BE REASONABLY ACCEPTABLE TO THE
INDEMNIFIED PARTY, ANY SUCH MATTER AS LONG AS THE INDEMNIFYING PARTY PURSUES THE
SAME DILIGENTLY AND IN GOOD FAITH.  IF THE INDEMNIFYING PARTY UNDERTAKES TO
DEFEND OR SETTLE, IT SHALL PROMPTLY NOTIFY THE INDEMNIFIED PARTY OF ITS
INTENTION TO DO SO, AND THE INDEMNIFIED PARTY SHALL COOPERATE WITH THE
INDEMNIFYING PARTY AND ITS COUNSEL IN ALL COMMERCIALLY REASONABLE RESPECTS IN
THE DEFENSE THEREOF AND THE SETTLEMENT THEREOF.  SUCH COOPERATION SHALL INCLUDE
FURNISHING THE INDEMNIFYING PARTY WITH ANY BOOKS, RECORDS AND OTHER INFORMATION
REASONABLY REQUESTED BY THE INDEMNIFYING PARTY AND IN THE INDEMNIFIED PARTY’S
POSSESSION OR CONTROL.  SUCH COOPERATION OF THE INDEMNIFIED PARTY SHALL BE AT
THE COST OF THE INDEMNIFYING PARTY.  AFTER THE INDEMNIFYING PARTY HAS NOTIFIED
THE INDEMNIFIED PARTY OF ITS INTENTION TO UNDERTAKE TO DEFEND OR SETTLE ANY SUCH
ASSERTED LIABILITY, AND FOR SO LONG AS THE INDEMNIFYING PARTY DILIGENTLY PURSUES
SUCH DEFENSE, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY ADDITIONAL
LEGAL EXPENSES INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH ANY DEFENSE
OR SETTLEMENT OF SUCH ASSERTED LIABILITY; PROVIDED, HOWEVER, THAT THE
INDEMNIFIED PARTY SHALL BE ENTITLED (I) AT ITS EXPENSE, TO PARTICIPATE IN THE
DEFENSE OF SUCH ASSERTED LIABILITY AND THE NEGOTIATIONS OF THE SETTLEMENT
THEREOF AND (II) IF (A) THE INDEMNIFYING PARTY HAS FAILED TO ASSUME THE DEFENSE
OR EMPLOY COUNSEL REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY OR (B) IF THE
DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY AND COUNSEL TO THE INDEMNIFIED PARTY SHALL HAVE CONCLUDED
THAT THERE MAY BE REASONABLE DEFENSES AVAILABLE TO THE INDEMNIFIED PARTY THAT
ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY
OR IF THE INTERESTS OF THE INDEMNIFIED PARTY REASONABLY MAY BE DEEMED TO
CONFLICT WITH THE INTERESTS OF THE INDEMNIFYING PARTY, THEN THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT A SEPARATE COUNSEL AND TO ASSUME SUCH LEGAL
DEFENSE AND OTHERWISE TO PARTICIPATE IN THE DEFENSE OF SUCH ACTION, WITH THE
EXPENSES AND FEES OF SUCH SEPARATE COUNSEL AND OTHER EXPENSES RELATED TO SUCH
PARTICIPATION TO BE REIMBURSED BY THE INDEMNIFYING PARTY AS INCURRED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE INDEMNIFYING PARTY
SHALL NOT SETTLE ANY INDEMNIFIED CLAIM WITHOUT THE CONSENT OF THE INDEMNIFIED
PARTY, UNLESS THE SETTLEMENT THEREOF IMPOSES NO LIABILITY OR OBLIGATION ON,
INVOLVES NO ADMISSION OF WRONGDOING OR MALFEASANCE BY, AND INCLUDES A COMPLETE
RELEASE FROM LIABILITY OF, THE INDEMNIFIED PARTY.


ARTICLE VIII


MISCELLANEOUS


SECTION 8.01.               INTERPRETATION.  ARTICLE, SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED.  ALL
REFERENCES TO INSTRUMENTS, DOCUMENTS, CONTRACTS AND AGREEMENTS ARE REFERENCES TO
SUCH INSTRUMENTS, DOCUMENTS, CONTRACTS AND AGREEMENTS AS THE SAME MAY BE
AMENDED, SUPPLEMENTED AND OTHERWISE MODIFIED FROM TIME TO TIME, UNLESS OTHERWISE
SPECIFIED.  THE WORD “INCLUDING” SHALL MEAN “INCLUDING BUT NOT LIMITED TO”. 
WHENEVER LINN ENERGY HAS AN OBLIGATION UNDER THE BASIC DOCUMENTS, THE EXPENSE OF
COMPLYING WITH SUCH OBLIGATION SHALL BE AN EXPENSE OF LINN ENERGY UNLESS
OTHERWISE SPECIFIED.  WHENEVER ANY DETERMINATION, CONSENT OR APPROVAL IS TO BE
MADE OR GIVEN BY A PURCHASER UNDER THIS AGREEMENT, SUCH ACTION SHALL BE IN SUCH
PURCHASER’S SOLE DISCRETION UNLESS OTHERWISE SPECIFIED.  IF ANY PROVISION IN THE
BASIC DOCUMENTS IS HELD TO BE ILLEGAL, INVALID, NOT BINDING OR UNENFORCEABLE,
SUCH PROVISION SHALL BE FULLY SEVERABLE AND THE BASIC DOCUMENTS SHALL BE
CONSTRUED AND ENFORCED

24


--------------------------------------------------------------------------------



AS IF SUCH ILLEGAL, INVALID, NOT BINDING OR UNENFORCEABLE PROVISION HAD NEVER
COMPRISED A PART OF THE BASIC DOCUMENTS, AND THE REMAINING PROVISIONS SHALL
REMAIN IN FULL FORCE AND EFFECT.  THE BASIC DOCUMENTS HAVE BEEN REVIEWED AND
NEGOTIATED BY SOPHISTICATED PARTIES WITH ACCESS TO LEGAL COUNSEL AND SHALL NOT
BE CONSTRUED AGAINST THE DRAFTER.


SECTION 8.02.               SURVIVAL OF PROVISIONS.  THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY
OF THIS AGREEMENT INDEFINITELY.  THE COVENANTS MADE IN THIS AGREEMENT OR ANY
OTHER BASIC DOCUMENT SHALL SURVIVE THE CLOSING OF THE TRANSACTIONS DESCRIBED
HEREIN AND REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF
ACCEPTANCE OF ANY OF THE PURCHASED CLASS D UNITS OR THE PURCHASED UNITS AND
PAYMENT THEREFOR AND REPAYMENT, CONVERSION, EXERCISE OR REPURCHASE THEREOF.  ALL
INDEMNIFICATION OBLIGATIONS OF LINN ENERGY AND THE PURCHASERS PURSUANT TO
SECTION 3.12, SECTION 4.07 AND ARTICLE VII OF THIS AGREEMENT SHALL REMAIN
OPERATIVE AND IN FULL FORCE AND EFFECT UNLESS SUCH OBLIGATIONS ARE EXPRESSLY
TERMINATED IN A WRITING BY THE PARTIES REFERENCING THE PARTICULAR ARTICLE OR
SECTION, REGARDLESS OF ANY PURPORTED GENERAL TERMINATION OF THIS AGREEMENT.


SECTION 8.03.               NO WAIVER; MODIFICATIONS IN WRITING.


(A)           DELAY.  NO FAILURE OR DELAY ON THE PART OF ANY PARTY IN EXERCISING
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER OR
REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE
OF ANY REMEDIES THAT MAY BE AVAILABLE TO A PARTY AT LAW OR IN EQUITY OR
OTHERWISE.


(B)           SPECIFIC WAIVER.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT
OR THE REGISTRATION RIGHTS AGREEMENT, NO AMENDMENT, WAIVER, CONSENT,
MODIFICATION OR TERMINATION OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
BASIC DOCUMENT SHALL BE EFFECTIVE UNLESS SIGNED BY EACH OF THE PARTIES OR EACH
OF THE ORIGINAL SIGNATORIES THERETO AFFECTED BY SUCH AMENDMENT, WAIVER, CONSENT,
MODIFICATION OR TERMINATION.  ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR TO
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT, ANY WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT AND ANY CONSENT TO ANY
DEPARTURE BY LINN ENERGY FROM THE TERMS OF ANY PROVISION OF THIS AGREEMENT OR
ANY OTHER BASIC DOCUMENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH MADE OR GIVEN.  EXCEPT WHERE NOTICE IS
SPECIFICALLY REQUIRED BY THIS AGREEMENT, NO NOTICE TO OR DEMAND ON ANY PARTY IN
ANY CASE SHALL ENTITLE ANY PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 8.04.               BINDING EFFECT; ASSIGNMENT.


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON LINN ENERGY,
EACH PURCHASER, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL NOT BE CONSTRUED
SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO
THIS AGREEMENT AND AS PROVIDED IN ARTICLE VII, AND THEIR RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS.


(B)           ASSIGNMENT OF PURCHASED CLASS D UNITS AND PURCHASED UNITS.  ALL OR
ANY PORTION OF A PURCHASER’S PURCHASED CLASS D UNITS OR PURCHASED UNITS
PURCHASED PURSUANT TO THIS

25


--------------------------------------------------------------------------------



AGREEMENT MAY BE SOLD, ASSIGNED OR PLEDGED BY SUCH PURCHASER, SUBJECT TO
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, SECTION 5.04 OF THIS AGREEMENT, AND
THE REGISTRATION RIGHTS AGREEMENT.


(C)           ASSIGNMENT OF RIGHTS.  EACH PURCHASER MAY ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT
OF LINN ENERGY (I) TO ANY AFFILIATE OF SUCH PURCHASER OR (II) IN CONNECTION WITH
ENTERING INTO A TOTAL RETURN SWAP OR TRANSFERRING ITS PURCHASED CLASS D UNITS
AND THE PURCHASED UNITS TO A SWAP COUNTERPARTY, AND IN EACH CASE THE ASSIGNEE
SHALL BE DEEMED TO BE A PURCHASER HEREUNDER WITH RESPECT TO SUCH ASSIGNED RIGHTS
OR OBLIGATIONS AND SHALL AGREE TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT. 
EXCEPT AS EXPRESSLY PERMITTED BY THIS SECTION 8.04(C), SUCH RIGHTS AND
OBLIGATIONS MAY NOT OTHERWISE BE TRANSFERRED EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF LINN ENERGY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), IN
WHICH CASE THE ASSIGNEE SHALL BE DEEMED TO BE A PURCHASER HEREUNDER WITH RESPECT
TO SUCH ASSIGNED RIGHTS OR OBLIGATIONS AND SHALL AGREE TO BE BOUND BY THE
PROVISIONS OF THIS AGREEMENT.


SECTION 8.05.               AGGREGATION OF PURCHASED CLASS D UNITS AND PURCHASED
UNITS.  ALL PURCHASED CLASS D UNITS AND PURCHASED UNITS HELD OR ACQUIRED BY
PERSONS WHO ARE AFFILIATES OF ONE ANOTHER SHALL BE AGGREGATED TOGETHER FOR THE
PURPOSE OF DETERMINING THE AVAILABILITY OF ANY RIGHTS UNDER THIS AGREEMENT.


SECTION 8.06.               CONFIDENTIALITY AND NON-DISCLOSURE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PURCHASER THAT HAS EXECUTED A
CONFIDENTIALITY AGREEMENT IN FAVOR OF LINN ENERGY SHALL CONTINUE TO BE BOUND BY
SUCH CONFIDENTIALITY AGREEMENT IN ACCORDANCE WITH THE TERMS THEREOF UNTIL LINN
ENERGY DISCLOSES ON FORM 8-K WITH THE COMMISSION THE TRANSACTIONS CONTEMPLATED
HEREBY.


SECTION 8.07.               COMMUNICATIONS.  ALL NOTICES AND DEMANDS PROVIDED
FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY REGULAR MAIL, REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FACSIMILE, AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY, ELECTRONIC MAIL OR PERSONAL DELIVERY TO THE FOLLOWING
ADDRESSES:


(A)   IF TO STRUCTURED FINANCE AMERICAS LLC:

Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005
Attention: Sunil Hariani
Telephone: (212) 250-6340
Facsimile: (212) 797-9358
Email: equitynotice@list.db.com

26


--------------------------------------------------------------------------------


with a copy to:

Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street, 13th Floor
New York, New York 10005
Attention: Elia Kourtesiadou
Facsimile: (732) 578-3927


(B)   IF TO ROYAL BANK OF CANADA BY ITS AGENT RBC CAPITAL MARKETS CORPORATION:

Royal Bank of Canada by its agent RBC Capital Markets Corporation
1 Liberty Plaza, 2nd Floor
New York, New York 10006
Attention: Joe Muskatel


(C)   IF TO CREDIT SUISSE MANAGEMENT LLC:

Credit Suisse Management LLC
1 Madison Avenue
New York, New York 10010
Attention:  Jerrold Gordon
Telephone: (212) 538-6320
Facsimile:  (212) 538-4095
Email:  jerrold.gordon@credit-suisse.com


(D)   IF TO MLP INVESTMENT HOLDINGS, INC.:

MLP Investment Holdings, Inc.
c/o Bear Stearns & Co., Inc.
383 Madison Avenue
New York, New York 10179
Attention:  Jeremy Hill and Patrick Dempsey
Telephone:  (212) 272-8279
Facsimile:  (212) 272-4022


(E)   IF TO AT MLP FUND, LLP:

Atlantic Trust
1700 Lincoln, Suite 2550
Denver, Colorado 80203
Attention:  Paul McPheeters
Telephone:  (720) 221-5052

27


--------------------------------------------------------------------------------



(F)    IF TO CITIGROUP FINANCIAL PRODUCTS INC.:

Citigroup Financial Products Inc.
390 Greenwich Street
New York, New York 10013
Attention:  Brendan O’Dea
Telephone:  (212) 723-5336
Email:  brendan.odea@citi.com


(G)   IF TO ENERGY INCOME AND GROWTH FUND, FIDUCIARY/CLAYMORE MLP OPPORTUNITY
FUND OR MLP & STRATEGIC EQUITY FUND INC.:

c/o Fiduciary Asset Management
8112 Maryland Avenue, Suite 400
St. Louis, Missouri 63105
Attention: Jim Cunnane
Facsimile: (314) 863-4360


(H)   IF TO FIR TREE VALUE MASTER FUND, LP OR FIR TREE RECOVERY MASTER FUND LP:

Fir Tree, Inc.
505 Fifth Avenue, 23rd Floor
New York, New York 10017
Attention:  Brian Meyer
Facsimile:  (212) 599-1330


(I)    IF TO STROME MLP FUND, LP:

Strome MLP Fund, LP
c/o Strome Group
100 Wilshire Boulevary, Suite 1750
Santa Monica, California 90401
Attention:  Casey Borman


(J)    IF TO UBS AG LONDON BRANCH:

UBS AG London Branch
1285 Avenue of the Americas
New York, New York 10019
Attention:  Chris Coward

28


--------------------------------------------------------------------------------



(K)   IF TO ZLP FUND, L.P.:

ZLP Fund, L.P.
Harborside Financial Center
Plaza 10, Suite 301
Jersey City, New Jersey 07311
Attention:  Daniel M. Lynch
Telephone:  (212) 440-0741
Facsimile:  (201) 716-1425
Email:  lynch@zimmerlucas.com


(L)    IF TO OMEGA ADVISORS, INC. OR LEON G. COOPERMAN

Omega Advisors, Inc.
88 Pine Street, 31st Floor
New York, New York 10005
Attention:  Denis Wong
Telephone:  (212) 495-7067
Fascimile:  (212) 747-6250
Email:  dwong@omega-advisors.com


(M)  IF TO PERRY PARTNERS LP:

Perry Capital
747 Fifth Avenue, 19th Floor
New York, New York 10153
Attention:  Mike Neus or Parsa Kiai


(N)   IF TO THIRD POINT PARTNERS QUALIFIED L.P. OR THIRD POINT PARTNERS L.P.

Third Point LLC
390 Park Avenue
New York, New York 10022
Attention:  Robert Taylor
Telephone: (212) 224-7409


(O)   IF TO GOLDMAN, SACHS & CO., ON BEHALF OF ITS PRINCIPAL STRATEGIES GROUP:

Goldman Sachs Principal Strategies Group
c/o Goldman, Sachs & Co.
1 New York Plaza, 47th Floor
New York, New York 10004
Attention:  Gaurav Bhandari or Sabrina Liak
Facsimile:  (212) 256-4756 or (212) 256-4869

29


--------------------------------------------------------------------------------


with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Steven J. Steinman, Esq.
Facsimile:  (212) 859-4000


(P)   IF TO JENNISON UTILITY FUND AND JENNISON EQUITY INCOME FUND:

Jennison Associates LLC
466 Lexington Avenue
New York, New York 10017
Attention:  Shaun Hong and Ubong U. Edemeka, Managing Directors
Facsimile:  (212) 682-0149
Email:  shong&jennison.com; bedemeka@jennison.com

with a copy to:

Attention:  Maya Teufel, Legal Department
Facsimile:  (212) 682-9831
Email:  mteufel@jennison.com

and:

Attention:  Michael Ryan, Client Accounting
Facsimile:  (212) 949-9753
Email:  mryan@jennison.com


(Q)   IF TO LEHMAN BROTHERS MLP OPPORTUNITY FUND, LEHMAN BROTHERS MLP PARTNERS,
L.P., LEHMAN BROTHERS CO-INVESTMENT PARTNERS, L.P. OR LB1 GROUP INC.:

Lehman Brothers MLP Partners, L.P.
399 Park Avenue, 9th Floor
New York, New York 10022
Attention:  Kyri Loupis


(R)    IF TO NEW MOUNTAIN VANTAGE, L.P., NEW MOUNTAIN VANTAGE (CALIFORNIA),
L.P., NEW MOUNTAIN VANTAGE (TEXAS), L.P. OR NEW MOUNTAIN VANTAGE HOLDCO LTD.:

c/o New Mountain Capital, L.L.C.
787 Seventh Avenue, 49th Floor
New York, New York 10019
Attention:  David DiDomenico
Telephone:  (212) 720-0357
Facsimile:  (212) 582-2277
Email:  ddidomenico@newmountaincapital.com

30


--------------------------------------------------------------------------------


with a copy to (which shall not constitute notice hereunder):

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Jeffrey Bagner
Telephone:  (212) 859-8000
Facsimile:  (212)-859-4000
Email:  jeffrey.bagner@friedfrank.com


(S)   IF TO MSDW STRATEGIC INVESTMENTS, INC.:

MSDW Strategic Investments, Inc.
1585 Broadway, 5th Floor
New York, New York 10036
Attention:  Todd Bosch
Telephone:  (212) 761-5438
Facsimile:  (212) 507-4888

with a copy to:

Morgan Stanley Legal and Compliance Division
1221 Avenue of the Americas, 40th Floor
New York, New York 10020
Attention:  Anthony Cicia or Amanda Bixler
Telephone:  (212) 762-4828 or (212) 762-4707
Facsimile:  (212) 507-4338 or (646) 290-2603


(T)    IF TO GERALD SMITH:

Nancy A. Cooke
P.O. Box 131405
Houston, Texas 77219
Telephone:  (713) 621-9444
Email:  nancyacooke@aol.com


(U)   IF TO NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY:

Northwestern Mutual
720 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention:  Anne T. Brower
Telephone:  (414) 665-4520
Facsimile:  (414) 625-4520
Email:  annebrower@northwesternmutual.com

31


--------------------------------------------------------------------------------



(V)   IF TO ORE HILL HUB FUND LTD.:

Ore Hill Partners LLC
650 Fifth Avenue, 9th Floor
New York, New York 10019
Attention:  Caroline Rothschild
Telephone:  (212) 389-2342
Facsimile:  (212) 214-0799
Email:  crothschild@orehill.com


(W)  IF TO MERITAGE FUND LTD. OR MERITAGE INVESTORS LLC:

Renaissance Technologies Corp.
Meritage Funds
800 Third Avenue, 34th Floor
New York, New York 10022
Attention:  Mark Mindich
Telephone:  (212) 821-1533
Facsimile:  (212) 759-1081
Email:  mmindich@rentec.com


(X)    IF TO STANDARD GENERAL MASTER FUND L.P.:

Standard General LP
650 Madison Avenue, 25th Floor
New York, New York 10022
Attention:  Nicolas J. Singer
Telephone:  (212) 610-9179
Facsimile:  (212) 610-9171
Email:  nsinger@stdgen.com


(Y)   IF TO GREG D. KERLY:

2350 North Sam Houston Parkway East, Suite 125
Houston, Texas 77032
Attention:  Greg D. Kerly
Telephone:  (281) 618-4803
Email:  greg_kerly@swn.com


(Z)    IF TO CAPITAL MANAGEMENT LLC:

Capital Management LLC
45 Rockefeller Plaza
New York, New York 10111
Attention:  Rich Levy

32


--------------------------------------------------------------------------------



(AA) IF TO GPS PARTNERS LLC:

GPS Partners LLC
Del Mar Onshore Partners LP
c/o GPS Partners
100 Wilshire Boulevard, Suite 900
Santa Monica, California 90401
Attention:  Jeff Farron
Telephone:  (310) 496-5365
Facsimile:  (310) 496-5399
Email:  farron@gpsfund.com


(BB) IF TO HARTZ CAPITAL MLP, LLC AND HARTZ FUND ADVISORS LLC:

Hartz Capital MLP LLC
400 Plaza Drive
Secaucus, New Jersey 07094
Attention:  Noah B. Lerner
Telephone:  (201) 272-6004
Facsimile:  (201) 866-6387
Email:  noah.lerner@hartzmountain.com


(CC) IF TO FARRINGTON CAPITAL, LP:

Tiber Capital Corporation – An LS Power Group Company
1700 Broadway, 35th Floor
New York, New York 10019
Attention:  Eric Dieckman
Telephone:  (212) 287-0556
Facsimile:  (212) 615-3440
Email:  edieckman@lspower.com


(DD) IF TO DRESDNER BANK AG.:

Dresdner Bank Ag.
1301 Avenue of the Americas
New York, New York 10019-6163
Attention:  Liz Mendoza, 10th Floor
Telephone:  (212) 895-6565

33


--------------------------------------------------------------------------------



(EE) IF TO RCH ENERGY MLP FUND, L.P., RCH ENERGY MLP FUND A, L.P. OR RCH ENERGY
OPPORTUNITY FUND I, L.P.:

RCH Energy MLP Fund, L.P.
RCH Energy MLP Fund A, L.P.
RCH Energy Opportunity Fund I, L.P.
200 Crescent Court, Suite 1060
Dallas, Texas 75201
Attention:  Robert Raymond
Telephone:  (214) 871-8680
Facsimile:  (214) 871-8683
Email: rraymond@rchenergy.com


(FF)   IF TO RESERVOIR MASTER FUND, L.P.:

Reservoir Master Fund, L.P.
c/o Reservoir Capital Group
650 Madison Avenue, 26th Floor
New York, New York 10022
Attention:  Craig Huff / Adeel Qalbani
Telephone:  (212) 610-9010 / 9082


(GG) IF TO D.E. SHAW SYNOPTIC PORTFOLIOS 5, L.L.C.:

D.E. Shaw & Co.
120 West 45th Street
New York, New York 10036
Attention:  Shi Nisman
Telephone:  (212) 478-0836
Facsimile:  (212) 845-1836

34


--------------------------------------------------------------------------------



(HH) IF TO LINN ENERGY:

Linn Energy, LLC
600 Travis, Suite 7000
Houston, Texas 77002
Attention: Kolja Rockov
Facsimile: (281) 840-4100
Email: kr@linnenergy.com

with a copy to:

Vinson & Elkins L.L.P.
2500 First City Tower
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention: Jeffery K. Malonson, Esq.
Facsimile: (713) 615-5627
Email: jmalonson@velaw.com

or to such other address as Linn Energy or such Purchaser may designate in
writing.  All notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; upon actual
receipt if sent by registered or certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery or via electronic mail.


SECTION 8.08.               REMOVAL OF LEGEND.  LINN ENERGY SHALL REMOVE THE
LEGEND DESCRIBED IN SECTION 4.08 FROM THE CERTIFICATES EVIDENCING THE PURCHASED
CLASS D UNITS OR THE PURCHASED UNITS AND THE CERTIFICATES EVIDENCING THE UNITS
ISSUABLE UPON THE CONVERSION OF THE PURCHASED CLASS D UNITS AT THE REQUEST OF A
PURCHASER SUBMITTING TO LINN ENERGY SUCH CERTIFICATES, TOGETHER WITH SUCH OTHER
DOCUMENTATION AS MAY BE REASONABLY REQUESTED BY LINN ENERGY OR REQUIRED BY ITS
TRANSFER AGENT, UNLESS LINN ENERGY, WITH THE ADVICE OF COUNSEL, REASONABLY
DETERMINES THAT SUCH REMOVAL IS INAPPROPRIATE; PROVIDED THAT NO OPINION OF
COUNSEL SHALL BE REQUIRED IN THE EVENT A PURCHASER IS EFFECTING A SALE OF SUCH
PURCHASED CLASS D UNITS OR PURCHASED UNITS PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OR AN EFFECTIVE REGISTRATION STATEMENT.  LINN ENERGY SHALL
COOPERATE WITH SUCH PURCHASER TO EFFECT REMOVAL OF SUCH LEGEND.  SUBJECT TO
4.6(C) AND SECTION 5.10(F) OF THE LIMITED LIABILITY COMPANY AGREEMENT, THE
LEGEND DESCRIBED IN SECTION 4.08 SHALL BE REMOVED AND LINN ENERGY SHALL ISSUE A
CERTIFICATE WITHOUT SUCH LEGEND TO THE HOLDER OF PURCHASED CLASS D UNITS OR
PURCHASED UNITS UPON WHICH IT IS STAMPED, IF, UNLESS OTHERWISE REQUIRED BY STATE
SECURITIES LAWS, (I) SUCH PURCHASED CLASS D UNITS OR PURCHASED UNITS ARE SOLD
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, (II) IN CONNECTION WITH A SALE,
ASSIGNMENT OR OTHER TRANSFER, SUCH HOLDER PROVIDES LINN ENERGY WITH AN OPINION
OF A LAW FIRM REASONABLY ACCEPTABLE TO LINN ENERGY (WITH ANY LAW FIRM SET FORTH
UNDER SECTION 8.07 BEING DEEMED ACCEPTABLE), IN A GENERALLY ACCEPTABLE FORM, TO
THE EFFECT THAT SUCH SALE, ASSIGNMENT OR TRANSFER OF SUCH PURCHASED CLASS D
UNITS OR PURCHASED UNITS MAY BE MADE WITHOUT REGISTRATION UNDER THE APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT, OR (III) SUCH HOLDER PROVIDES LINN ENERGY
WITH REASONABLE ASSURANCE THAT SUCH PURCHASED CLASS D UNITS OR PURCHASED UNITS
CAN BE SOLD, ASSIGNED

35


--------------------------------------------------------------------------------



OR TRANSFERRED PURSUANT TO RULE 144 OR RULE 144A UNDER THE SECURITIES ACT.  IF
LINN ENERGY SHALL FAIL FOR ANY REASON OR FOR NO REASON TO ISSUE TO THE HOLDER OF
SUCH PURCHASED CLASS D UNITS OR PURCHASED UNITS WITHIN THREE TRADING DAYS AFTER
THE OCCURRENCE OF ANY OF CLAUSE (I), CLAUSE (II) OR CLAUSE (III) ABOVE A
CERTIFICATE WITHOUT SUCH LEGEND TO THE HOLDER OR IF LINN ENERGY FAILS TO DELIVER
UNLEGENDED PURCHASED CLASS D UNITS OR PURCHASED UNITS WITHIN THREE TRADING DAYS
OF THE PURCHASER’S ELECTION TO RECEIVE SUCH UNLEGENDED PURCHASED CLASS D UNITS
OR PURCHASED UNITS PURSUANT TO CLAUSE (Y) BELOW, AND IF ON OR AFTER SUCH TRADING
DAY THE HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) CLASS D
UNITS OR UNITS TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF SUCH
PURCHASED CLASS D UNITS OR PURCHASED UNITS THAT THE HOLDER ANTICIPATED RECEIVING
WITHOUT LEGEND FROM LINN ENERGY (A “BUY-IN”), THEN LINN ENERGY SHALL, WITHIN
THREE (3) BUSINESS DAYS AFTER THE HOLDER’S REQUEST AND IN THE HOLDER’S
DISCRETION, EITHER (X) PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S
TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE CLASS D
UNITS OR UNITS SO PURCHASED (THE “BUY-IN PRICE”), AT WHICH POINT LINN ENERGY’S
OBLIGATION TO DELIVER SUCH UNLEGENDED PURCHASED CLASS D UNITS OR PURCHASED UNITS
SHALL TERMINATE, OR (Y) PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER
SUCH UNLEGENDED PURCHASED CLASS D UNITS OR PURCHASED UNITS AS PROVIDED ABOVE AND
PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN
PRICE OVER THE PRODUCT OF (A) SUCH NUMBER OF CLASS D UNITS OR UNITS TIMES (B)
THE CLOSING BID PRICE ON THE DATE OF EXERCISE.


SECTION 8.09.               ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
BASIC DOCUMENTS ARE INTENDED BY THE PARTIES AS A FINAL EXPRESSION OF THEIR
AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
AND UNDERSTANDING OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND THEREIN.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR
THEREIN WITH RESPECT TO THE RIGHTS GRANTED BY LINN ENERGY OR A PURCHASER SET
FORTH HEREIN OR THEREIN.  THIS AGREEMENT AND THE OTHER BASIC DOCUMENTS SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER.


SECTION 8.10.               GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS.


SECTION 8.11.               EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS,
TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


SECTION 8.12.               TERMINATION.


(A)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
MAY BE TERMINATED ON OR ANY TIME PRIOR TO THE CLOSING:

(I)            BY THE MUTUAL WRITTEN CONSENT OF THE PURCHASERS ENTITLED TO
PURCHASE A MAJORITY OF THE PURCHASED UNITS BASED ON THEIR COMMITMENT AMOUNTS AND
LINN ENERGY; OR

36


--------------------------------------------------------------------------------


(II)           BY THE WRITTEN CONSENT OF THE PURCHASERS ENTITLED TO PURCHASE A
MAJORITY OF THE PURCHASED UNITS BASED ON THEIR COMMITMENT AMOUNTS OR BY LINN
ENERGY, (I) IF ANY REPRESENTATION OR WARRANTY OF THE OTHER PARTY SET FORTH IN
THIS AGREEMENT SHALL BE UNTRUE IN ANY MATERIAL RESPECT WHEN MADE, OR (II) UPON A
BREACH IN ANY MATERIAL RESPECT OF ANY COVENANT OR AGREEMENT ON THE PART OF THE
OTHER SET FORTH IN THIS AGREEMENT (EITHER (I) OR (II) ABOVE BEING A “TERMINATING
BREACH”); PROVIDED, THAT, EACH TERMINATING BREACH WOULD CAUSE THE CONDITIONS TO
THE NON-TERMINATING PARTY’S OBLIGATIONS NOT TO BE SATISFIED AND SUCH TERMINATING
BREACH IS NOT CURED WITHIN 20 DAYS AFTER WRITTEN NOTICE FROM THE NON-BREACHING
PARTY.


(B)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
SHALL AUTOMATICALLY TERMINATE ON OR ANY TIME PRIOR TO THE CLOSING:

(I)            IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE DECEMBER 1,
2007;

(II)           IF LESS THAN $850 MILLION IS RECEIVED BY LINN ENERGY FROM THE
PURCHASERS ON THE CLOSING DATE;

(III)          IF THE DOMINION ACQUISITION AGREEMENT SHALL HAVE BEEN TERMINATED
PURSUANT TO ITS TERMS; OR

(IV)          IF A LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, OR IF ANY ACTION
SHALL HAVE BEEN TAKEN BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
WHICH PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR OTHERWISE PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR MAKES THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL.


(C)           IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT AS PROVIDED IN
SECTION 8.12(A) OR SECTION 8.12(B), THIS AGREEMENT SHALL FORTHWITH BECOME NULL
AND VOID.  IN THE EVENT OF SUCH TERMINATION, THERE SHALL BE NO LIABILITY ON THE
PART OF ANY PARTY HERETO, EXCEPT AS SET FORTH IN ARTICLE VII OF THIS AGREEMENT
AND SECTION 8.12(D) OF THIS AGREEMENT AND EXCEPT WITH RESPECT TO THE REQUIREMENT
TO COMPLY WITH ANY CONFIDENTIALITY AGREEMENT IN FAVOR OF LINN ENERGY; PROVIDED
THAT NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM ANY LIABILITY OR OBLIGATION
WITH RESPECT TO ANY WILLFUL BREACH OF THIS AGREEMENT.


(D)           IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT AS PROVIDED IN
SECTION 8.12(B)(I), AND IF A PURCHASER IS NOT IN BREACH OR DEFAULT IN ANY
MATERIAL RESPECT UNDER ANY OF THE TERMS OF THIS AGREEMENT, THEN LINN ENERGY
SHALL PAY TO SUCH PURCHASER A FEE EQUAL TO 0.10% OF THE AGGREGATE PURCHASE PRICE
FOR THE PURCHASED UNITS THAT SUCH PURCHASER IS COMMITTED TO PURCHASE PURSUANT TO
THIS AGREEMENT.


SECTION 8.13.               EXPENSES.  LINN ENERGY HEREBY COVENANTS AND AGREES
TO REIMBURSE PILLSBURY WINTHROP SHAW PITTMAN LLP FOR REASONABLE AND DOCUMENTED
COSTS AND EXPENSES (INCLUDING LEGAL FEES) INCURRED IN CONNECTION WITH THE
NEGOTIATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE BASIC DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, PROVIDED THAT SUCH COSTS AND
EXPENSES DO NOT EXCEED $75,000 AND THAT ANY REQUEST FOR SUCH EXPENSE
REIMBURSEMENT BE ACCOMPANIED BY A DETAILED INVOICE FOR SUCH AMOUNT.  IF ANY
ACTION AT LAW OR EQUITY IS NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THE
BASIC DOCUMENTS, THE

37


--------------------------------------------------------------------------------



PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEY’S FEES, COSTS AND
NECESSARY DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY
BE ENTITLED.


SECTION 8.14.               RECAPITALIZATION, EXCHANGES, ETC. AFFECTING THE
PURCHASED CLASS D UNITS AND THE PURCHASED UNITS.  THE PROVISIONS OF THIS
AGREEMENT SHALL APPLY TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO ANY
AND ALL UNITS OF LINN ENERGY OR ANY SUCCESSOR OR ASSIGN OF LINN ENERGY (WHETHER
BY MERGER, CONSOLIDATION, SALE OF ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN
RESPECT OF, IN EXCHANGE FOR OR IN SUBSTITUTION OF, THE PURCHASED CLASS D UNITS
OR THE PURCHASED UNITS, AND SHALL BE APPROPRIATELY ADJUSTED FOR COMBINATIONS,
UNIT SPLITS, RECAPITALIZATIONS AND THE LIKE OCCURRING AFTER THE DATE OF THIS
AGREEMENT.


SECTION 8.15.               OBLIGATIONS LIMITED TO PARTIES TO AGREEMENT.  EACH
OF THE PARTIES HERETO COVENANTS, AGREES AND ACKNOWLEDGES THAT NO PERSON OTHER
THAN THE PURCHASERS (AND THEIR PERMITTED ASSIGNEES) AND LINN ENERGY SHALL HAVE
ANY OBLIGATION HEREUNDER AND THAT, NOTWITHSTANDING THAT ONE OR MORE OF THE
PURCHASERS MAY BE A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, NO
RECOURSE UNDER THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS OR UNDER ANY
DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE
HAD AGAINST ANY FORMER, CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT,
GENERAL OR LIMITED PARTNER, MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF
THE PURCHASERS OR LINN ENERGY OR ANY FORMER, CURRENT OR FUTURE DIRECTOR,
OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER, MANAGER, MEMBER,
STOCKHOLDER OR AFFILIATE OF ANY OF THE FOREGOING, WHETHER BY THE ENFORCEMENT OF
ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, OR BY VIRTUE OF ANY
APPLICABLE LAW, IT BEING EXPRESSLY AGREED AND ACKNOWLEDGED THAT NO PERSONAL
LIABILITY WHATSOEVER SHALL ATTACH TO, BE IMPOSED ON OR OTHERWISE BE INCURRED BY
ANY FORMER, CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT, GENERAL OR
LIMITED PARTNER, MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF THE
PURCHASERS OR LINN ENERGY OR ANY FORMER, CURRENT OR FUTURE DIRECTOR, OFFICER,
EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER, MANAGER, MEMBER, STOCKHOLDER OR
AFFILIATE OF ANY OF THE FOREGOING, AS SUCH, FOR ANY OBLIGATIONS OF THE
PURCHASERS AND LINN ENERGY UNDER THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS OR
ANY DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
FOR ANY CLAIM BASED ON, IN RESPECT OF OR BY REASON OF SUCH OBLIGATION OR ITS
CREATION.

[The remainder of this page is intentionally left blank.]

38


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

LINN ENERGY, LLC

 

 

 

 

 

By:

/s/ Mark E. Ellis

 

 

Mark E. Ellis

 

Executive Vice President and

 

Chief Operating Officer

 


--------------------------------------------------------------------------------


 

Structured Finance Americas, LLC

 

 

 

 

 

By:

/s/ Sunil Hariani

 

 

Name:

Sunil Hariani

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Andrea Leung

 

 

Name:

Andrea Leung

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

Royal Bank of Canada

 

by its agent

 

RBC Capital Markets Corporation

 

 

 

 

 

By:

  /s/ Josef Muskatel

 

 

Name:

Josef Muskatel

 

Title:

Director and Senior Counsel

 

 

 

 

 

 

 

By:

  /s/ David Weiner

 

 

Name:

David Weiner

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

CREDIT SUISSE MANAGEMENT LLC

 

 

 

 

 

 

 

By:

  /s/ Gerard Murtagh

 

 

Name:

Gerard Murtagh

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

MLP INVESTMENT HOLDINGS, INC.

 

 

 

 

 

By:

  /s/ Jeremy Hill

 

 

Name:

Jeremy Hill

 

Title:

Vice President


--------------------------------------------------------------------------------


 

AT MLP FUND, LLP

 

 

 

 

 

By:

  /s/ Paul McPheeters

 

 

Name:

Paul McPheeters

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

Citigroup Financial Products Inc.

 

 

 

 

 

By:

  /s/ Bret Engelkemier

 

 

Name:

Bret Engelkemier

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

ENERGY GROWTH AND INCOME FUND

 

 

 

 

 

By:

  /s/ Mark R. Bradley

 

 

Name:

Mark R. Bradley

 

Title:

CFO


--------------------------------------------------------------------------------


 

Fiduciary/Claymore MLP Opportunity Fund

 

 

 

 

 

By:

  /s/ James J. Cunnane, Jr.

 

 

Name:

James J. Cunnane, Jr.

 

Title:

Vice President


--------------------------------------------------------------------------------


 

MLP & Strategic Equity Fund Inc.

 

 

 

 

 

By:

  /s/ James J. Cunnane, Jr.

 

 

Name:

James J. Cunnane, Jr.

 

Title:

Senior Portfolio Manager –

 

 

Fiduciary Asset Management,
LLC, subadviser to the MLP &
Strategic Equity Fund Inc.

 

 

 

 


--------------------------------------------------------------------------------


 

FIR TREE RECOVERY MASTER

 

FUND LP

 

 

 

 

 

By:

  /s/ Brian Meyer

 

 

Name:

Brian Meyer

 

Title:

Authorized Person


--------------------------------------------------------------------------------


 

FIR TREE VALUE MASTER FUND, LP

 

 

 

 

 

By:

  /s/ Brian Meyer

 

 

Name:

Brian Meyer

 

Title:

Authorized Person


--------------------------------------------------------------------------------


 

Strome MLP Fund, LP

 

 

 

 

 

By:

  /s/ Peter Davies

 

 

Name:

Peter Davies

 

Title:

CEO of Strome Investment

 

 

Management, LP, the general partner

 

 

of Strome MLP Fund, LP


--------------------------------------------------------------------------------


 

UBS AG LONDON BRANCH

 

 

 

 

 

By:

  /s/ Richard Simpson

 

 

Name:

Richard Simpson

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

ZLP Fund LP

 

 

 

By:

Zimmer Lucas Partners, LLC,

 

 

its General Partner

 

 

 

 

 

 

By:

  /s/ Craig M. Lucas

 

 

Name:

Craig M. Lucas

 

Title:

Managing Member


--------------------------------------------------------------------------------


 

OMEGA ADVISORS, INC.*

 

 

 

 

 

By:

  /s/ Denis Wong

 

 

Name:

Denis Wong

 

Title:

COO

 

--------------------------------------------------------------------------------

* solely in its capacity as investment manager of the following entities and not
in its individual corporate capacity:

Omega Capital Partners, L.P.

Omega Capital Investors, L.P.

Omega SPV Partners IV, L.P.

Omega Equity Investors, L.P.

Beta Equities, Inc.

GS&Co Profit Sharing Master Trust

Presidential Life Corporation

The Ministers and Missionaries Benefit Board of American Baptist Churches

See attached Schedule A for the allocation.


--------------------------------------------------------------------------------


 

 

LEON G. COOPERMAN

 

 

 

 

 

By:

  /s/ Illegible

 

 

Name:

Illegible

 

Title:

 


--------------------------------------------------------------------------------


 

Perry Partners LP

 

 

 

By:

Perry Corp., Managing Illegible Partner

 

 

 

 

 

 

 

By:

  /s/ Illegible

 

 

Name:

Illegible

 

Title:

Chief Financial Officer


--------------------------------------------------------------------------------


 

[Third Point Partners Qualified L.P.]

 

 

 

 

 

By:

  /s/ Justin Nadler

 

 

Name:

Justin Nadler

 

Title:

COO


--------------------------------------------------------------------------------


 

[Third Point Partners L.P.]

 

 

 

 

 

By:

  /s/ Justin Nadler

 

 

Name:

Justin Nadler

 

Title:

COO


--------------------------------------------------------------------------------


 

Goldman Sachs Principal Strategies

 

 

 

 

 

By:

  /s/ Gaurav Bhandari

 

 

Name:

Gaurav Bhandari

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

Jennison Utility Fund (“Fund”), as series

 

of the Jennison Sector Funds, Inc.

 

 

 

By:

Jennison Associates LLC, as subadvisor

 

 

to the Fund

 

 

 

 

 

 

 

By:

  /s/ Ubong Edemeka

 

 

Name:

Ubong Edemeka

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

Jennison Equity Income Fund (“Fund”),

 

as series of the Strategic Partners Mutual

 

Funds, Inc.

 

 

 

By:

Jennison Associates LLC, as subadvisor

 

 

to the Fund

 

 

 

 

 

 

 

By:

  /s/ Ubong Edemeka

 

 

Name:

Ubong Edemeka

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

Lehman Brothers MLP Opportunity Fund, L.P.

 

 

 

 

 

By:

  /s/ Kyri Loupis

 

 

Name:

Kyri Loupis

 

Title:

Senior Vice President


--------------------------------------------------------------------------------


 

Lehman Brothers MLP Partners, L.P.

 

 

 

 

 

By:

  /s/ Kyri Loupis

 

 

Name:

Kyri Loupis

 

Title:

Senior Vice President


--------------------------------------------------------------------------------


 

Lehman Brothers Co-Investment Partners, L.P.

 

 

 

 

 

By:

  /s/ David Stonberg

 

 

Name:

David Stonberg

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


LB1 GROUP INC.

 

 

 

 

 

By:

  /s/ Leon Zaltzman

 

 

Name:

Leon Zaltzman

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

NEW MOUNTAIN VANTAGE, LP

 

 

 

 

 

By:

  /s/ Steven B. Klinsky

 

 

Name:

Steven B. Klinsky

 

Title:

Managing Member of the CP

 

 

New Mountain Vantage CP, LLC

 

 

 

 

 

 

NEW MOUNTAIN VANTAGE

 

(CALIFORNIA), LP

 

 

 

 

 

By:

  /s/ Steven B. Klinsky

 

 

Name:

Steven B. Klinsky

 

Title:

Managing Member of the CP

 

 

New Mountain Vantage CP, LLC

 

 

 

 

 

 

 

NEW MOUNTAIN VANTAGE

 

HOLDCO LTD.

 

 

 

 

 

 

By:

  /s/ Steven B. Klinsky

 

 

Name:

Steven B. Klinsky

 

Title:

Director

 

 

 

 

 

 

 

NEW MOUNTAIN VANTAGE

 

(TEXAS), LP

 

 

 

 

 

By:

  /s/ Steven B. Klinsky

 

 

Name:

Steven B. Klinsky

 

Title:

Managing Member of the CP

 

 

New Mountain Vantage CP, LLC


--------------------------------------------------------------------------------


 

MSDW Strategic Investments, Inc.

 

 

 

 

 

By:

  /s/ Illegible

 

 

Name:

Illegible

 

Title:

 


--------------------------------------------------------------------------------


 

Gerald H. Smith

 

 

 

 

 

By:

  /s/ Nancy Cooke

 

 

Name:

Gerald H. Smith by Nancy Cooke

 

Title:

Attorney-in-Fact


--------------------------------------------------------------------------------


 

THE NORTHWESTERN MUTUAL LIFE

 

INSURANCE COMPANY

 

 

 

 

 

By:

  /s/ David A. Barras

 

 

Name:

David A. Barras

 

Title:

Its Authorized Representative


--------------------------------------------------------------------------------


 

ORE HILL HUB FUND, LTD.

 

By:  Ore Hill Partners LLC

 

Its:  Investment Advisor

 

 

 

 

 

By:

  /s/ Claude A. Baum

 

 

Name:

Claude A. Baum, Esp.

 

Title:

General Counsel

 

 

Ore Hill Partners LLC


--------------------------------------------------------------------------------


 

 

Meritage Fund Ltd.

 

 

 

 

 

By:

  /s/ Alex Magaro

 

 

Name:

Alex Magaro

 

Title:

Vice President

 

 

 

 

 

 

 

Meritage Investors LLC

 

By: Meritage Group LP, Investment Manager

 

By: MWG GP, LLC, General Partner

 

 

 

 

 

By:

  /s/ Alex Magaro

 

 

Name:

Alex Magaro

 

Title:

Manager


--------------------------------------------------------------------------------


 

STANDARD GENERAL MASTER FUND L.P.

 

 

 

By:  STANDARD GENERAL GP LLC, its

 

general partner

 

 

 

 

 

By:  STANDARD GENERAL

 

MANAGEMENT LLC, its managing

 

member

 

 

 

By:

  /s/ illegible

 

 

Name:

illegible

 

Title:

 


--------------------------------------------------------------------------------


 

GREG D. KERLY

 

 

 

 

 

By:

  /s/ Greg D. Kerly

 

 

Name:

Greg D. Kerly

 

Title:

 


--------------------------------------------------------------------------------


 

Alerian Capital Management LLC

 

 

 

 

 

By:

  /s/ Richard Levy

 

 

Name:

Richard Levy

 

Title:

CFO


--------------------------------------------------------------------------------


 

GPS New Equity Fund LP

 

 

 

 

 

By:

  /s/ Steven Sugarman

 

 

Name:

Steven Sugarman

 

Title:

Partner, GPS Partners LLC


--------------------------------------------------------------------------------


 

GPS MLP Fund LP

 

 

 

 

 

By:

  /s/ Steven Sugarman

 

 

Name:

Steven Sugarman

 

Title:

Partner, GPS Partners LLC


--------------------------------------------------------------------------------


 

GPS Partners LLC

 

 

 

 

 

By:

  /s/ Steven Sugarman

 

 

Name:

Steven Sugarman

 

Title:

Partner


--------------------------------------------------------------------------------


 

HARTZ CAPITAL MLP, LLC.

 

 

 

By:

Hartz Capital, Inc.

 

 

Its Manager

 

 

 

 

 

By:

  /s/ Jonathan B. Schindel

 

 

Name:

Jonathan B. Schindel

 

Title:

Secretary & General Counsel


--------------------------------------------------------------------------------


 

HARVEST FUND ADVISORS LLC

 

on behalf of

 

HARVEST SHARING LLC

 

 

 

 

 

By:

  /s/ Anthony Merhige

 

 

Name:

Anthony Merhige

 

Title:

CAO & GC


--------------------------------------------------------------------------------


 

HARVEST FUND ADVISORS LLC

 

on behalf of

 

HARVEST INFRASTRUCTURE

 

PARTNERS FUND LLC

 

 

 

 

 

By:

  /s/ Anthony Merhige

 

 

Name:

Anthony Merhige

 

Title:

CAO & GC


--------------------------------------------------------------------------------


 

Farrington Capital, LP

 

 

 

 

 

By:

  /s/ Paul Segal

 

 

Name:

Paul Segal

 

(on behalf of Farrington Capital, LP)

 

Title:

President

 


--------------------------------------------------------------------------------


 

Dresdner Bank Ag

 

 

 

By:

  /s/ Ligia Matasur

 

 

Name:

Ligia Matasur

 

Title:

Director

 

Bryan Segfried

 

Managing Director


--------------------------------------------------------------------------------


 

RCH Energy Opportunity Fund II, LP

 

By: RCH Energy Opportunity Fund II GP, L.P.

 

Its General Partner

 

By: RR Advisors, LLC

 

Its General Partner

 

 

 

 

 

By:

  /s/ Robert Raymond

 

 

Name:

Robert Raymond

 

Title:

Sole-Member


--------------------------------------------------------------------------------


 

RCH Energy MLP Fund, LP

 

By: RCH Energy MLP Fund GP, L.P.

 

Its General Partner

 

By: RR Advisors, LLC

 

Its General Partner

 

 

 

 

 

By:

  /s/ Robert Raymond

 

 

Name:

Robert Raymond

 

Title:

Sole-Member


--------------------------------------------------------------------------------


 

RCH Energy MLP Fund A, LP

 

By: RCH Energy MLP Fund GP, L.P.

 

Its General Partner

 

By: RR Advisors, LLC

 

Its General Partner

 

 

 

 

 

By:

  /s/ Robert Raymond

 

 

Name:

Robert Raymond

 

Title:

Sole-Member


--------------------------------------------------------------------------------


 

RESERVOIR MASTER FUND, LP

 

By: RMF GP, LLC, its general partner

 

 

 

 

 

By:

  /s/ Craig Huff

 

 

Name:

Craig Huff

 

Title:

President


--------------------------------------------------------------------------------


 

D. E. SHAW SYNOPTIC PORTFOLIOS

 

5, L.L.C.

 

 

 

 

 

By:

  /s/ Daniel Posner

 

 

Name:

Daniel Posner

 

Title:

Authorized Signatory

 


--------------------------------------------------------------------------------


Schedule 2.01

PURCHASERS AND COMMITMENT AMOUNTS

Purchaser

 

Units

 

Class D Units

 

Gross
Proceeds
to Issuer

 

Structured Finance Americas, LLC

 

710,666

 

1,913,169

 

$

81,999,999.96

 

Royal Bank of Canada by its agent RBC Capital Markets Corporation

 

433,316

 

1,166,520

 

$

49,998,019.13

 

Credit Suisse Management, LLC

 

476,666

 

1,283,225

 

$

55,000,051.47

 

MLP Investment Holdings, Inc.

 

823,333

 

2,216,477

 

$

95,000,036.25

 

AT MLP Fund, LLP

 

173,333

 

466,627

 

$

20,000,007.40

 

Citigroup Financial Products Inc

 

390,000

 

1,049,910

 

$

45,000,017.30

 

Energy Growth and Income Fund

 

25,999

 

69,994

 

$

2,999,969.16

 

Fiduciary/Claymore MLP Opportunity Fund

 

60,666

 

163,319

 

$

6,999,971.04

 

MLP & Strategic Equity Fund Inc.

 

65,001

 

174,986

 

$

7,500,065.86

 

Fir Tree Recovery Master Fund LP

 

21,560

 

58,044

 

$

2,487,780.66

 

Fir Tree Value Master Fund, LP

 

108,440

 

291,926

 

$

12,512,225.12

 

Strome MLP Fund, LP

 

173,333

 

466,627

 

$

20,000,007.40

 

UBS AG London Branch

 

86,666

 

233,314

 

$

10,000,003.20

 

ZLP Fund LP

 

286,002

 

769,935

 

$

33,000,107.68

 

Omega Advisors, Inc. solely in its capacity as investment manager

 

433,333

 

1,166,568

 

$

50,000,049.89

 

Leon G. Cooperman.

 

43,333

 

116,656

 

$

4,999,970.61

 

Perry Partners LP, by Perry Corp.

 

390,000

 

1,049,910

 

$

45,000,017.30

 

Third Point Partners Qualified L.P.

 

866,353

 

2,332,288

 

$

99,963,817.74

 

Third Point Partners L.P.

 

866,980

 

2,333,976

 

$

100,036,166.02

 

Goldman Sachs Principal Strategies

 

303,333

 

816,597

 

$

35,000,013.10

 

Jennison Utility Fund, as series of the Jennison Sector Funds, Inc.

 

342,333

 

921,588

 

$

39,496,236.36

 

Jennison Equity Income Fund, as series of the Strategic Partners Mutual Funds,
Inc.

 

34,667

 

93,325

 

$

3,999,619.25

 

Lehman Brothers MLP Opportunity Fund

 

606,666

 

1,633,193

 

$

69,999,995.30

 

Lehman Brothers MLP Partners

 

693,333

 

1,866,506

 

$

79,999,999.49

 

Lehman Brothers Co-Investment Partners, L.P.

 

866,667

 

2,333,132

 

$

100,000,007.88

 

LB1 Group Inc.

 

86,667

 

233,313

 

$

10,000,004.19

 

New Mountain Vantage, L.P.

 

32,700

 

87,900

 

$

3,769,023.39

 

New Mountain Vantage (California), L.P.

 

32,800

 

88,400

 

$

3,787,710.44

 

New Mountain Vantage HoldCo Ltd.

 

77,433

 

208,427

 

$

8,933,694.74

 

New Mountain Vantage (Texas), L.P.

 

30,400

 

81,900

 

$

3,509,578.79

 

MSDW Strategic Investments, Inc.

 

390,000

 

1,049,910

 

$

45,000,017.30

 

Gerald Smith

 

8,666

 

23,333

 

$

1,000,030.70

 

The Northwestern Mutual Life Insurance Company

 

260,000

 

699,940

 

$

30,000,011.60

 

Ore Hill Hub Fund Ltd.

 

86,666

 

233,314

 

$

10,000,003.20

 

Meritage Fund Ltd.

 

303,333

 

816,597

 

$

35,000,013.10

 

Standard General Master Fund L.P. by Standard General GP LLC, its general
partner

 

130,000

 

349,970

 

$

15,000,005.80

 

Greg D. Kerly

 

43,333

 

116,657

 

$

5,000,001.60

 

Alerian Capital Management LLC

 

130,000

 

349,970

 

$

15,000,005.80

 

GPS Partners LLC

 

804,283

 

2,165,194

 

$

92,802,021.48

 

 


--------------------------------------------------------------------------------


 

Purchaser

 

Units

 

Class D Units

 

Gross
Proceeds
to Issuer

 

Hartz Capital MLP, LLC by Hartz Capital, Inc., its Manager

 

69,333

 

186,651

 

$

8,000,002.70

 

Harvest Fund Advisors LLC on behalf of Harvest Sharing LLC

 

21,666

 

58,328

 

$

2,499,969.30

 

Harvest Fund Advisors LLC on behalf of Harvest Infrastructure Partners Fund LLC

 

43,334

 

116,657

 

$

5,000,033.58

 

Farrington Capital, LP

 

43,333

 

116,657

 

$

5,000,001.60

 

Dresdner Bank Ag.

 

433,333

 

1,166,567

 

$

50,000,018.90

 

RCH Energy Opprotunity Fund II, LP

 

86,667

 

233,313

 

$

10,000,004.19

 

RCH Energy MLP Fund, LP

 

42,466

 

114,324

 

$

4,899,995.01

 

RCH Energy MLP Fund A, LP

 

867

 

2,333

 

$

100,006.58

 

Reservoir Master Fund, LP

 

86,666

 

233,314

 

$

10,000,003.20

 

D.E. Shaw Synoptic Portfolios 5, L.L.C.

 

390,000

 

1,049,910

 

$

45,000,017.30

 

Total

 

12,999,989

 

34,997,005

 

$

1,500,000,380.60

 

 


--------------------------------------------------------------------------------


Schedule 3.14

 

Units

 

Michael C. Linn

 

4,211,342

 

Kolja Rockov

 

483,764

 

Mark E. Ellis

 

200,000

 

Lisa D. Anderson

 

65,000

 

Charlene A. Ripley

 

30,000

 

Roland P. Keddie

 

490,622

 

 

 

5,480,328

 

 


--------------------------------------------------------------------------------


Exhibit A

FORM OF CLASS D AMENDMENT

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
LINN ENERGY, LLC

THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF LINN ENERGY, LLC (this “Amendment”), dated as of [•], 2007, is
entered into and effectuated by the Board of Directors (the “Board”) of Linn
Energy, LLC, a Delaware limited liability company (the “Company”), pursuant to
authority granted to it in Sections 5.5 and 11.1 of the Second Amended and
Restated Limited Liability Company Agreement of the Company, dated as of January
19, 2006 (the “Limited Liability Company Agreement”).  Capitalized terms used
but not defined herein are used as defined in the Limited Liability Company
Agreement.

WHEREAS, Section 5.5(a) of the Limited Liability Company Agreement provides that
the Company may issue additional Company Securities for any Company purpose at
any time and from time to time for such consideration and on such terms and
conditions as the Board shall determine, all without the approval of any
Members;

WHEREAS, Section 5.5(b) of the Limited Liability Company Agreement provides that
the Company Securities authorized to be issued by the Company pursuant to
Section 5.5(a) of the Limited Liability Company Agreement may be issued in one
or more classes, or one or more series of any such classes, with such
designations, preferences, rights, powers and duties (which may be senior to
existing classes and series of Company Securities) as shall be fixed by the
Board;

WHEREAS, Section 11.1(c)(vii) of the Limited Liability Company Agreement
provides that the Board, without the approval of any Member (subject to the
provisions of Section 5.6 of the Limited Liability Company Agreement), may amend
any provision of the Limited Liability Company Agreement that the Board
determines to be necessary or appropriate in connection with the authorization
of issuance of any class or series of Company Securities pursuant to Section 5.5
of the Limited Liability Company Agreement, and the Board has determined that
the amendments contemplated hereby are necessary or appropriate in connection
therewith;

WHEREAS, the Board has determined that the issuance of the Class D Units
provided for in this Amendment is permitted by Section 5.6 of the Limited
Liability Company Agreement;

WHEREAS, Section 11.1(c)(iv) of the Limited Liability Company Agreement provides
that the Board, without the approval of any Member, may amend any provision of
the Limited Liability Company Agreement to reflect a change that the Board
determines does not adversely affect the Members (including any particular class
of Interests as compared to other classes of Interests) in any material respect,
and the Board has determined that such amendments contemplated hereby do not
adversely affect the Members in any material respect; and

A-1


--------------------------------------------------------------------------------


WHEREAS, the Board deems it in the best interest of the Company to effect this
Amendment to provide for (i) the issuance of the Class D Units, (ii) the
conversion of the Class D Units into Units in accordance with the terms
described herein and (iii) such other matters as are provided herein.

NOW, THEREFORE, it is hereby agreed as follows:

A.            Amendment.  The Limited Liability Company Agreement is hereby
amended as follows:

1.             Section 1.1 of the Limited Liability Company Agreement is hereby
amended to add or amend and restate the following definitions in the appropriate
alphabetical order:

“Capital Account True-Up Election” has the meaning set forth in Section
6.1(d)(xii)(C).

“Class D Unit” means a Company Security representing a fractional part of the
Interests of all Members, and having the rights and obligations specified with
respect to the Class D Units in this Agreement.  A “Class D Unit” shall not
constitute a Unit until such time as such Class D Unit is converted into a Unit
pursuant to Section 5.10.

“Issue Price” means the price at which a Unit or Class D Unit is purchased from
the Company, net of any sales commissions or underwriting discount charged to
the Company; for the avoidance of doubt, in the case of the Class D Units, the
Issue Price shall be deemed to be $30.97 per Class D Unit and, in the case of
the Privately Placed Units, $32.00 per Privately Placed Unit.

“Percentage Interest” means, as of any date of determination (a) as to any
Unitholder or holder of Class D Units holding Units or Class D Units, the
product obtained by multiplying (i) 100% less the percentage established
pursuant to clause (b) below by (ii) the quotient obtained by dividing (A) the
number of Units and Class D Units held by such Unitholder or holder of Class D
Units by (B) the total number of all Outstanding Units or Outstanding Class D
Units and (b) as to the holders of other Company Securities issued by the
Company in accordance with Section 5.5, the percentage established as part of
such issuance.

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit, Class D Unit or Privately Placed Unit basis, as
the case may be, underlying any Unit, Class D Unit or Privately Placed Unit, as
the case may be, held by a Person.

A-2


--------------------------------------------------------------------------------


“Private Placement Value” means with respect to the Class D Units $[•] per Class
D Unit and the Privately Placed Units $[•] per Privately Placed Unit.

“Privately Placed Units” means the Units issued pursuant to the Unit Purchase
Agreement.

“Pro Rata” means (a) when modifying Units, Class D Units, Privately Placed Units
or any class of any thereof, apportioned equally among all designated Units,
Class D Units or Privately Placed Units, as the case may be, in accordance with
their relative Percentage Interests, and (b) when modifying Members, apportioned
among all designated Members in accordance with their relative Percentage
Interest.

“Remaining Net Positive Adjustments” means, as of the end of any taxable period,
with respect to the holders of Units, Privately Placed Units or Class D Units,
the excess of (i) the Net Positive Adjustments of the holders of Units,
Privately Placed Units or Class D Units as of the end of such period over (ii)
the sum of those Members’ Share of Additional Book Basis Derivative Items for
each prior taxable period.

“Share of Additional Book Basis Derivative Items” means, in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
with respect to the holders of Units, Privately Placed Units or Class D Units,
the amount that bears the same ratio to such Additional Book Basis Derivative
Items as the holders’ Remaining Net Positive Adjustments as of the end of such
period bears to the Aggregate Remaining Net Positive Adjustments as of that
time.

“Unit” means a Company Security representing a fractional part of the Interests
of all Members, and having the rights and obligations specified with respect to
Units in this Agreement, which includes Privately Placed Units.  The term “Unit”
does not refer to a Class D Unit prior to its conversion into a Unit pursuant to
the terms hereof.

“Unit Majority” means a majority of the Outstanding Units.

“Unit Purchase Agreement” means the Class D Unit and Unit Purchase Agreement
dated as of June 29, 2007 between the Company and the purchasers named therein.

2.             Article IV of the Limited Liability Company Agreement is hereby
amended to add a new Section 4.6(c) as follows:

A-3


--------------------------------------------------------------------------------


(c)           The transfer of a Class D Unit or a Privately Placed Unit shall be
subject to the restrictions imposed by Section 6.5.

3.             Section 5.4(a) of the Limited Liability Company Agreement is
hereby amended to add the following at the end of such section:

The initial Capital Account balance in respect of each Class D Unit shall be the
Private Placement Value for such Class D Unit, and the initial Capital Account
balance of each holder of Class D Units in respect of all Class D Units held
shall be the product of such initial balance for a Class D Unit multiplied by
the number of Class D Units held thereby.  The initial Capital Account balance
in respect of each Privately Placed Unit shall be the Private Placement Value
for such Privately Placed Unit, and the initial Capital Account balance of each
holder of Privately Placed Units in respect of all Privately Placed Units held
shall be the product of such initial balance for a Privately Placed Unit
multiplied by the number of Privately Placed Units held thereby.  Immediately
following the creation of a Capital Account balance in respect of each Class D
Unit, each holder acquiring a Class D Unit at original issuance shall be deemed
to have received a cash distribution in respect of such Class D Units in an
amount equal to the product of (x) the total number of Class D Units so acquired
by such holder multiplied by (y) the difference between the Private Placement
Value and the Issue Price of a Class D Unit.  Immediately following the creation
of a Capital Account balance in respect of each Privately Placed Unit, each
Unitholder acquiring a Privately Placed Unit at original issuance shall be
deemed to have received a cash distribution in respect of such Privately Placed
Units in an amount equal to the product of (x) the total number of Privately
Placed Units so acquired by such Unitholder multiplied by (y) the difference
between the Private Placement Value and the Issue Price of a Privately Placed
Unit.  The purpose of the four preceding sentences is to provide the initial
purchasers of Class D Units and Privately Placed Units with a net Capital
Account in the Class D Units and Privately Placed Units on the date of purchase
equal to the Issue Price paid by those purchasers for the Class D Units and
Privately Placed Units.

4.             Section 5.4(c)(i) of the Limited Liability Company Agreement is
hereby amended to add the following at the end of such section:

Any adjustments that are made under this paragraph in connection with the
issuance of the Class D Units or the Privately Placed Units shall be based on
the Private Placement Value of the Class D Units and the Privately Placed Units.

5.             Article V of the Limited Liability Company Agreement is hereby
amended to add a new Section 5.10 creating a new series of Company Securities as
follows:

Section 5.10  Establishment of Class D Units.

(a)           General.  The Board hereby designates and creates a series of
Company Securities to be designated as “Class D Units”

A-4


--------------------------------------------------------------------------------


and consisting of a total of 34,997,005 Class D Units, and fixes the
designations, preferences and relative, participating, optional or other special
rights, powers and duties of holders of the Class D Units as set forth in this
Section 5.10.

(b)           Allocations.  Except as otherwise provided in this Agreement,
including Section 6.1(d)(iii), all items of Company income, gain, loss,
deduction and credit shall be allocated to the Class D Units to the same extent
as such items would be so allocated if such Class D Units were Units (other than
Privately Placed Units) that were then Outstanding.

(c)           Distributions.  Each Class D Unit shall have the right to share in
Company distributions on a Pro Rata basis with the Units, with the amount of
distributions on each such Class D Unit being equal to 115% of the quarterly
cash distribution amount payable on each Unit.

(d)           Vote of Unitholders.  Except as provided in this Section 5.10, the
Class D Units are not convertible into Units.  The Board shall, as promptly as
practicable following the issuance of the Class D Units, but in any event not
later than 120 days following the Closing Date, take such actions as may be
necessary or appropriate to submit to a vote or consent of the holders of the
Units the approval of a change in the terms of the Class D Units to provide that
each Class D Unit will automatically convert into one Unit (subject to
appropriate adjustment in the event of any split-up, combination or similar
event affecting the Units that occurs prior to the conversion of the Class D
Units) effective immediately upon such approval by the Unitholders of the
issuance of additional Units upon such automatic conversion without any further
action by the holders thereof.  The vote or consent required for such approval
will be the requisite vote required under this Agreement and under the rules or
staff interpretations of the National Securities Exchange on which the Units are
listed or admitted to trading for the listing or admission to trading of the
Units that would be issued upon any such conversion.  Upon receipt of such
approval and compliance with Section 5.10(f), the terms of the Class D Units
will be changed, automatically and without further action, so that each Class D
Unit is converted into one Unit and, immediately thereafter, none of the Class D
Units shall be Outstanding.

(e)           Change in Rules of National Securities Exchange.  If at any time
(i) the rules of the National Securities Exchange on which the Units are listed
or admitted to trading or the staff interpretations of such rules are changed or
(ii) facts or

A-5


--------------------------------------------------------------------------------


circumstances arise so that no vote or consent of Unitholders is required as a
condition to the listing or admission to trading of the Units that would be
issued upon any conversion of any Class D Units into Units as provided in
Section 5.10(d), the terms of such Class D Units will be changed so that each
Class D Unit is converted (without further action or any vote of any Unitholders
other than compliance with Section 5.10(f)) into one Unit (subject to
appropriate adjustment in the event of any split-up, combination or similar
event affecting the Units that occurs prior to the conversion of the Class D
Units) and, immediately thereafter, none of the Class D Units shall be
Outstanding.

(f)            Surrender of Certificates.  Upon receipt of the approval of the
holders of the Units to convert the Class D Units into Units in accordance with
Section 5.10(d) or a change in rules of the National Securities Exchange or a
change in facts and circumstances as described in Section 5.10(e), the Board
shall give the holders of the Class D Units prompt notice of such approval or
change and, subject to Section 6.5, each holder of Class D Units shall promptly
surrender the Class D Unit Certificates therefor, duly endorsed, at the office
of the Company or of any transfer agent for the Class D Units.  In the case of
any such conversion, the Company shall, as soon as practicable thereafter, issue
and deliver at such office to such holder of Class D Units one or more Unit
Certificates, registered in the name of such holder, for the number of Units to
which such holder shall be entitled as aforesaid.  Such conversion shall be
deemed to have been made as of the date of the event specified in Section
5.10(d) or Section 5.10(e), as the case may be, and the Person entitled to
receive the Units issuable upon such conversion shall be treated for all
purposes as the record holder of such Units on said date.

(g)           Voting Rights.  The Class D Units are non-voting, except that the
Class D Units shall be entitled to vote as a separate class on any matter that
adversely affects the rights or preferences of the Class D Units in relation to
other classes of Interests (including as a result of a merger or consolidation)
or as required by law.  The approval of a majority of the Class D Units shall be
required to approve any matter for which the holders of the Class D Units are
entitled to vote.

6.             Section 6.1(c) of the Limited Liability Company Agreement is
hereby amended to restate Section 6.1(c)(i)(B) as follows:

(B)           Second, 100% to all Unitholders and holders of Class D Units in
accordance with their respective Percentage Interests.

A-6


--------------------------------------------------------------------------------


7.             Section 6.1(c) of the Limited Liability Company Agreement is
hereby amended to add a new Section 6.1(c)(ii)(A) as follows:

(A)          First, to the holders of Class D Units, Pro Rata, until the Capital
Account in respect to each Class D Unit then Outstanding has been reduced to
zero; and

8.             Section 6.1(c)(ii)(A) of the Limited Liability Company Agreement
is hereby redesignated as Section 6.1(c)(ii)(B), and Section 6.1(c)(ii)(B) of
the Limited Liability Company Agreement is hereby redesignated as Section
6.1(c)(ii)(C).

9.             Article VI of the Limited Liability Company Agreement is hereby
amended to add a new Section 6.1(d)(iii) as follows:

(iii)          Priority Allocations.  If the amount of cash or the Net Agreed
Value of any property distributed (except cash or property distributed or deemed
distributed pursuant to Section 5.4(a) of this Agreement with respect to Class D
Units or Privately Placed Units, or Section 10.3 of this Agreement) to any
holder of Class D Units with respect to its Class D Units for a taxable year is
greater (on a per Class D Unit basis) than the amount of cash or the Net Agreed
Value of property distributed to the Unitholders with respect to their Units (on
a per Unit basis), then each holder of Class D Units receiving such greater cash
or property distribution shall be allocated gross income in an amount equal to
the product of (a) the amount by which the distribution (on a per Class D Unit
basis) to such holder of Class D Units exceeds the distribution (on a per Unit
basis) to the Unitholders and (b) the number of Class D Units owned by the
holder of Class D Units.

10.           Article VI of the Limited Liability Company Agreement is hereby
amended to add a new Section 6.1(d)(xii) as follows:

(xii)          Allocations for Class D Units and Privately Placed Units.

                (A)          With respect to any taxable period of the Company
ending upon, or after, a Book-Up Event, a Book-Down Event or a sale of all or
substantially all of the assets of the Company occurring after the date of
issuance of the Class D Units and the Privately Placed Units, Company items of
income or gain for such taxable period shall be allocated 100% (1) to the
Members holding Class D Units or converted Class D Units that are Outstanding as
of the time of such event in proportion to the number of Class D Units or
converted Class D Units held by such Members, until each such Member has been
allocated the amount that increases the Capital Account of such Class D Unit or
converted Class D Unit to the Per Unit Capital Amount for a then outstanding
Unit (other than a converted Class D Unit or a Privately Placed Unit) and (2) to
the

A-7


--------------------------------------------------------------------------------


Members holding Privately Placed Units that are Outstanding as of the time of
such event in proportion to the number of Privately Placed Units held by such
Members, until each such Member has been allocated the amount that increases the
Capital Account of such Privately Placed Unit to the Per Unit Capital Amount for
a then outstanding Unit (other than a Privately Placed Unit or a Class D Unit).

(B)           With respect to any taxable period of the Company ending upon, or
after, the transfer of converted Class D Units or Privately Placed Units to a
Person that is not an Affiliate of the holder, Company items of income or gain
for such taxable period shall be allocated 100% (1) to the Members transferring
such converted Class D Units in proportion to the number of converted Class D
Units transferred by such Members, until each such Member has been allocated the
amount that increases the Capital Account of such converted Class D Unit to the
Per Unit Capital Amount for a then outstanding Unit (other than a converted
Class D Unit or a Privately Placed Unit) and (2) to the Members transferring
such Privately Placed Units in proportion to the number of Privately Placed
Units transferred by such Members, until each such Member has been allocated the
amount that increases the Capital Account of such Privately Placed Unit to the
Per Unit Capital Amount for a then outstanding Unit (other than a Privately
Placed Unit or a converted Class D Unit).

(C)           With respect to the first taxable period of the Company ending
upon, or after, the date of issuance of the Class D Units or the Privately
Placed Units, at the election of a Member holding Class D Units or Privately
Placed Units (the “Capital Account True-Up Election”), items of income or gain
for such taxable period shall be allocated 100% to the Members making such
Capital Account True-Up Election with respect to Class D Units or Privately
Placed Units that are Outstanding as of the time of such Capital Account True-Up
Election in proportion to the number of Class D Units or Privately Placed Units
held by such Members, until each such Member has been allocated the amount that
increases the Capital Account of such Class D Unit or Privately Placed Unit to
the Per Unit Capital Amount for a then outstanding Unit (other than a Class D
Unit or a Privately Placed Unit).

11.           Section 6.1(d)(xi)(A) of the Limited Liability Company Agreement
is hereby amended to replace the phrase “this Amended and Restated Limited
Liability Company Agreement” in the two places that it appears to “this
Agreement”.

12.           Section 6.4 of the Limited Liability Company Agreement is hereby
amended to replace the reference to “Section 5.6(b)” with “Section 5.5(b)”.

13.           Article VI is hereby amended to add a new Section 6.5 as follows:

A-8


--------------------------------------------------------------------------------


Section 6.5             Special Provisions Relating to Holders of Class D Units
and Privately Placed Units.  A holder of (1) a Privately Placed Unit or (2) a
Class D Unit that has converted into a Unit pursuant to Section 5.10 shall be
required to provide notice to the Board of the number of Privately Placed Units
or converted Class D Units transferred by such holder no later than the last
Business Day of the calendar year during which such transfer occurred, unless
(x) the transfer is to an Affiliate of the holder or (y) by virtue of the
application of Section 6.1(d)(xii)(B) to a prior transfer of the Unit or the
application of Section 6.1(d)(xii)(A) or Section 6.1(d)(xii)(C), the Board has
previously determined, based on advice of counsel, that the Privately Placed
Unit or converted Class D Unit should have, as a substantive matter, like
intrinsic economic and federal income tax characteristics of an Initial Unit;
provided, that such holder may cure any failure to provide such notice by
providing such notice within 20 days of the last Business Day of such calendar
year.  The sole and exclusive remedy for any holder’s failure to provide any
such notice shall be the enforcement of the remedy of specific performance
against such holder and there will be no monetary damages.  In connection with
the condition imposed by this Section 6.5, the Board shall take whatever steps
are required to provide economic uniformity to the Privately Placed Units and
converted Class D Units in preparation for a transfer thereof, including the
application of Section 6.1(d)(xii)(B); provided, however, that no such steps may
be taken that would have a material adverse effect on the Unitholders holding
Units represented by Unit Certificates.

B.            Agreement in Effect.  Except as hereby amended, the Limited
Liability Company Agreement shall remain in full force and effect.

C.            Applicable Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of Delaware, without regard to
principles of conflicts of laws.

D.            Invalidity of Provisions.  If any provision of this Amendment is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

[Signature Page Follows]

A-9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

LINN ENERGY, LLC

 

 

 

 

 

By:

 

 

 

 

Kolja Rockov

 

 

Executive Vice President and Chief Financial

 

 

Officer

 

 

 

[Signature Page to Amendment No. 3]

A-10


--------------------------------------------------------------------------------


Exhibit B

Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Class D Unit and Unit Purchase Agreement dated as of June 29, 2007
(the “Purchase Agreement”).  Linn Energy shall furnish to the Purchasers at the
Closing an opinion of Vinson & Elkins L.L.P., counsel for Linn Energy, addressed
to the Purchasers and dated the Closing Date in form satisfactory to Pillsbury
Winthrop Shaw Pittman LLP, counsel for the Purchasers, stating that:

(i)            Linn Energy: (i) is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware;
(ii) has all requisite limited liability company power and authority, and has
all material governmental licenses, authorizations, consents and approvals,
necessary to own its Properties and carry on its business as its business is now
being conducted as described in the Linn Energy SEC Documents, except where the
failure to obtain such licenses, authorizations, consents and approvals would
not reasonably be expected to have a Linn Energy Material Adverse Effect; and
(iii) is duly qualified to do business in the jurisdictions listed in Annex A
hereto, except where failure so to qualify would not reasonably be expected to
have a Linn Energy Material Adverse Effect.

(ii)           As of the open of business on the date hereof, and prior to the
sale and issuance of the Purchased Class D Units and the Purchased Units as
contemplated by the Purchase Agreement, the issued and outstanding membership
interests of Linn Energy consist of [65,605,765] Units.  All of the outstanding
Units have been duly authorized and validly issued in accordance with applicable
Law and the Limited Liability Company Agreement and are fully paid (to the
extent required by the Limited Liability Company Agreement) and non-assessable
(except as such non-assessability may be affected by Section 18-607 of the
Delaware LLC Act).

(iii)          To our knowledge, except as described in the Linn Energy SEC
Documents filed prior to the date hereof, for options granted pursuant to Linn
Energy’s existing (a) Long-Term Incentive Plan and (b) Memorandum of
Understanding Regarding Compensation Arrangements for Members of its Board of
Directors, or as contemplated by the Purchase Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls or other rights, convertible securities, agreements, claims
or commitments of any character obligating Linn Energy or any of its
Subsidiaries to issue, transfer or sell any limited liability company interests
or other equity interests in Linn Energy or any of its Subsidiaries or
securities convertible into or exchangeable for such limited liability company
interests or other equity interests, (ii) obligations of Linn Energy or any of
its Subsidiaries to repurchase, redeem or otherwise acquire any limited
liability company interests or other equity interests in Linn Energy or any of
its Subsidiaries or any such securities or agreements listed in clause (i) of
this sentence or (iii) voting trusts or similar agreements to which Linn Energy
or

B-1


--------------------------------------------------------------------------------


any of its Subsidiaries is a party with respect to the voting of the equity
interests of Linn Energy or any of its Subsidiaries.

(iv)          The Purchased Class D Units and the Purchased Units and the
membership interests represented thereby have been duly authorized by Linn
Energy pursuant to the Limited Liability Company Agreement and, when issued and
delivered to the Purchasers against payment therefor in accordance with the
terms of the Purchase Agreement, will be validly issued, fully paid (to the
extent required by the Limited Liability Company Agreement) and non-assessable
(except as such non-assessability may be affected by Section 18-607 of the
Delaware LLC Act).

(v)           The Units issuable upon conversion of the Class D Units, and the
membership interests represented thereby, upon issuance in accordance with the
terms of the Class D Units as reflected in the Limited Liability Company
Agreement (as amended by the Class D Amendment) have been duly authorized by
Linn Energy pursuant to the Limited Liability Company Agreement and will be
fully paid (to the extent required by the Limited Liability Company Agreement)
and non-assessable (except as such non-assessability may be affected by Section
18-607 of the Delaware LLC Act) and, subject to the receipt of the required
Unitholder approval, will be validly issued.

(vi)          None of the offering, issuance and sale by Linn Energy of the
Purchased Class D Units or the Purchased Units or the execution, delivery and
performance of the Basic Documents by Linn Energy (A) constitutes or will
constitute a violation of Linn Energy’s Certificate of Formation or Limited
Liability Company Agreement, (B) without duplication of clause (A), constitutes
or will constitute a breach or violation of, or a default under (or an event
which, with notice or lapse of time or both, would constitute such an event),
any agreement filed as an exhibit to the Linn Energy SEC Documents, or (C)
results or will result in any violation of the Delaware LLC Act, the Laws of the
State of New York or U.S. federal Law, which in the case of clause (B) or (C) of
this paragraph (vi) would be reasonably expected to have a Linn Energy Material
Adverse Effect; provided, however, that no opinion is expressed pursuant to this
paragraph (vi) with respect to federal or state securities or anti-fraud
statutes, rules or regulations.

(vii)         Each of the Basic Documents to which Linn Energy is a party has
been duly authorized and validly executed and delivered on behalf of Linn
Energy, and is enforceable against Linn Energy in accordance with its respective
terms, except as such enforceability may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar Laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and (B)
public policy, applicable Law relating to fiduciary duties and indemnification
and an implied covenant of good faith and fair dealing.

B-2


--------------------------------------------------------------------------------


(viii)        Except for the approvals required by the Commission in connection
with Linn Energy’s obligations under the Registration Rights Agreement
(including the registration statement referenced therein) and the Unitholder
approval required in connection with the conversion of Class D Units to Units,
no authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority is required in connection with the execution,
delivery or performance by Linn Energy of any of the Basic Documents to which it
is a party, except those that have been obtained or may be required under the
state securities or “blue sky” laws, as to which we do not express any opinion.

(ix)           Linn Energy is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(x)            Assuming the accuracy of the representations and warranties of
each Purchaser contained in the Purchase Agreement, the issuance and sale of the
Purchased Class D Units and the Purchased Units pursuant to the Purchase
Agreement are exempt from registration requirements of the Securities Act of
1933, as amended.

Linn Energy shall furnish to the Purchasers at the Closing an opinion of
Charlene A. Ripley, General Counsel of Linn Energy, addressed to the Purchasers
and dated the Closing Date in form satisfactory to Pillsbury Winthrop Shaw
Pittman LLP, counsel for the Purchasers, stating that:

(i)            None of the offering, issuance and sale by Linn Energy of the
Purchased Class D Units or the Purchased Units or the execution, delivery and
performance of the Basic Documents by Linn Energy (A) constitutes or will
constitute a violation of any organizational documents of any of Linn Energy’s
Subsidiaries or (B) will result in a breach or violation (and, to such counsel’s
knowledge, no event has occurred that, with notice or lapse of time or
otherwise, would constitute such an event) or imposition of any lien, charge or
encumbrance upon any Property of Linn Energy or its Subsidiaries pursuant to (i)
any agreement, lease or other instrument known to such counsel (excluding any
agreement filed as an exhibit to the Linn Energy SEC Documents) or (ii) to the
knowledge of such counsel, any order, judgment, decree or injunction of any
federal or Delaware court or government agency or body directed to any of Linn
Energy or its Subsidiaries or any of its respective Properties in a proceeding
to which any of them or such Property is a party, which breaches, violations or
liens would reasonably be expected to have a Linn Energy Material Adverse
Effect; provided, however, that no opinion is expressed pursuant hereto with
respect to federal or state securities Laws or other anti-fraud Laws.

(ii)           All of the issued and outstanding equity interests of each of
Linn Energy’s Subsidiaries are owned, directly or indirectly, by Linn Energy
free and clear of any Liens (A) in respect of which a financing statement under
the Uniform Commercial Code naming Linn Energy or any of its Subsidiaries as

B-3


--------------------------------------------------------------------------------


debtors is on file in the office of the Secretary of State of the State of
Delaware, (B) otherwise known to such counsel without independent investigation,
other than those created under applicable Law and (C) except for such Liens as
may be imposed under Linn Energy’s or its Subsidiaries’ credit facilities, and
all such ownership interests have been duly authorized and validly issued and
are fully paid (to the extent required by the organizational documents of Linn
Energy’s Subsidiaries, as applicable) and non-assessable (except as
non-assessability may be affected by matters described in Section 18-607 of the
Delaware LLC Act or the organizational documents of Linn Energy’s Subsidiaries,
as applicable) and free of preemptive rights, and, to our knowledge, except as
disclosed in the Linn Energy SEC Documents, neither Linn Energy nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interests in, any other Person or is obligated to make any capital contribution
to or other investment in any other Person.

B-4


--------------------------------------------------------------------------------


Exhibit C

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

LINN ENERGY, LLC

AND

THE PURCHASERS NAMED HEREIN


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

ARTICLE I

 

 

DEFINITIONS

 

 

 

 

 

Section 1.01.

 

Definitions

 

1

Section 1.02.

 

Accounting Procedures and Interpretation

 

6

 

 

 

 

 

ARTICLE II

 

 

SALE AND PURCHASE

 

 

 

 

 

Section 2.01.

 

Sale and Purchase

 

6

Section 2.02.

 

Closing

 

7

 

 

 

 

 

ARTICLE III

 

 

REPRESENTATIONS AND WARRANTIES OF LINN ENERGY

 

 

 

 

 

Section 3.01.

 

Corporate Existence

 

8

Section 3.02.

 

Capitalization and Valid Issuance of Purchased Class D Units and Purchased Units

 

8

Section 3.03.

 

Linn Energy SEC Documents

 

10

Section 3.04.

 

No Material Adverse Change

 

10

Section 3.05.

 

Litigation

 

10

Section 3.06.

 

No Breach

 

11

Section 3.07.

 

Authority

 

11

Section 3.08.

 

Approvals

 

11

Section 3.09.

 

MLP Status

 

11

Section 3.10.

 

Investment Company Status

 

12

Section 3.11.

 

Offering

 

12

Section 3.12.

 

Certain Fees

 

12

Section 3.13.

 

No Side Agreements

 

12

Section 3.14.

 

Class D Unit Vote

 

12

Section 3.15.

 

Unitholder Voting Agreement

 

12

Section 3.16.

 

Internal Accounting Controls

 

12

Section 3.17.

 

Preemptive Rights or Registration Rights

 

13

Section 3.18.

 

Insurance

 

13

Section 3.19.

 

Acknowledgment Regarding Purchase of Purchased Units and Purchased Class D Units

 

13

 

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

 

 

 

 

Section 4.01.

 

Valid Existence

 

14

Section 4.02.

 

No Breach

 

14

Section 4.03.

 

Investment

 

14

Section 4.04.

 

Nature of Purchaser

 

15

Section 4.05.

 

Receipt of Information; Authorization

 

15

Section 4.06.

 

Restricted Securities

 

15

Section 4.07.

 

Certain Fees

 

15

Section 4.08.

 

Legend

 

16

 


--------------------------------------------------------------------------------


 

Section 4.09.

 

No Side Agreements

 

16

Section 4.10.

 

Short Selling

 

16

 

 

 

 

 

ARTICLE V

 

 

COVENANTS

 

 

 

 

 

Section 5.01.

 

Shareholder Vote With Respect to Conversion

 

17

Section 5.02.

 

Subsequent Public Offerings

 

17

Section 5.03.

 

Vote For Conversion of Class D Units

 

18

Section 5.04.

 

Purchaser Lock-Up

 

18

Section 5.05.

 

Taking of Necessary Action

 

18

Section 5.06.

 

Non-Disclosure; Interim Public Filings

 

19

Section 5.07.

 

Use of Proceeds

 

19

Section 5.08.

 

Class D Amendment

 

19

Section 5.09.

 

Tax Information

 

20

Section 5.10.

 

Short Selling Acknowledgement and Agreement

 

20

 

 

 

 

 

ARTICLE VI

 

 

CLOSING CONDITIONS

 

 

 

 

 

Section 6.01.

 

Conditions to the Closing

 

20

Section 6.02.

 

Linn Energy Deliveries

 

22

Section 6.03.

 

Purchaser Deliveries

 

23

 

 

 

 

 

ARTICLE VII

 

 

INDEMNIFICATION, COSTS AND EXPENSES

 

 

 

 

 

Section 7.01.

 

Indemnification by Linn Energy

 

23

Section 7.02.

 

Indemnification by Purchasers

 

23

Section 7.03.

 

Indemnification Procedure

 

23

 

 

 

 

 

ARTICLE VIII

 

 

MISCELLANEOUS

 

 

 

 

 

Section 8.01.

 

Interpretation

 

24

Section 8.02.

 

Survival of Provisions

 

25

Section 8.03.

 

No Waiver; Modifications in Writing

 

25

Section 8.04.

 

Binding Effect; Assignment

 

25

Section 8.05.

 

Aggregation of Purchased Class D Units and Purchased Units

 

26

Section 8.06.

 

Confidentiality and Non-Disclosure

 

26

Section 8.07.

 

Communications

 

26

Section 8.08.

 

Removal of Legend

 

35

Section 8.09.

 

Entire Agreement

 

36

Section 8.10.

 

Governing Law

 

36

Section 8.11.

 

Execution in Counterparts

 

36

Section 8.12.

 

Termination

 

36

Section 8.13.

 

Expenses

 

37

Section 8.14.

 

Recapitalization, Exchanges, Etc. Affecting the Purchased Class D Units and the
Purchased Units

 

38

Section 8.15.

 

Obligations Limited to Parties to Agreement

 

38

 


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 2007 by and among Linn Energy, LLC, a Delaware limited liability
company (“Linn Energy”), and the purchasers named in Schedule [•] to this
Agreement (each such purchaser a “Purchaser” and, collectively, the
“Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Class D Units and the Purchased Units pursuant to the
Class D Unit and Unit Purchase Agreement, dated as of June 29, 2007, by and
among Linn Energy and the Purchasers (the “Purchase Agreement”);

WHEREAS, Linn Energy has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and Linn Energy
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.01           Definitions.  Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreement.  The
terms set forth below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“June 2007 Holders” has the meaning specified therefor in Section 2.01(a)(i).

“June 2007 Offering Registration Statement Effective Date” has the meaning
specified therefor in Section 2.01(a)(i).

“Linn Energy” has the meaning specified therefor in the introductory paragraph.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

C-1


--------------------------------------------------------------------------------


“Liquidated Damages Multiplier” means (i) the product of $30.97 times the number
of Class D Units purchased by such Purchaser plus (ii) the product of $32.00
times the number of Units purchased by such Purchaser.

“Linn Energy” has the meaning specified therefor in the introductory paragraph.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Partners” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Placement Agent” means Lehman Brothers Inc., Citigroup Global Markets Inc. or
RBC Capital Markets Corporation.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(o) of this Agreement.

“Registrable Securities” means: (i) the Purchased Units, (ii) the Units issuable
upon conversion of the Purchased Class D Units, (iii) any Units issued as
Liquidated Damages pursuant to this Agreement and (iv) any Units issuable upon
conversion of Class D Units issued as Liquidated Damages pursuant to this
Agreement, all of which Registrable Securities are subject to the rights
provided herein until such rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section
2.01(a)(i) of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis

C-2


--------------------------------------------------------------------------------


for reoffering to the public or an offering that is a “bought deal” with one or
more investment banks.

Section 1.02           Registrable Securities.  Any Registrable Security will
cease to be a Registrable Security when: (a) a registration statement covering
such Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Linn Energy or one of
its Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.

ARTICLE II
REGISTRATION RIGHTS

Section 2.01           Registration.

(a)           Registration.

(i)            Deadline To Go Effective.  No earlier than the date that a
registration statement (the “June 2007 Offering Registration Statement Effective
Date”) becomes effective that covers the units sold in the June 1, 2007 private
placement (the holder of such units being the “June 2007 Holders”) but no later
than 10 days after the June 2007 Offering Registration Statement Effective Date,
Linn Energy shall prepare and file a registration statement under the Securities
Act to permit the resale of the Registrable Securities from time to time,
including as permitted by Rule 415 under the Securities Act (or any similar
provision then in force) under the Act with respect to all of the Registrable
Securities (the “Registration Statement”).  A Registration Statement filed
pursuant to this Section 2.01 shall be on such appropriate registration form of
the Commission as shall be selected by Linn Energy.  Linn Energy will use its
commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 2.01 to be continuously effective under the Securities
Act until the earlier of (i) the date as of which all such Registrable
Securities are sold by the Purchasers or (ii) the date when such Registrable
Securities become eligible for resale under Rule 144(k) (or any similar
provision then in force) under the Securities Act (the “Effectiveness Period”). 
The Registration Statement when declared effective (including the documents
incorporated therein by reference) shall comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

(ii)           Failure To Go Effective.  If the Registration Statement required
by Section 2.01 of this Agreement is not declared effective within 165 days
after the Closing Date, then each Purchaser shall be entitled to a payment with
respect to the Purchased Class D Units and the Purchased Units of each such
Purchaser, as liquidated damages and not as a penalty, of 0.25% of the
Liquidated Damages Multiplier per 30-day period for the first 90 days following

C-3


--------------------------------------------------------------------------------


the 165th day after the Closing Date, increasing by an additional 0.25% of the
Liquidated Damages Multiplier per 30-day period for each subsequent 30 days, up
to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period
(the “Liquidated Damages”).  Initially there shall be no limitation on the
aggregate amount of the Liquidated Damages payable by Linn Energy under this
Agreement to each Purchaser; provided, however, that if there is a change in the
Law or accounting principles generally accepted in the United States that would
result in the Purchased Units being treated as debt securities instead of equity
securities for purposes of Linn Energy’s financial statements, then the
aggregate amount of the Liquidated Damages payable by Linn Energy under this
Agreement to each Purchaser shall not exceed the maximum amount of the
Liquidated Damages Multiplier with respect to such Purchaser allowed for the
Purchased Units not to be treated as debt securities for purposes of Linn
Energy’s financial statements.  The Liquidated Damages payable pursuant to the
immediately preceding sentence, accrued on a daily basis, shall be payable
within ten Business Days of the end of each such 30-day period.  Any Liquidated
Damages shall be paid to each Purchaser in cash or immediately available funds;
provided, however, if Linn Energy certifies that it is unable to pay Liquidated
Damages in cash or immediately available funds because such payment would result
in a breach under any of Linn Energy’s or Linn Energy’s Subsidiaries’ credit
facilities or other indebtedness filed as exhibits to the Linn Energy SEC
Documents, then, to the extent not payable in cash, Linn Energy may pay the
Liquidated Damages in kind in the form of the issuance of additional (A) Units
or (B) Units and Class D Units.  Class D Units may only be issued as Liquidated
Damages if and to the extent required by The Nasdaq Global Market or similar
regulation.  If Class D Units are issued as Liquidated Damages as a result of a
requirement by The Nasdaq Global Market or similar regulation, then such Units
and/or Class D Units will be issued to each Purchaser in such a manner as to
maximize the number of Units issued to each such Purchaser.  Upon any issuance
of Units and/or Class D Units as Liquidated Damages, Linn Energy shall promptly
prepare and file an amendment to the Registration Statement prior to its
effectiveness adding such Units and/or Units issuable upon conversion of Class D
Units to such Registration Statement as additional Registrable Securities.  The
determination of the number of Units to be issued as Liquidated Damages shall be
equal to the amount of Liquidated Damages divided by the volume weighted average
closing price of the Units (as reported by The Nasdaq Global Market) for the ten
(10) trading days immediately preceding the date on which the Liquidated Damages
payment is due.  The determination of the number of Class D Units to be issued
as Liquidated Damages shall be equal to the amount of Liquidated Damages divided
by the volume weighted average closing price of the Units (as reported by The
Nasdaq Global Market) for the ten (10) trading days immediately preceding the
date on which the Liquidated Damages payment is due, less a discount of 2%.  The
payment of Liquidated Damages to a Purchaser shall cease at such time as the
Purchased Class D Units and the Purchased Units of such Purchaser become
eligible for resale under Rule 144(k) under the Securities Act.  As soon as
practicable following the date that the Registration Statement becomes
effective, but in any event within two Business Days of such date, Linn Energy
shall provide the Purchasers with written notice of the effectiveness of the
Registration Statement.

(iii)          Waiver of Liquidated Damages.  If Linn Energy is unable to cause
a Registration Statement to go effective within 165 days following the Closing
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then Linn Energy may request a waiver of the Liquidated
Damages, which may be granted or withheld by the consent of the Holders of a
majority of the Purchased Class D Units and the Purchased Units,

C-4


--------------------------------------------------------------------------------


taken as a whole, in their sole discretion.  A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.10 of this Agreement) under this
Section 2.01 other than Liquidated Damages owing but not yet paid shall
terminate upon the earlier of (i) when all such Registrable Securities are sold
by such Purchaser or transferee, as applicable, and (ii) when such Registrable
Securities become eligible for resale under Rule 144(k) (or any similar
provision then in force) under the Securities Act.

(b)           Delay Rights.  Notwithstanding anything to the contrary contained
herein, Linn Energy may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement, but such Selling
Holder may settle any such sales of Registrable Securities) if (i) Linn Energy
is pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and Linn Energy determines in good faith that Linn Energy’s ability
to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Registration
Statement or (ii) Linn Energy has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of Linn
Energy, would materially adversely affect Linn Energy; provided, however, in no
event shall the Purchasers be suspended for a period that exceeds an aggregate
of 30 days in any 90-day period or 90 days in any 365-day period.  Upon
disclosure of such information or the termination of the condition described
above, Linn Energy shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Registration Statement, shall
promptly terminate any suspension of sales it has put into effect and shall take
such other actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.

(c)           Additional Rights to Liquidated Damages.  If (i) the Holders shall
be prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Linn Energy shall owe the Holders an
amount equal to the Liquidated Damages, following (x) the date on which the
suspension period exceeded the permitted period under 2.01(b) of this Agreement
or (y) the day after the Registration Statement ceased to be effective or failed
to be useable for its intended purposes, as liquidated damages and not as a
penalty.  For purposes of this Section 2.01(c), a suspension shall be deemed
lifted on the date that notice that the suspension has been lifted is delivered
to the Holders pursuant to Section 3.01 of this Agreement.

C-5


--------------------------------------------------------------------------------


Section 2.02           Piggyback Rights.

(a)              Participation.  If at any time Linn Energy proposes to file (i)
a prospectus supplement to an effective shelf registration statement, other than
the Registration Statement contemplated by Section 2.01 of this Agreement and
the registration statement covering the units held by the June 2007 Holders, or
(ii) a registration statement, other than a shelf registration statement, in
either case, for the sale of Units in an Underwritten Offering for its own
account and/or another Person, then as soon as practicable but not less than
three Business Days prior to the filing of (x) any preliminary prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act, (y) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, then Linn Energy shall give notice (including, but not limited to,
notification by electronic mail) of such proposed Underwritten Offering to the
Holders and such notice shall offer the Holders the opportunity to include in
such Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if Linn Energy has been advised by the Managing Underwriter that
the inclusion of Registrable Securities for sale for the benefit of the Holders
will have a material adverse effect on the price, timing or distribution of the
Units in the Underwritten Offering, then the amount of Registrable Securities to
be offered for the accounts of Holders shall be determined based on the
provisions of Section 2.02(b) of this Agreement.  The notice required to be
provided in this Section 2.02(a) to Holders shall be provided on a Business Day
pursuant to Section 3.01 hereof and receipt of such notice shall be confirmed by
such Holder.  Each such Holder shall then have three Business Days after
receiving such notice to request inclusion of Registrable Securities in the
Underwritten Offering, except that such Holder shall have one Business Day after
such Holder confirms receipt of the notice to request inclusion of Registrable
Securities in the Underwritten Offering in the case of a “bought deal” or
“overnight transaction” where no preliminary prospectus is used.  If no request
for inclusion from a Holder is received within the specified time, such Holder
shall have no further right to participate in such Underwritten Offering.  If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
Linn Energy shall determine for any reason not to undertake or to delay such
Underwritten Offering, Linn Energy may, at its election, give written notice of
such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering.  Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to Linn Energy of such
withdrawal up to and including the time of pricing of such offering.  Each
Holder’s rights under this Section 2.02(a) shall terminate when such Holder
(together with any Affiliates of such Holder) holds less than $40 million of
Purchased Class D Units (or Units issued upon conversion of the Class D Units)
and Purchased Units, based on the Commitment Amounts.  Notwithstanding the
foregoing, any Holder may deliver written notice (an “Opt Out Notice”) to Linn
Energy requesting that such Holder not receive notice from Linn Energy of any
proposed Underwritten Offering; provided, that such Holder may later revoke any
such notice.

C-6


--------------------------------------------------------------------------------


(b)              Priority of Rights.  If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Units included in an
Underwritten Offering involving Included Registrable Securities advises Linn
Energy, or Linn Energy reasonably determines, that the total amount of Units
that the Selling Holders and any other Persons intend to include in such
offering exceeds the number that can be sold in such offering without being
likely to have a material adverse effect on the price, timing or distribution of
the Units offered or the market for the Units, then the Units to be included in
such Underwritten Offering shall include the number of Registrable Securities
that such Managing Underwriter or Underwriters advises Linn Energy, or Linn
Energy reasonably determines, can be sold without having such adverse effect,
with such number to be allocated (i) first, to Linn Energy, and (ii) second, pro
rata among (A) Quantum Energy Partners II, LP, a Delaware limited partnership,
Clark Partners I, L.P., a New York limited partnership, Kings Highway
Investment, LLC, a Connecticut limited liability company and Wauwinet Energy
Partners, LLC, a Delaware limited liability company (collectively, the
“Partners”) and (B) the Selling Holders party to this Agreement and those party
to those certain Registration Rights Agreements dated as of October 24, 2006,
February 1, 2007 and June 1, 2007 by and among Linn Energy and the purchasers
named therein, in each case, who have requested participation in such
Underwritten Offering.  The pro rata allocations for each such Partner and each
such Selling Holder shall be the product of (a) the aggregate number of Units
proposed to be sold by all Partners and Selling Holders in such Underwritten
Offering multiplied by (b) the fraction derived by dividing (x) the number of
Units owned on the Closing Date by such Partner or Selling Holder by (y) the
aggregate number of Units owned on the Closing Date by all Partners and Selling
Holders participating in the Underwritten Offering.  All participating Selling
Holders shall have the opportunity to share pro rata that portion of such
priority allocable to any Selling Holder(s) not so participating.  As of the
date of execution of this Agreement, there are no other Persons with
Registration Rights relating to Units or Class D Units other than as described
in this Section 2.02(b).

Section 2.03           Underwritten Offering.

(a)              Request for Underwritten Offering.  Any one or more Holders
that collectively hold greater than $100 million of Registrable Securities,
based on the purchase price per unit under the Purchase Agreement, may deliver
written notice to Linn Energy that such Holders wish to dispose of an aggregate
of at least $100 million of Registrable Securities, based on the purchase price
per unit under the Purchase Agreement, in an Underwritten Offering.  Upon
receipt of any such written request, Linn Energy shall retain underwriters,
effect such sale though an Underwritten Offering, including entering into an
underwriting agreement in customary form with the Managing Underwriter or
Underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and take all reasonable
actions as are requested by the Managing Underwriter or Underwriters to expedite
or facilitate the disposition of such Registrable Securities; provided, however,
Linn Energy management will not be required to participate in any roadshow or
similar marketing effort on behalf of any such Holder.

(b)              General Procedures.  In connection with any Underwritten
Offering under this Agreement, Linn Energy shall be entitled to select the
Managing Underwriter or Underwriters.  In connection with an Underwritten
Offering contemplated by this Agreement in which a Selling Holder participates,
each Selling Holder and Linn Energy shall be obligated to

C-7


--------------------------------------------------------------------------------


enter into an underwriting agreement that contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of securities.  No Selling
Holder may participate in such Underwritten Offering unless such Selling Holder
agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement.  Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, Linn Energy to and for the benefit of such
underwriters also be made to and for such Selling Holder’s benefit and that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement also be conditions precedent to its obligations.  No
Selling Holder shall be required to make any representations or warranties to or
agreements with Linn Energy or the underwriters other than representations,
warranties or agreements regarding such Selling Holder and its ownership of the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law.  If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to Linn Energy and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering.  No such withdrawal or abandonment shall
affect Linn Energy’s obligation to pay Registration Expenses.

Section 2.04           Sale Procedures.  In connection with its obligations
under this Article II, Linn Energy will, as expeditiously as possible:

(a)           prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;

(b)           if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify Linn Energy in writing that, in
the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, use
its commercially reasonable efforts to include such information in such
prospectus supplement;

(c)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement

C-8


--------------------------------------------------------------------------------


or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;

(d)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that Linn Energy will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e)           promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f)            immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by Linn
Energy of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction.  Following the provision of such notice, Linn
Energy agrees to as promptly as practicable amend or supplement the prospectus
or prospectus supplement or take other appropriate action so that the prospectus
or prospectus supplement does not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and to take such other action as is necessary to remove a stop
order, suspension, threat thereof or proceedings related thereto;

(g)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the

C-9


--------------------------------------------------------------------------------


Commission or any other governmental agency or self-regulatory body or other
body having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering of Registrable Securities;

(h)           in the case of an Underwritten Offering, furnish upon request, (i)
an opinion of counsel for Linn Energy dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified Linn Energy’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “cold comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as are
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities and such
other matters as such underwriters or Selling Holders may reasonably request;

(i)            otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j)            make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Linn Energy
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that Linn
Energy need not disclose any such information to any such representative unless
and until such representative has entered into or is otherwise subject to a
confidentiality agreement with Linn Energy satisfactory to Linn Energy
(including any confidentiality agreement referenced in Section 8.06 of the
Purchase Agreement);

(k)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Linn Energy are then
listed;

(l)            use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Linn Energy to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m)          provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and

(n)           enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

C-10


--------------------------------------------------------------------------------


(o)           Linn Energy agrees that, if any Purchaser could reasonably be
deemed to be an “underwriter”, as defined in Section 2(a)(11) of the Securities
Act, in connection with the registration statement in respect of any
registration of Linn Energy’s securities of any Purchaser pursuant to this
Agreement, and any amendment or supplement thereof (any such registration
statement or amendment or supplement a “Purchaser Underwriter Registration
Statement”), then Linn Energy will cooperate with such Purchaser in allowing
such Purchaser to conduct customary “underwriter’s due diligence” with respect
to Linn Energy and satisfy its obligations in respect thereof.  In addition, at
any Purchaser’s request, Linn Energy will furnish to such Purchaser, on the date
of the effectiveness of any Purchaser Underwriter Registration Statement and
thereafter from time to time on such dates as such Purchaser may reasonably
request, (i) a letter, dated such date, from Linn Energy’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to such Purchaser, and (ii) an opinion, dated as of such date, of
counsel representing Linn Energy for purposes of such Purchaser Underwriter
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to such Purchaser; provided, however, that with respect to
any Placement Agent, Linn Energy’s obligations with respect to this Section
2.04(o) shall be limited to one time, with an additional bring-down request
within 30 days of the date of such documents.  Linn Energy will also permit
legal counsel to such Purchaser to review and comment upon any such Purchaser
Underwriter Registration Statement at least five Business Days prior to its
filing with the Commission and all amendments and supplements to any such
Purchaser Underwriter Registration Statement within a reasonable number of days
prior to their filing with the Commission and not file any Purchaser Underwriter
Registration Statement or amendment or supplement thereto in a form to which
such Purchaser’s legal counsel reasonably objects.

Each Selling Holder, upon receipt of notice from Linn Energy of the happening of
any event of the kind described in Section 2.04(e) of this Agreement, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.04(e) of this Agreement or until it is advised in
writing by Linn Energy that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Linn Energy, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to Linn Energy (at Linn Energy’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

If requested by a Purchaser, Linn Energy shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement.

C-11


--------------------------------------------------------------------------------


Section 2.05           Cooperation by Holders.  Linn Energy shall have no
obligation to include in the Registration Statement Units of a Holder, or in an
Underwritten Offering pursuant to Section 2.02 of this Agreement Units of a
Selling Holder, who has failed to timely furnish such information that, in the
opinion of counsel to Linn Energy, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.06           Restrictions on Public Sale by Holders of Registrable
Securities.  For a period of 365 days from the Closing Date, each Holder of
Registrable Securities who is included in the Registration Statement agrees not
to effect any public sale or distribution of the Registrable Securities during
the 30-day period following completion of an Underwritten Offering of equity
securities by Linn Energy (except as provided in this Section 2.06); provided,
however, that the duration of the foregoing restrictions shall be no longer than
the duration of the shortest restriction generally imposed by the underwriters
on the officers or directors or any other Unitholder of Linn Energy on whom a
restriction is imposed in connection with such public offering; provided,  with
respect to Goldman, Sachs & Co., the restrictions contained in this Section 2.06
shall only apply to the Goldman Sachs Principal Strategies Group, as currently
configured, and shall not restrict or limit the activities of any area or
division of Goldman, Sachs & Co. or any of its Affiliates, other than Goldman
Sachs Principal Strategies Group, as currently configured.  In addition, the
provisions of this Section 2.06 shall not apply with respect to a Holder that
(A) owns less than $40 million of Purchased Class D Units and Purchased Units,
based on the Commitment Amounts, (B) has delivered an Opt Out Notice to Linn
Energy pursuant to Section 2.02 hereof or (C) has submitted a notice requesting
the inclusion of Registrable Securities in an Underwritten Offering pursuant to
Section 2.02 or Section 2.03(a) hereof but is unable to do so as a result of the
priority provisions contained in Section 2.02(b) hereof.

Section 2.07           Expenses.

(a)             Certain Definitions.  “Registration Expenses” means all expenses
incident to Linn Energy’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and The Nasdaq
Global Market fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses
and the fees and disbursements of counsel and independent public accountants for
Linn Energy, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance.  “Selling
Expenses” means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.

(b)             Expenses.  Linn Energy will pay all reasonable Registration
Expenses as determined in good faith, including, in the case of an Underwritten
Offering, whether or not any sale is made pursuant to such Underwritten
Offering.  In addition, except as otherwise provided in Section 2.08 hereof,
Linn Energy shall not be responsible for legal fees incurred by Holders in

C-12


--------------------------------------------------------------------------------


connection with the exercise of such Holders’ rights hereunder.  Each Selling
Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.

Section 2.08           Indemnification.

(a)           By Linn Energy.  In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Linn Energy will
indemnify and hold harmless each Selling Holder thereunder, its directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, and its directors and
officers, against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”),
joint or several, to which such Selling Holder, director, officer, underwriter
or controlling Person may become subject under the Securities Act, the Exchange
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors and officers, each such underwriter and each such controlling Person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that Linn Energy will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in strict
conformity with information furnished by such Selling Holder, its directors or
officers or any underwriter or controlling Person in writing specifically for
use in the Registration Statement or such other registration statement, or
prospectus supplement, as applicable.  Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder or any such Selling Holder, its directors or officers or any underwriter
or controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b)           By Each Selling Holder.  Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Linn Energy, its directors and
officers, and each Person, if any, who controls Linn Energy within the meaning
of the Securities Act or of the Exchange Act, and its directors and officers, to
the same extent as the foregoing indemnity from Linn Energy to the Selling
Holders, but only with respect to information regarding such Selling Holder
furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in the Registration Statement or any preliminary prospectus or final
prospectus included therein, or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.

C-13


--------------------------------------------------------------------------------


(c)           Notice.  Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08.  In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof.  The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.

(d)           Contribution.  If the indemnification provided for in this Section
2.08 is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified

C-14


--------------------------------------------------------------------------------


party as a result of the Losses referred to in the first sentence of this
paragraph shall be deemed to include any legal and other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any Loss which is the subject of this paragraph.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

(e)           Other Indemnification.  The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09           Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Linn
Energy agrees to use its commercially reasonable efforts to:

(a)           make and keep public information regarding Linn Energy available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;

(b)           file with the Commission in a timely manner all reports and other
documents required of Linn Energy under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

(c)           so long as a Holder owns any Registrable Securities, furnish,
unless otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Linn Energy, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.10           Transfer or Assignment of Registration Rights.  The
rights to cause Linn Energy to register Registrable Securities granted to the
Purchasers by Linn Energy under this Article II may be transferred or assigned
by any Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities or in connection with entering into a total return swap to the swap
counterparty; provided, however, that, except with respect to a total return
swap, (a) unless such transferee is an Affiliate of such Purchaser, each such
transferee or assignee holds Registrable Securities representing at least $40
million of the Purchased Class D Units and the Purchased Units, based on the
Commitment Amounts, (b) Linn Energy is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

Section 2.11           Limitation on Subsequent Registration Rights.  From and
after the date hereof, Linn Energy shall not, without the prior written consent
of the Holders of a majority of the outstanding Registrable Securities, (i)
enter into any agreement with any current or future

C-15


--------------------------------------------------------------------------------


holder of any securities of Linn Energy that would allow such current or future
holder to require Linn Energy to include securities in any registration
statement filed by Linn Energy on a basis that is superior in any way to the
piggyback rights granted to the Purchasers hereunder or (ii) grant registration
rights to any other Person that would be superior to the Purchasers’
registration rights hereunder.

ARTICLE III
MISCELLANEOUS

Section 3.01           Communications.  All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
electronic mail, courier service or personal delivery:

(a)           if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01;

(b)           if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 hereof; and

(c)           if to Linn Energy, at 600 Travis, Suite 6910, Houston, Texas 77002
(facsimile: 713.223.0888), notice of which is given in accordance with the
provisions of this Section 3.01.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02           Successor and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

Section 3.03           Aggregation of Purchased Class D Units and Purchased
Units.  All Purchased Class D Units and Purchased Units held or acquired by
Persons who are Affiliates of one another shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement. 

Section 3.04           Recapitalization, Exchanges, Etc. Affecting the Units. 
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Linn Energy or any successor or assign of
Linn Energy (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.

Section 3.05           Specific Performance.  Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each

C-16


--------------------------------------------------------------------------------


of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief.  The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity which such Person may have.

Section 3.06           Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 3.07           Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

Section 3.08           Governing Law.  The Laws of the State of New York shall
govern this Agreement without regard to principles of conflict of Laws.

Section 3.09           Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10           Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Linn Energy set forth herein.  This
Agreement, the Purchase Agreement and the Confidentiality Agreement pertaining
to the sale of the Purchased Units and Purchased Class D Units supersede all
prior agreements and understandings between the parties with respect to such
subject matter.

Section 3.11           Amendment.  This Agreement may be amended only by means
of a written amendment signed by Linn Energy and the Holders of a majority of
the then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12           No Presumption.  If any claim is made by a party relating
to any conflict, omission or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.13           Obligations Limited to Parties to Agreement.  Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Linn Energy shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager,

C-17


--------------------------------------------------------------------------------


member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the Purchase Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation.

[The remainder of this page is intentionally left blank]

C-18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

LINN ENERGY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

C-19


--------------------------------------------------------------------------------


Exhibit D

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) dated as of June 29, 2007 is by and
among Michael C. Linn, an individual primarily residing in Pittsburgh,
Pennsylvania (“Mr. Linn”), Kolja Rockov, an individual residing in Houston,
Texas (“Mr. Rockov”), Mark E. Ellis, an individual residing in Houston, Texas
(“Mr. Ellis”), Lisa D. Anderson, an individual residing in Houston, Texas (“Ms.
Anderson”), Charlene A. Ripley, an individual residing in Houston, Texas (“Ms.
Ripley”) and Roland P. Keddie, an individual residing in Pittsburgh,
Pennsylvania (“Mr. Keddie”).

WHEREAS, reference is made to the Class D Unit and Unit Purchase Agreement (the
“Purchase Agreement”) relating to the proposed private placement to certain
institutional investors of Class D Units and Units of Linn Energy, LLC (the
“Company”); and

WHEREAS, reference is made to the Purchase Agreement, whereby the Company agreed
to take all action necessary to convene a meeting of its Unitholders to consider
and vote upon the conversion of the Purchasers’ Class D Units into Units (the
“Conversion”) as soon as practicable, but in any event not later than 120 days
following the Closing Date; and

WHEREAS, each of Mr. Linn, Mr. Rockov, Mr. Ellis, Ms. Anderson, Ms. Ripley and
Mr. Keddie are beneficial owners of Units (“Voting Units”) representing limited
liability company interests in the Company, and each of them desires to set
forth certain agreements and arrangements related to the voting of such Voting
Units in respect of the conversion of the Class D Units into Units.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

1.             Effectiveness.  The provisions of this Agreement shall be
effective upon the date first written above.

2.             Definitions.  Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement.

3.             Agreement to Vote.  At any meeting of the Unitholders convened to
consider and vote upon the Conversion, each of Mr. Linn, Mr. Rockov, Mr. Ellis,
Ms. Anderson, Ms. Ripley and Mr. Keddie unconditionally and irrevocably agrees
to vote all of the Units beneficially owned by such person on the record date
fixed by the Company’s Board of Directors for any such meeting in favor of the
conversion of the Class D Units into Units.

4.             Additional Covenants.  As applicable, the parties shall cause
their respective officers, employees and agents to take all requisite action
requested by the Company or the Purchasers to carry out their obligations under
this Agreement.

D-1


--------------------------------------------------------------------------------


5.             Specific Enforcement.  It is agreed and understood that monetary
damages would not adequately compensate an injured party for the breach of this
Agreement by any party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order without a
requirement of posting bond.  Further, each party hereto waives any claim or
defense that there is an adequate remedy at law for such breach or threatened
breach.

6.             Representations and Warranties.  Each of Mr. Linn, Mr. Rockov,
Mr. Ellis, Ms. Anderson, Ms. Ripley and Mr. Keddie hereby represents and
warrants with respect to itself, on and as of the date of this Agreement, as
follows:

(a)           It has full right, power and authority to vote the Voting Units,
held of record by it, in the manner contemplated herein.

(b)           It has all requisite power and authority to enter into and perform
its obligations under this Agreement.  The execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of such party.  This Agreement has been duly executed and delivered by such
party.

(c)           The execution, delivery and performance of this Agreement will
not, with or without the giving of notice or the passage of time, (i) violate
any judgment, injunction, order or decree of any court, arbitrator or
governmental agency applicable to such party, or (ii) conflict with, result in
the breach of any provision of, constitute a default under, or require the
consent or approval of any third party under, any agreement or instrument to
which such party is a party or by which such party is bound.

7.             Covenants.

(a)           Until the termination of this Agreement, such party will not enter
into any transaction, take any action or by inaction permit any event to occur
that would result in any of the representations or warranties of such party
herein contained not being true and correct or that would prevent or otherwise
restrict such party from performing its obligations under this Agreement.  None
of the parties to this Agreement shall be subject to any restrictions on
transfer as a result of entering into this Agreement, except that in any
transfer pursuant to a private sale of all or any portion of any such party’s
Units such transferee shall agree in writing to be bound by the terms of this
Agreement.

(b)           Such party shall execute and deliver any additional documents
reasonably necessary or desirable to evidence the agreement to vote granted
herein with respect to the Voting Units or otherwise implement and effect the
provisions of this Agreement.

8.             Third Party Beneficiaries.  Each of Mr. Linn, Mr. Rockov, Mr.
Ellis, Ms. Anderson, Ms. Ripley and Mr. Keddie acknowledges that the
beneficiaries of the terms of this Agreement are the Purchasers who purchase
Class D Units pursuant to the Purchase Agreement.  Each of Mr. Linn, Mr. Rockov,
Mr. Ellis, Ms. Anderson, Ms. Ripley and Mr. Keddie acknowledges further and
agrees that such Purchasers shall have the right to enforce this Agreement. 
Nothing in this Agreement shall be construed to impose any personal liability on

D-2


--------------------------------------------------------------------------------


any officer, employee, director, incorporator, member, manager, partner or
stockholder of any party or any of its affiliates.

9.             Captions.  The captions and headings used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.

10.           Manner of Voting.  The voting of the Units owned by Mr. Linn, Mr.
Rockov, Mr. Ellis, Ms. Anderson, Ms. Ripley and Mr. Keddie may be effected in
person, by proxy, by written consent, or in any other manner permitted by
applicable law.

11.           Splits, Dividends, Etc.  If there shall be any issuance of voting
securities hereafter to any of the parties hereto (including in connection with
any split, dividend, recapitalization, reorganization, or the like), such
securities shall become subject to this Agreement.

12.           Amendments.  This Agreement may not be modified or amended
without: (i) the written consent of the Purchasers entitled to purchase a
majority of the Purchased Units based on their Commitment Amounts and (ii) an
instrument or instruments in writing signed by each of Mr. Linn, Mr. Rockov, Mr.
Ellis,  Ms. Anderson, Ms. Ripley and Mr. Keddie.

13.           Notices.  All notices or other communications under this Agreement
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by telecopy (with confirmation of
receipt), or by registered or certified mail, postage prepaid, return receipt
requested, addressed to the notice address specified on the applicable signature
page to this Agreement.

14.           Entire Agreement.  This Agreement is intended to be the sole
agreement of the parties as it relates to this subject matter.

15.           Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

16.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware, without reference to the principles of
conflicts of law.

17.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

18.           No Partnership, Agency or Joint Venture.  This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship among the parties hereto.

19.           Termination.  This Agreement shall (i) terminate automatically
following the satisfaction by the Company of its obligations under Section 5.01
of the Purchase Agreement and (ii) shall be deemed satisfied in full and
terminated upon the consummation of the Conversion.  In the event of termination
of this Agreement pursuant to this Section 19, this Agreement shall

D-3


--------------------------------------------------------------------------------


become void and of no effect with no liability on the part of any party hereto;
provided, however, no such termination shall relieve any party hereto from any
liability for any breach of this Agreement occurring prior to such termination.

[Remainder of page intentionally left blank]

D-4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
day and year hereinabove first written.

 

 

 

 

 

 

Michael C. Linn

 

 

 

 

 

 

Kolja Rockov

 

 

 

 

 

 

Mark E. Ellis

 

 

 

 

 

 

Lisa D. Anderson

 

 

 

 

 

 

Charlene A. Ripley

 

 

 

 

 

 

Roland P. Keddie

 

[Signature Page to Voting Agreement]

D-5


--------------------------------------------------------------------------------


Exhibit E

LINN ENERGY, LLC

Officer’s Certificate

Pursuant to Section 6.02(b) of the Class D Unit and Unit Purchase Agreement,
dated as of June 29, 2007 (the “Purchase Agreement”) by and among Linn Energy,
LLC, a Delaware limited liability company (the “Company”), and each of the
Purchasers named in Schedule 2.01 to the Purchase Agreement relating to the
issuance and sale by the Company to the Purchasers of an aggregate of 12,999,989
Units representing limited liability company interests in the Company and an
aggregate of 34,997,005 Class D Units representing limited liability company
interests in the Company, the undersigned hereby certifies on behalf of the
Company as follows:

(A)          The Company has performed and complied with the covenants and
agreements contained in the Purchase Agreement that are required to be performed
and complied with by the Company on or prior to the date hereof.

(B)           The representations and warranties of the Company contained in the
Purchase Agreement that are qualified by materiality or Linn Energy Material
Adverse Effect (as defined in the Purchase Agreement) are true and correct as of
the date of the Purchase Agreement and as of the date hereof and all other
representations and warranties are true and correct in all material respects as
of the date of the Purchase Agreement and as of the date hereof, except that
representations made as of a specific date are true and correct as of such date
only.

(C)           Since the date of the Purchase Agreement, no Linn Energy Material
Adverse Effect (as defined in the Purchase Agreement) has occurred and is
continuing.

Dated: [•], 2007

 

LINN ENERGY, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


Exhibit F

PURCHASERS’

Officer’s Certificate

Pursuant to Section 6.03(c) of the Class D Unit and Unit Purchase Agreement,
dated as of June 29, 2007 (the “Purchase Agreement”), by and among Linn Energy,
LLC, a Delaware limited liability company (the “Company”), and each of the
Purchasers named in Schedule 2.01 to the Purchase Agreement relating to the
issuance and sale by the Company to the Purchasers of an aggregate of 12,999,989
Units representing limited liability company interests in the Company and an
aggregate of 34,997,005 Class D Units representing limited liability company
interests in the Company, each of the undersigned hereby certifies solely on
behalf of itself as follows:

(A)          Such Purchaser has performed and complied with the covenants and
agreements contained in the Purchase Agreement that are required to be performed
and complied with by such Purchaser on or prior to the date hereof.

(B)           The representations and warranties of such Purchaser contained in
the Purchase Agreement that are qualified by materiality or Purchaser Material
Adverse Effect (as defined in the Purchase Agreement) are true and correct as of
the date of the Purchase Agreement and as of the date hereof and all other
representations and warranties are true and correct in all material respects as
of the date of the Purchase Agreement and as of the date hereof, except that
representations made as of a specific date are true and correct as of such date
only.

(C)           Since the date of the Purchase Agreement, no Purchaser Material
Adverse Effect (as defined in the Purchase Agreement) has occurred and is
continuing.

Dated: [•], 2007

 

[PURCHASER]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Exhibit G

LINN ENERGY, LLC

SECRETARY’S CERTIFICATE

[•], 2007

Reference is made to that certain Class D Unit and Unit Purchase Agreement,
dated as of June 29, 2007, by and among Linn Energy, LLC, a Delaware limited
liability company (the “Company”) and the Purchasers party thereto (the
“Purchase Agreement”).  Terms that are defined in the Purchase Agreement and
that are used but not defined herein have the respective meanings given to them
in the Purchase Agreement.  I, Charlene A. Ripley, hereby certify that I am the
duly elected, qualified and acting Senior Vice President, General Counsel and
Secretary of the Company; and that as such I am familiar with the facts herein
certified and am authorized to certify the same and do further certify, in such
capacity, that:

1.             Attached hereto as Exhibit A is a true, correct and complete copy
of the Certificate of Formation of the Company (including all amendments, if
any, thereto), certified by the Secretary of State of the State of Delaware, as
in effect on May 31, 2005 and at all times thereafter to and including the date
hereof.  No other amendments to such Certificate of Formation have been
authorized by the members or Board of Directors of the Company and such
Certificate of Formation is in full force and effect as of the date hereof.

2.             No proceedings have been instituted or are pending, or, to the
best of my knowledge, are contemplated, for the dissolution or liquidation of
the Company or that would threaten its limited liability company existence or
forfeit its limited liability company rights or franchises.

3.             Attached hereto as Exhibit B is a true, correct and complete copy
of the Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of January 19, 2006, as amended by Amendment No. 1 to the
Second Amended and Restated Limited Liability Company Agreement of the Company,
dated as of October 24, 2006 and Amendment No. 2 to the Second Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
February 1, 2007 (“LLC Agreement”), as in effect on the date hereof.  The LLC
Agreement has not otherwise been amended or rescinded and remains in full force
and effect as of the date hereof

4.             Attached hereto as Exhibit C is a true, correct and complete copy
of resolutions duly and validly adopted by the Board of Directors of the Company
at a meeting on June 21, 2007, a copy of which has been duly filed with the
minutes of the proceedings of such Board of Directors.  Such resolutions have
not been modified, amended, rescinded or revoked, and the same are in full force
and effect on the date hereof and are within the power of the Board of Directors
to pass as provided in the LLC Agreement of the Company.

G-1


--------------------------------------------------------------------------------


5.             The following persons are duly elected or appointed and acting
officers of the Company, holding the respective offices set forth opposite their
names below, and the signatures set forth opposite their names below are their
true and genuine signatures:

Name

 

Office

 

Specimen Signature

 

 

 

 

 

Michael C. Linn

 

Chairman, President
and Chief Executive
Officer

 

 

 

 

 

Charlene A. Ripley

 

Senior Vice President,
General Counsel and
Corporate Secretary

 

 

 

 

 

Kolja Rockov

 

Executive Vice
President and Chief
Financial Officer

 

 

 

 

 

6.             Each of the foregoing officers and the undersigned is authorized
pursuant to the resolutions attached hereto, as officers of the Company, to
execute and deliver, for and on behalf of the Company, the Purchase Agreement,
the Registration Rights Agreement and all certificates, notices, communications
and other documents required or permitted to be given by or on behalf of the
Company in connection with the transactions contemplated thereby.

7.             This certificate and the specimen signatures contained herein may
be executed in one or more counterparts, none of which need contain the
signatures of all persons, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

G-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first set forth above.

LINN ENERGY, LLC

 

 

 

 

 

By:

 

 

 

 

Charlene A. Ripley

 

 

Senior Vice President, General Counsel

 

 

and Corporate Secretary

 

I, Kolja Rockov, Executive Vice President and Chief Financial Officer of the
Company, hereby certify that the signature of Charlene A. Ripley set forth above
is a true, correct and genuine signature of such person, and that such person is
the duly elected or appointed, qualified and acting Senior Vice President,
General Counsel and Corporate Secretary of the Company.

 

 

 

 

Kolja Rockov

 

Executive Vice President and

 

Chief Financial Officer

 

[Signature Page to Linn Energy, LLC Secretary’s Certificate]

G-3


--------------------------------------------------------------------------------


EXHIBIT “A”

CERTIFICATE OF FORMATION

G-4


--------------------------------------------------------------------------------


EXHIBIT “B”

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

AND

AMENDMENT NO. 1 TO  SECOND AMENDED

AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

AND

AMENDMENT NO. 2 TO  SECOND AMENDED

AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

G-5


--------------------------------------------------------------------------------


EXHIBIT “C”

RESOLUTIONS

G-6


--------------------------------------------------------------------------------


Exhibit H

[Dominion Acquisition Agreement]


--------------------------------------------------------------------------------